As filed with the Securities and Exchange Commission on August25, 2010 File Nos. 333-62298 and 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. [X] TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (414) 765-5384 (Registrant’s Telephone Number, including Area Code) Rachel A. Spearo, Esq. U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Carol A. Gehl, Esq. Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 (414) 287-9255 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b). []on (date) pursuant to paragraph (b). []60 days after filing pursuant to paragraph (a)(1). []on (date) pursuant to paragraph (a)(1). [X]75 days after filing pursuant to paragraph (a)(2). []on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Subject to Completion August 25, 2010 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [graphic] Prospectus , 2010 Snow Capital All Cap Value Fund Snow Capital Small Cap Value Fund Snow Capital Focused Value Fund Snow Capital Hedged Equity Fund Snow Capital Opportunity Fund Class A Shares Class C Shares Institutional Class Shares [tickers] The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Snow Capital Funds Each a series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS SUMMARY SECTION 1 Snow Capital All Cap Value Fund 1 Snow CapitalSmall Cap Value Fund 5 Snow Capital Focused Value Fund 9 Snow Capital Hedged Equity Fund 13 Snow Capital Opportunity Fund 18 Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation 24 INVESTMENT STRATEGIES, RELATED RISKS AND DISCLOSURE OF PORTFOLIO HOLDINGS 25 Investment Objective 25 Principal Investment Strategies of the Funds 25 Principal Risks 29 Portfolio Holdings Information 34 MANAGEMENT OF THE FUND 34 TheAdviser 34 Portfolio Managers 35 Prior Performance of the Adviser’s Similar Accounts 36 SHAREHOLDER INFORMATION 37 Choosing a Share Class 37 Sales Charge Reductions and Waivers 38 Share Price 40 How to Purchase Shares 41 How to Redeem Shares 44 Exchanging Shares 47 Short Term Trading and Redemption Fees 47 Tools to Combat Frequent Transactions 48 Other Fund Policies 49 DISTRIBUTION OF FUND SHARES 49 DISTRIBUTION AND TAXES 50 Distributions 50 Tax Consequences 50 FINANCIAL HIGHLIGHTS 51 Summary Section Snow Capital All Cap Value Fund Investment Objective.The investment objective of the Snow Capital All Cap Value Fund (the “All Cap Value Fund” or the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the All Cap Value Fund.You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Sales Charge on Class A Shares,” below and under “Purchase and Redemption of Fund Shares – Sales Charge on Class A Shares” in the SAI. Shareholder Fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None None Maximum Deferred Sales Charge (as a percentage of shares redeemed within 12 months of purchase) 0.50%(1) 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 0.50% 0.50% 0.50% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.85% 0.85% 0.85% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses % % % Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses % % % Less: Fee Waiver/Expense Reimbursement % % % Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(2) 1.60% 2.35% 1.35% (1) Only imposed on shares purchased at the $1,000,000 breakpoint that are redeemed within 12 months of purchase. (2) Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Snow Capital Management L.P. (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of acquired fund fees and expenses) for the Fund does not exceed 1.60%, 2.35% and 1.35% of the Fund’s average net assets, for Class A shares, Class C shares and Institutional Class shares, respectively, through at least […], 2013, and subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).The agreement may be terminated only by, or with the consent of, the Board of Trustees.The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date such fees and expenses were waived or paid, subject to the expense limitation agreement. Example.This Example is intended to help you compare the cost of investing in the All Cap Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Table of Contents - Prospectus Class A One Year Three Years $ $ Class C One Year Three Years $ $ Institutional Class One Year Three Years $ $ If you did not redeem your Class C shares, you would pay the following expenses: One Year Three Years $ $ Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies.To achieve its investment objective, the All Cap Value Fund will invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities.Inaddition to equity securities, theFund may invest in securities of companies of any size.The Fund may invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.The Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 50 equity securities that are approximately equally weighted at the time of purchase.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell an equity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom.This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. 2 Table of Contents - Prospectus Principal Risks.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the All Cap Value Fund.The principal risks of investing in the Fund are: · Management Risk.Risk that the Adviser’s investment strategies for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · General Market Risk.Risk that the value of the Fund’s shares will fluctuate based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Shares of Other Investment Companies and ETFs Risk.You will indirectly bear fees and expenses charged by the underlying funds in which the Fund may invest in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares.Investments in ETFs bear the risk that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Mid-Cap Company Risk.The risk that the mid-cap companies in which the Fund may invest may be more vulnerable to adverse business or economic events than larger, more established companies.In particular, these mid-sized companies may pose additional risks, including liquidity risk, because these companies tend to have limited product lines, markets and financial resources, and may depend upon a relatively small management group.Therefore, mid-cap stocks may be more volatile than those of larger companies. · Small- and Micro-Cap Company Risk.The risk that the securities of small-cap and micro-cap companies may be more volatile and less liquid than the securities of companies with larger market capitalizations.These small-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies. · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · U.S. Government and U.S. Agency Obligations Risk.The risk that there can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) who issue or guarantee certain securities where it is not obligated to do so. 3 Table of Contents - Prospectus Performance.Performance information for the Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Investment Adviser.Snow Capital Management L.P. is the All Cap Value Fund’s investment adviser. Portfolio Managers.Richard A. Snow, President and Chief Investment Officer of the Adviser, and Joshua R. Schachter, CFA, Portfolio Manager and Principal of the Adviser, have served as the All Cap Value Fund’s portfolio managers since its inception in 2010. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page […] of the Prospectus. 4 Table of Contents - Prospectus Snow Capital Small Cap Value Fund Investment Objective.The investment objective of the Snow Capital Small Cap Value Fund (the “Small Cap Value Fund” or the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Cap Value Fund. You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Sales Charge on Class A Shares,” below and under “Purchase and Redemption of Fund Shares – Sales Charge on Class A Shares” in the SAI. Shareholder Fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None None Maximum Deferred Sales Charge (as a percentage of shares redeemed within 12 months of purchase) 0.50%(1) 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 0.50% 0.50% 0.50% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.25% 1.25% 1.25% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses % % % Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses % % % Less: Fee Waiver/Expense Reimbursement % % % Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(2) 2.00% 2.75% 1.75% (1) Only imposed on shares purchased at the $1,000,000 breakpoint that are redeemed within 12 months of purchase. (2) Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Snow Capital Management L.P. (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of acquired fund fees and expenses) for the Fund does not exceed 2.00%, 2.75% and 1.75% of the Fund’s average net assets, for Class A shares, Class C shares and Institutional Class shares, respectively, through at least […], 2013, and subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).The agreement may be terminated only by, or with the consent of, the Board of Trustees.The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date such fees and expenses were waived or paid, subject to the expense limitation agreement. Example.This Example is intended to help you compare the cost of investing in the Small Cap Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A One Year Three Years $ $ 5 Table of Contents - Prospectus Class C One Year Three Years $ $ Institutional Class One Year Three Years $ $ If you did not redeem your Class C shares, you would pay the following expenses: One Year Three Years $ $ Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies.To achieve its investment objective, the Small Cap Value Fund will invest at least 80% of its net assets in equity securities of companies with small market capitalizations (“small cap companies”).The Fund considers small cap companies to be those within the market capitalization range of the stocks that are included in the Russell 2000® Index.The Fund’s investments in equity securities may includecommon and preferred stocks, convertible securities, and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities of small cap companies. In addition to equity securities, theFund may also invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify small cap companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 60 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell an investment when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom.This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. 6 Table of Contents - Prospectus Principal Risks.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Small Cap Value Fund.The principal risks of investing in the Fund are: · Management Risk.Risk that the Adviser’s investment strategies for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · General Market Risk.Risk that the value of the Fund’s shares will fluctuate based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Shares of Other Investment Companies and ETFs Risk.You will indirectly bear fees and expenses charged by the underlying funds in which the Fund may invest in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares.Investments in ETFs bear the risk that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. · Small-Cap Company Risk.The risk that the securities of small-cap companies may be more volatile and less liquid than the securities of companies with larger market capitalizations.These small-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies. · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · U.S. Government and U.S. Agency Obligations Risk.The risk that there can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) who issue or guarantee certain securities where it is not obligated to do so. Performance.Performance information for the Small Cap Value Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Investment Adviser.Snow Capital Management L.P. is the Fund’s investment adviser. 7 Table of Contents - Prospectus Portfolio Managers.Joshua R. Schachter, CFA, Portfolio Manager and Principal of the Adviser, and Anne S. Wickland, Co-Portfolio Manager and Principal of the Adviser, have served as the Fund’s portfolio managers since its inception in 2010. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page […] of the Prospectus. 8 Table of Contents - Prospectus Snow Capital Focused Value Fund Investment Objective.The investment objective of the Snow Capital Focused Value Fund (the “Focused Value Fund” or the “Fund”) is long-term capital appreciation. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Focused Value Fund. You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Sales Charge on Class A Shares,” below and under “Purchase and Redemption of Fund Shares – Sales Charge on Class A Shares” in the SAI. Shareholder Fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None None Maximum Deferred Sales Charge (as a percentage of shares redeemed within 12 months of purchase) 0.50%(1) 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 0.50% 0.50% 0.50% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% 1.00% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses % % % Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses % % % Less: Fee Waiver/Expense Reimbursement % % % Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(2) 1.75% 2.50% 1.50% (1) Only imposed on shares purchased at the $1,000,000 breakpoint that are redeemed within 12 months of purchase. (2) Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Snow Capital Management L.P. (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of acquired fund fees and expenses) for the Fund does not exceed 1.75%, 2.50% and 1.50% of the Fund’s average net assets, for Class A shares, Class C shares and Institutional Class shares, respectively, through at least […], 2013, and subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).The agreement may be terminated only by, or with the consent of, the Board of Trustees.The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date such fees and expenses were waived or paid, subject to the expense limitation agreement. Example.This Example is intended to help you compare the cost of investing in the Focused Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A One Year Three Years $ $ 9 Table of Contents - Prospectus Class C One Year Three Years $ $ Institutional Class One Year Three Years $ $ If you did not redeem your Class C shares, you would pay the following expenses: One Year Three Years $ $ Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies.To achieve its investment objective, the Focused Value Fund will invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities.Under normal market conditions the Fund will invest at least 80% of its net assets in equity securities of mid-cap and large-cap companies.The Fund considers mid-cap and large-cap companies to be those with market capitalizations greater than $1 billion.With respect to its remaining assets, the Fund may invest in securities of companies of any size.Inaddition to equity securities, theFund may invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.The Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Adviser selects stocks for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 15 to 25 companies that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell a stock when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom. This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. 10 Table of Contents - Prospectus Principal Risks.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Focused Value Fund.The principal risks of investing in the Fund are: · Management Risk.Risk that the Adviser’s investment strategies for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. · New Fund Risk.There can be no assurance that the Fund will grow to or maintain an economically viable size. · General Market Risk.Risk that the value of the Fund’s shares will fluctuate based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Shares of Other Investment Companies and ETFs Risk.You will indirectly bear fees and expenses charged by the underlying funds in which the Fund may invest in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares.Investments in ETFs bear the risk that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Mid-Cap Company Risk.The risk that the mid-cap companies in which the Fund may invest may be more vulnerable to adverse business or economic events than larger, more established companies.In particular, these mid-sized companies may pose additional risks, including liquidity risk, because these companies tend to have limited product lines, markets and financial resources, and may depend upon a relatively small management group.Therefore, mid-cap stocks may be more volatile than those of larger companies. · Small- and Micro-Cap Company Risk.The risk that the securities of small-cap and micro-cap companies may be more volatile and less liquid than the securities of companies with larger market capitalizations.These small-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies. · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · U.S. Government and U.S. Agency Obligations Risk.The risk that there can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) who issue or guarantee certain securities where it is not obligated to do so. 11 Table of Contents - Prospectus Performance.Performance information for the Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Investment Adviser.Snow Capital Management L.P. is the Fund’s investment adviser. Portfolio Managers.The Focused Value Fund is managed using a team approach, and is managed by the entire investment team of the Adviser.Richard A. Snow, President and Chief Investment Officer of the Adviser, Joshua R. Schachter, CFA, Portfolio Manager and Principal of the Adviser, and Nathan T. Snyder, Portfolio Manager and Principal of the Adviser, have served as the principal overseers of the Fund since its inception in 2010. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page […] of the Prospectus. 12 Table of Contents - Prospectus Snow Capital Hedged Equity Fund Investment Objective.The investment objective of the Snow Capital Hedged Equity Fund (the “Hedged Equity Fund” or the “Fund”) is long-term capital appreciation and protection of investment principal with lower volatility than the U.S. equity market. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Hedged Equity Fund. You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Sales Charge on Class A Shares,” below and under “Purchase and Redemption of Fund Shares – Sales Charge on Class A Shares” in the SAI. Shareholder Fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None None Maximum Deferred Sales Charge (as a percentage of shares redeemed within 12 months of purchase) 0.50%(1) 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 0.50% 0.50% 0.50% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.15% 1.15% 1.15% Distribution and/or Service (12b-1) Fees 0.25% 1.00% None Other Expenses % % % Acquired Fund Fees and Expenses % % % Total Annual Fund Operating Expenses % % % Less: Fee Waiver/Expense Reimbursement % % % Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement(2) 1.90% 2.65% 1.65% (1) Only imposed on shares purchased at the $1,000,000 breakpoint that are redeemed within 12 months of purchase. (2) Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Snow Capital Management L.P. (the “Adviser”), and the Fund, the Adviser has agreed to waive its management fees and/or reimburse expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of acquired fund fees and expenses) for the Fund does not exceed 1.90%, 2.65% and 1.65% of the Fund’s average net assets, for Class A shares, Class C shares and Institutional Class shares, respectively, through at least […], 2013, and subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).The agreement may be terminated only by, or with the consent of, the Board of Trustees.The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date such fees and expenses were waived or paid, subject to the expense limitation agreement. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A One Year Three Years $ $ 13 Table of Contents - Prospectus Class C One Year Three Years $ $ Institutional Class One Year Three Years $ $ If you did not redeem your Class C shares, you would pay the following expenses: One Year Three Years $ $ Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. Principal Investment Strategies.To achieve its investment objective, the Hedged Equity Fund will invest primarily in equity securities, including both common and preferred stocks, convertible securities, shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities, and hedge such long positions using short equity positions in common stocks and ETFs that invest in equity securities.The Fund may also invest up to 75% of its net assets in derivative instruments including options, futures contracts and options on futures contracts.The Fund may borrow money from banks or other financial institutions to purchase securities,commonly known as “leveraging,” in an amount not to exceed one-third of its total assets, as permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund may invest in securities of companies of any size.Inadditionto equity securities, theFund may invest up to 50% of its net assets in U.S. Government or U.S. agency obligations. The Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Fund may invest up to 25% of its net assets in debt securities of varying maturities and durations, and including debt securities that fall below investment grade debt (securities rated below BBB by Standard & Poor’s Ratings Services (“S&P”) or below Baa by Moody’s Investors Service, Inc. (“Moody’s”)) — commonly referred to as “junk bonds” or “high yield bonds.”However, the Fund will not invest in debt securities rated below D by S&P or Moody’s. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 50 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell an equity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. 14 Table of Contents - Prospectus An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom. This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. The Adviser seeks protection of investment principal by using derivative instruments to mitigate the risks of volatility in the U.S. equity market.Through the Fund’s options investments, the Adviser attempts to enhance equity returns relative to a long-only equity strategy and to lower the overall volatility of the Fund’s investment portfolio.The Fund may use an investment in a derivative instrument as a substitute for a comparable market position in the underlying equity security or to attempt to “hedge” or limit the exposure of the Fund’s position in an equity security.Additionally, the Adviser will utilize short equity positions in individual equity securities and ETFs to significantly reduce the portfolio’s overall market exposure. Principal Risks.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Hedged Equity Fund.The principal risks of investing in the Fund are: · Management Risk.Risk that the Adviser’s investment strategies for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. · General Market Risk.Risk that the value of the Fund’s shares will fluctuate based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Shares of Other Investment Companies and ETFs Risk.You will indirectly bear fees and expenses charged by the underlying funds in which the Fund may invest in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares.Investments in ETFs bear the risk that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. 15 Table of Contents - Prospectus · Mid-Cap Company Risk.The risk that the mid-cap companies in which the Fund may invest may be more vulnerable to adverse business or economic events than larger, more established companies.In particular, these mid-sized companies may pose additional risks, including liquidity risk, because these companies tend to have limited product lines, markets and financial resources, and may depend upon a relatively small management group.Therefore, mid-cap stocks may be more volatile than those of larger companies. · Small- and Micro-Cap Company Risk.The risk that the securities of small-cap and micro-cap companies may be more volatile and less liquid than the securities of companies with larger market capitalizations.These small-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies. · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · Debt Securities Risks.Interest rates may go up resulting in a decrease in the value of the debt securities held by the Fund.Investments in debt securities include credit risk, which is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that a bond issuer may “call,” or repay, its high yielding bonds before their maturity dates.Debt securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain debt securities may make it more difficult to sell or buy a security at a favorable price or time. · Junk Bonds Risk.Investments in junk bonds involve a greater risk of default and are subject to a substantially higher degree of credit risk or price changes than other types of debt securities. · U.S. Government and U.S. Agency Obligations Risk.The risk that there can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) who issue or guarantee certain securities where it is not obligated to do so. · Options and Futures Risk.Options and futures may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of an option or future may not correlate perfectly to the underlying securities index or overall securities markets. · Short Sale Risk.Short sale strategies are riskier than long investment strategies.Short selling shares of equity securities or ETFs may result in the Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale. · Leverage Risk.The risk that, because the Fund may borrow money from banks or other financial institutions to purchase securities, the Fund’s exposure to fluctuations in the prices of these securities is increased in relation to the extent of its leverage. · Tax Risk.Certain of the Fund’s investment strategies, including transactions in options and futures contracts, may be subject to the special tax rules, the effect of which may have adverse tax consequences for the Fund, which may result in adverse tax consequences for the Fund’s shareholders. 16 Table of Contents - Prospectus Performance.Performance information for the Fund has not been presented because, as of the date of this Prospectus, the Fund has not been in operation for a full calendar year. Investment Adviser.Snow Capital Management L.P. is the Fund’s investment adviser. Portfolio Managers.Richard A. Snow, President and Chief Investment Officer of the Adviser, and Nathan T. Snyder, Portfolio Manager and Principal of the Adviser, have served as the Fund’s portfolio managers since its inception in 2010. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page […] of the Prospectus. 17 Table of Contents - Prospectus Snow Capital Opportunity Fund Investment Objective.The investment objective of the Snow Capital Opportunity Fund (the “Opportunity Fund” or the “Fund”) is long-term capital appreciation and protection of investment principal. Fees and Expenses of the Fund.This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on Class A shares if you or your family invest, or agree to invest in the future, at least $25,000 in the Fund.More information about these and other discounts is available from your financial professional and under “Shareholder Information – Sales Charge on Class A Shares,” below and under “Purchase and Redemption of Fund Shares – Sales Charge on Class A Shares” in the SAI. Shareholder Fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25% None None Maximum Deferred Sales Charge (as a percentage of shares redeemed within 12 months of purchase) 0.50%(1) 1.00% None Redemption Fee (as a percentage of amount redeemed on shares held 30 days or less) 0.50% 0.50% 0.50% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% 1.00% 1.00% Distribution (12b-1) Fees 0.25% 1.00% None Other Expenses 0.35% 0.35% 0.35% Acquired Fund Fees and Expenses(2) 0.04% 0.04% 0.04% Total Annual Fund Operating Expenses(3) 1.64% 2.39% 1.39% Only imposed on shares purchased at the $1,000,000 breakpoint that are redeemed within 12 months of purchase. Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the Ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of the prospectus, which do not include Acquired Fund Fees and Expenses. Pursuant to an operating expense limitation agreement between the Fund’s investment adviser, Snow Capital Management L.P. (the “Adviser”) and the Fund, the Adviser has agreed to waive its fees and/or absorb expenses of the Fund to ensure that Total Annual Fund Operating Expenses (exclusive of acquired fund fees and expenses) do not exceed 1.75%, 2.50%, and 1.50% of the Fund’s average net assets, respectively, for Class A shares, Class C shares and Institutional Class shares through at least August 31, 2011, subject thereafter to annual re-approval of the agreement by the Trust’s Board of Trustees (the “Board of Trustees”).This operating expense limitation agreement can be terminated only by, or with the consent of, the Board of Trustees.The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid.The Adviser is permitted to seek reimbursement from the Fund for the prior three fiscal years, so long as the reimbursement does not cause the Fund’s operating expenses to exceed the applicable expense cap. Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Class A One Year Three Years Five Years Ten Years 18 Table of Contents - Prospectus Class C One Year Three Years Five Years Ten Years Institutional Class One Year Three Years Five Years Ten Years If you did not redeem your Class C shares, you would pay the following expenses: One Year Three Years Five Years Ten Years Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Total Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 61% of the average value of its portfolio. Principal Investment Strategies.To achieve its investment objective, the Opportunity Fund will invest primarily in equity securities, including both common and preferred stocks, convertible securities and shares of other investment companies and exchange-traded funds (“ETFs”) that invest in equity securities.The Fund may invest up to 50% of its net assets in derivative instruments, including options, futures contracts and options on futures contracts.The Fund may invest in securities of companies of any size.The Fund may invest up to 25% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Fund may invest up to 15% of its net assets in debt securities of varying maturities and durations, and including debt securities that fall below investment grade debt (securities rated below BBB by Standard & Poor’s Ratings Service (“S&P”) or below Baa by Moody’s Investors Service, Inc. (“Moody’s”)) — commonly referred to as “junk bonds” or “high yield bonds.”However, the Fund will not invest in debt securities rated below D by S&P or Moody’s. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 50 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell anequity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom.This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. 19 Table of Contents - Prospectus The Adviser seeks protection of investment principal by using derivative instruments to mitigate the risks of volatility in the U.S. equity market.Through the Fund’s options investments, the Adviser attempts to enhance equity returns relative to a long-only equity strategy and to lower the overall volatility of the Fund’s investment portfolio.The Fund may use an investment in a derivative instrument as a substitute for a comparable market position in the underlying equity security or to attempt to “hedge” or limit the exposure of the Fund’s position in an equity security. Principal Risks.Remember that in addition to possibly not achieving your investment goals, you could lose money by investing in the Opportunity Fund.The principal risks of investing in the Fund are: · Management Risk.Risk that the Adviser’s investment strategies for the Fund may not result in an increase in the value of your investment or in overall performance equal to other investments. · General Market Risk.Risk that the value of the Fund’s shares will fluctuate based on the performance of the Fund’s investments and other factors affecting the securities markets generally. · Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.Preferred stocks are subject to the risk that the dividend on the stock may be changed or omitted by the issuer, and that participation in the growth of an issuer may be limited. · Shares of Other Investment Companies and ETFs Risk.You will indirectly bear fees and expenses charged by the underlying funds in which the Fund may invest in addition to the Fund’s direct fees and expenses and, as a result, your cost of investing in the Fund will generally be higher than the cost of investing directly in the underlying fund shares.Investments in ETFs bear the risk that the market price of the ETF’s shares may trade at a discount to their net asset value (“NAV”) or that an active trading market for an ETF’s shares may not develop or be maintained. · Convertible Securities Risk.The market value of a convertible security performs like that of a regular debt security, that is, if market interest rates rise, the value of the convertible security falls. · Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. · Mid-Cap Company Risk.The risk that the mid-cap companies in which the Fund may invest may be more vulnerable to adverse business or economic events than larger, more established companies.In particular, these mid-sized companies may pose additional risks, including liquidity risk, because these companies tend to have limited product lines, markets and financial resources, and may depend upon a relatively small management group.Therefore, mid-cap stocks may be more volatile than those of larger companies. · Small- and Micro-Cap Company Risk.The risk that the securities of small-cap and micro-cap companies may be more volatile and less liquid than the securities of companies with larger market capitalizations.These small-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies. 20 Table of Contents - Prospectus · Foreign Securities and Emerging Markets Risks.Investing in foreign securities includes risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices, including fluctuations in foreign currencies.Countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. · Debt Securities Risks.Interest rates may go up resulting in a decrease in the value of the debt securities held by the Fund.Investments in debt securities include credit risk, which is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that a bond issuer may “call,” or repay, its high yielding bonds before their maturity dates.Debt securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain debt securities may make it more difficult to sell or buy a security at a favorable price or time. · Junk Bonds Risk.Investments in junk bonds involve a greater risk of default and are subject to a substantially higher degree of credit risk or price changes than other types of debt securities. · U.S. Government and U.S. Agency Obligations Risk.The risk that there can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) who issue or guarantee certain securities where it is not obligated to do so. · Options and Futures Risk.Options and futures may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed.In addition, the value of an option or future may not correlate perfectly to the underlying securities index or overall securities markets. · Tax Risk.Certain of the Fund’s investment strategies, including transactions in options and futures contracts, may be subject to the special tax rules, the effect of which may have adverse tax consequences for the Fund, which may result in adverse tax consequences for the Fund’s shareholders. Performance.The bar chart demonstrates the risks of investing in the Fund by showing changes in the Fund’s performance from year to year.The Average Annual Total Returns table also demonstrates these risks by showing how the Fund’s average annual returns compare with those of a broad measure of market performance.Remember, the Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at www.snowfunds.com or by calling the Fund toll-free at 877-SNOWFND (877-766-9363). 21 Table of Contents - Prospectus Institutional Class Shares Calendar Year Returns as of December 31 The calendar year-to-date return for the Fund’s Institutional Class shares as of March 31, 2010 was 9.80%.During the period shown in the bar chart, the best performance for a quarter was 41.28% (for the quarter ended June 30, 2009).The worst performance was -27.79% (for the quarter ended December 31, 2008). The returns shown in the bar chart are for Institutional Class shares.The after-tax returns for Class A and Class C shares will be lower. Average Annual Total Returns Periods Ended December 31, 2009 One Year Since Inception (April 28, 2006) Institutional Class Shares Return Before Taxes 60.02% -0.45% Return After Taxes on Distributions 59.53% -0.89% Return After Taxes on Distributions and Sale of Fund Shares 39.42% -0.49% Class A Shares Return Before Taxes 51.30% -2.12% Class C Shares Return Before Taxes 57.37% -1.41% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 26.46% -2.20% After tax returns depend on an investor’s tax situation and may differ from those shown.After tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the effect of state and local taxes.The after-tax returns shown are not relevant to those investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”).“Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions) but assumes that Fund shares are still held at the end of the period.The after-tax returns are shown only for the Institutional Class shares.The after-tax returns for the Class A and Class C shares will vary. Investment Adviser.Snow Capital Management L.P. is the Fund’s investment adviser. 22 Table of Contents - Prospectus Portfolio Managers.Richard A. Snow, Chief Investment Officer of the Adviser, and Nathan T. Synder, Portfolio Manager of the Adviser, have managed the Fund since its inception in 2006. For important information about the purchase and sale of Fund shares, tax information and financial intermediary compensation, please turn to “Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation” on page […] of the Prospectus. 23 Table of Contents - Prospectus Purchase and Sale of Fund Shares, Taxes and Financial Intermediary Compensation Purchase and Sale of Fund Shares.You may conduct transactions by mail (Snow Capital Funds, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 (for regular mail) or 615East Michigan Street, 3rdFloor, Milwaukee, WI 53202 (for overnight or express mail)), or by telephone at 877-SNOWFND (877-766-9363).Investors who wish to purchase, redeem or exchange Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial investment for Class A and Class C shares of the Funds is $2,500 for non-IRA accounts and $1,000 for IRA accounts.The minimum initial investment for Institutional Class shares of the Funds for all types of accounts is $1,000,000.There is no minimum investment amount for subsequent purchases. Tax Information.A Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries.If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 24 Table of Contents - Prospectus Investment Strategies, Related Risks and Disclosure of Portfolio Holdings Investment Objectives The investment objective of the All Cap Value Fund, Small Cap Value Fund and Focused Value Fund is long-term capital appreciation.The investment objective of the Hedged Equity Fund and Opportunity Fund is long-term capital appreciation and protection of investment principal. Change in Investment Objective and Strategies.The investment objective, strategies and policies described in this Prospectus may be changed without the approval of a Fund’s shareholders upon 60 days’ written notice to shareholders.The Small Cap Value Fund will not make any change in its investment policy of investing at least 80% of net assets in investments securities of small cap companies without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Principal Investment Strategies of the Funds Snow Capital All Cap Value Fund To achieve its investment objective, the All Cap Value Fund will invest primarily in equity securities, including both common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities.The Fund may invest in securities of companies of any size.The Fund may invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 50 equity securities that are approximately equally weighted at the time of purchase.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell an equity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom.This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. Snow Capital Small Cap Value Fund To achieve its investment objective, the Small Cap Value Fund will invest at least 80% of its net assets in equity securities of companies with small market capitalizations (“small cap companies”).The Fund considers small cap companies to be those within the market capitalization range of the stocks that are included in the Russell 2000® Index.The Fund’s investments in equity securities may include both common and preferred stocks, convertible securities, and shares of other investment companies and ETFs that invest in equity securities of small cap companies. 25 Table of Contents - Prospectus The Fund may also invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify small cap companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations. The Fund’s portfolio typically consists of 30 to 60 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell anequity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom.This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. Snow Capital Focused Value Fund To achieve its investment objective, the Focused Value Fund will invest primarily in equity securities, including both common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities.Under normal market conditions, the Fund will invest at least 80% of its net assets in equity securities of mid-cap and large-cap companies.The Fund considers mid-cap and large-cap companies to be those with market capitalizations greater than $1 billion.With respect to its incoming assets, the Fund may invest in securities of companies of any size.The Fund may invest up to 15% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 15 to 25 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell anequity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. 26 Table of Contents - Prospectus An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom. This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. Snow Capital Hedged Equity Fund To achieve its investment objective, the Hedged Equity Fund will invest primarily in equity securities, including both common and preferred stocks, convertible securities, shares of other investment companies and ETFs that invest in equity securities, and hedge such long positions using short equity positions in common stocks and ETFs that invest in equity securities.The Fund may invest up to 75% of its net assets in derivative instruments including options, futures contracts and options on futures contracts.The Fund may borrow money from banks or other financial institutions to purchase securities, which is commonly known as “leveraging,” in an amount not to exceed one-third of its total assets, as permitted by the 1940 Act. The Fund may invest in securities of companies of any size.The Fund may invest up to 50% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Fund may invest up to 25% of its net assets in debt securities of varying maturities and durations, and including debt securities that fall below investment grade debt (securities rated below BBB by S&P or below Baa by Moody’s) — commonly referred to as “junk bonds” or “high yield bonds.”However, the Fund will not invest in debt securities rated below D by S&P or Moody’s.The Fund may hold a debt security rated below D if a downgrade occurs after the security has been purchased.Securities that are rated lower than investment grade generally provide high income in an effort to compensate investors for their higher risk of default, which is the failure to make required interest or principal payments.Issuers of below investment grade debt include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout and firms with heavy debt loads.Investments in debt securities will be done opportunistically.The maturities and durations of all debt securities may vary widely depending on market conditions, the quality of the securities in which the Fund is invested, and where the Fund’s portfolio manager believes the markets are in the investment cycle. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 50 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell anequity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. 27 Table of Contents - Prospectus An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom. This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. The Adviser seeks protection of investment principal by using derivative instruments to mitigate the risks of volatility in the U.S. equity market.Through the Fund’s options investments, the Adviser attempts to enhance equity returns relative to a long-only equity strategy and to lower the overall volatility of the Fund’s investment portfolio.The Fund may use an investment in a derivative instrument as a substitute for a comparable market position in the underlying equity security or to attempt to “hedge” or limit the exposure of the Fund’s position in an equity security.The Adviser believes that taking option premiums through the sale of covered calls or naked puts adds income and reduces portfolio volatility versus what one could expect in the portfolio without the use of these investments.The purchase of puts and calls when the Adviser believes premiums are low adds an additional “hedge” against extreme movements in the markets and individual stocks.Additionally, the Adviser will utilize short equity positions in individual equity securities and ETFs to significantly reduce the portfolio’s overall market exposure. Snow Capital Opportunity Fund To achieve its investment objective, the Fund will invest primarily in equity securities, including common and preferred stocks, convertible securities and shares of other investment companies and ETFs that invest in equity securities.The Fund may invest up to 50% of its net assets in derivative instruments, including options, futures contracts and options on futures contracts.The Fund may invest in companies of any size.The Fund may also invest in debt instruments, including corporate debt securities, convertible debt and commercial paper, and may invest up to 25% of its net assets in U.S. Government or U.S. agency obligations.Additionally, the Fund may have up to 25% of its net assets invested directly or indirectly in foreign securities, including investments in emerging markets. The Fund may invest up to 15% of its net assets in debt securities, convertible debt and commercial paper, including debt securities that fall below investment grade debt (securities rated below BBB by S&P or below Baa by Moody’s — commonly referred to as “junk bonds” or “high yield bonds.”However, the Fund will not invest in debt securities rated below D by S&P or Moody’s.The Fund may hold a debt security rated below D if a downgrade occurs after the security has been purchased.Securities that are rated lower than investment grade generally provide high income in an effort to compensate investors for their higher risk of default, which is the failure to make required interest or principal payments.Issuers of below investment grade debt include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, companies electing to borrow heavily to finance or avoid takeover or buyout and firms with heavy debt loads.Investments in debt securities will be done opportunistically.The maturities and durations of all debt securities may vary widely depending on market conditions, the quality of the securities in which the Fund is invested, and where the Fund’s portfolio manager believes the markets are in the investment cycle. The Adviser selects equity securities for the Fund using a bottom-up approach that seeks to identify companies that the Adviser believes are undervalued and are likely to experience a rebound in earnings due to an event or series of events that creates a price to earnings expansion that leads to higher stock price valuations.The Fund’s portfolio typically consists of 30 to 50 equity securities that are weighted according to the Adviser’s projected return expectations.The Adviser’s disciplined investment process seeks to yield a portfolio that is amply diversified across a wide spectrum of economic classifications and sectors.In general, the Adviser may sell an equity security when it reaches its target price, when the position grows too large, when the company’s financial position or outlook deteriorates, when an anticipated business catalyst for the investment does not materialize as expected, or to make room in the Fund for a more attractive investment. 28 Table of Contents - Prospectus An important component of the Adviser’s investment process is an intense focus on a company’s balance sheet and cash flow statement.The Adviser’s analysis of balance sheets and cash flow statements is centered on determining whether a company can sustain itself through the problems that have caused its equity valuation to fall and subsequently brought the company’s stock to the Adviser’s attention.The Adviser generally attempts to purchase equities for the Fund’s portfolio after an event in which the company’s equity valuation has fallen and business conditions are unfavorable, if not at or near a cyclical bottom.This is done in conjunction with extensive research to confirm the Adviser’s opinion that a company can survive the near-term problems.While the Adviser’s analysis does not eliminate the occurrence of short-term equity valuation volatility, the Adviser believes that this process provides for a reasonable level of capital protection. The Adviser seeks protection of investment principal by using derivative instruments to mitigate the risks of volatility in the U.S. equity market.Through the Fund’s options investments, the Adviser attempts to enhance equity returns relative to a long-only equity strategy and to lower the overall volatility of the Fund’s investment portfolio.The Fund may use an investment in a derivative instrument as a substitute for a comparable market position in the underlying equity security or to attempt to “hedge” or limit the exposure of the Fund’s position in an equity security.The Adviser believes that taking option premiums through the sale of covered calls or naked puts adds income and reduces portfolio volatility versus what one could expect in the portfolio without the use of these investments.Additionally, the purchase of puts and calls when the Adviser believes premiums are low adds an additional “hedge” against extreme movements in the markets and individual equity securities. Cash or Similar Investments; Temporary Strategies Under normal market conditions, each Fund will stay fully invested according to its principal investment strategies as noted above.A Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in a Fund not achieving its investment objective during that period. For longer periods of time, a Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Principal Risks Before investing in a Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take.Remember, in addition to possibly not achieving your investment goals, you could lose money by investing in the Funds.The principal risks of investing in the Funds are: Management Risk.The ability of a Fund to meet its investment objective is directly related to the Adviser’s investment strategies for the Fund.Your investment in a Fund varies with the effectiveness of the Adviser’s research, analysis and asset allocation among portfolio securities.If the Adviser’s investment strategies do not produce the expected results, your investment could be diminished or even lost. 29 Table of Contents - Prospectus General Market Risk.The market value of a security may move up or down, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than the price originally paid for it, or less than it was worth at an earlier time.Market risk may affect a single issuer, industry or sector of the economy or the market as a whole.U.S. and international markets have experienced significant volatility in recent years.The fixed income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the stock prices of individual companies have been negatively impacted even though there may be little or no apparent degradation in the financial conditions or prospects of that company.As a result of this significant volatility, many of the following risks associated with an investment in a Fund may be increased.Continuing market problems may have adverse effects on the Funds. Equity Market Risk.Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value as market confidence in and perceptions of their issuers change.These investor perceptions are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If you held common stock, or common stock equivalents, of any given issuer, you would generally be exposed to greater risk than if you held preferred stocks and debt obligations of the issuer because common stockholders, or holders of equivalent interests, generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Shares of Other Investment Companies Risk.Each Fund may invest in shares of other investment companies, including ETFs, as a means to pursue its investment objective.Federal law generally prohibits a Fund from acquiring shares of an investment company if, immediately after such acquisition, the Fund and its affiliated persons would hold more than 3% of such investment company’s total outstanding shares.This prohibition may prevent a Fund from allocating its investments in an optimal manner.You will indirectly bear fees and expenses charged by the underlying funds in addition to a Fund’s direct fees and expenses and, as a result, your cost of investing in a Fund will generally be higher than the cost of investing directly in the underlying fund shares. Exchange-Traded Funds Risk. The Funds may purchase ETF shares.An investment in an ETF generally presents the same primary risks as an investment in a conventional mutual fund (i.e., one that is not exchange traded) that has the same investment objective, strategies and policies.The price of an ETF can fluctuate within a wide range, and a Fund could lose money investing in an ETF if the prices of the securities owned by the ETF go down.In addition, ETFs are subject to the following risks that do not apply to conventional mutual funds: (1) the market price of the ETF’s shares may trade at a discount to their NAV; (2) an active trading market for an ETF’s shares may not develop or be maintained; or (3) trading of an ETF’s shares may be halted if the listing exchange’s officials deem such action appropriate, the shares are de-listed from the exchange, or the activation of market-wide “circuit breakers” (which are tied to large decreases in stock prices) halts stock trading generally.Additionally, ETFs have management fees, which increase their cost. Preferred Stock Risk.A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends and in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. 30 Table of Contents - Prospectus Convertible Securities Risk.Each Fund may invest in convertible securities.A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stock in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Large-Cap Company Risk.Larger, more established companies may be unable to respond quickly to new competitive challenges such as changes in consumer tastes or innovative smaller competitors.Also, large-cap companies are sometimes unable to attain the high growth rates of successful, smaller companies, especially during extended periods of economic expansion. Mid-Cap Company Risk.Generally, mid-cap companies may have more potential for growth than large-cap companies.Investing in mid-cap companies, however, may involve greater risk than investing in large-cap companies, and the risks are passed on to the Funds.Mid-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large-cap companies; therefore, their securities may be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Mid-cap company stocks may also be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if a Fund wants to sell a large quantity of a mid-cap company’s stock, it may have to sell at a lower price than the Adviser might prefer, or it may have to sell in smaller than desired quantities over a period of time. Small- and Micro-Cap Company Risk.Generally, micro-cap, small-cap and less seasoned companies have more potential for rapid growth.They also often involve greater risk than large- or mid-cap companies, and these risks are passed on to the Funds.These smaller-cap companies may not have the management experience, financial resources, product diversification and competitive strengths of large- or mid-cap companies, and, therefore, their securities tend to be more volatile than the securities of larger, more established companies, making them less liquid than other securities.Micro- and small-cap company stocks tend to be bought and sold less often and in smaller amounts than larger company stocks.Because of this, if a Fund wants to sell a large quantity of a smaller-cap company’s stock, it may have to sell at a lower price than the Adviser might prefer, or it may have to sell in smaller than desired quantities over a period of time.Given these risks, an investment in the Funds may be more suitable for long-term investors who are willing to bear the risk of these fluctuations. Foreign Securities Risk.To the extent that a Fund invests in securities of foreign companies, including American depositary receipts (“ADRs”) and European depositary receipts (“EDRs”), your investment in the Fund is subject to foreign securities risk.These include risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices.Securities that are denominated in foreign currencies are subject to the further risk that the value of the foreign currency will fall in relation to the U.S. dollar and/or will be affected by volatile currency markets or actions of U.S. and foreign governments or central banks. Emerging Markets Risk.In addition to developed markets, the Funds may invest in securities of foreign companies located in emerging markets, which are markets of countries in the initial stages of industrialization and that generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues. 31 Table of Contents - Prospectus Credit Risk(applies to the Hedged Equity Fund and Opportunity Fund only).Debt securities are generally subject to the risk that the issuer may be unable to make principal and interest payments when they are due.There is also the risk that the securities could lose value because of a loss of confidence in the ability of the borrower to pay back debt.Lower rated debt securities involve greater credit risk, including the possibility of default or bankruptcy. Interest Rate Risk (applies to the Hedged Equity Fund and Opportunity Fund only). Debt securities are subject to the risk that the securities could lose value because of interest rate changes.For example, bonds tend to decrease in value if interest rates rise.Debt securities with longer maturities sometimes offer higher yields, but are subject to greater price shifts as a result of interest rate changes than debt securities with shorter maturities. Prepayment Risk (applies to the Hedged Equity Fund and Opportunity Fund only).Many types of debt securities are subject to prepayment risk.Prepayment occurs when the issuer of a debt security can repay principal prior to the security’s maturity.Debt securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. Junk Bonds Risk (applies to the Hedged Equity Fund and Opportunity Fund only).The Funds may invest in high-yield, non-investment grade bonds, commonly referred to as junk bonds.Junk bonds are considered to be predominantly speculative with respect to an issuer’s capacity to pay interest and repay principal in accordance with the terms of the obligations.Junk bonds generally involve a greater risk of default and are subject to a substantially higher degree of credit risk or price changes than other types of debt securities.Junk bonds may be sensitive to economic changes, political changes or adverse developments specific to a company.Accordingly, junk bonds present a significant risk for loss of principal and interest.Junk bonds may also be less liquid than other types of debt securities, meaning that they may be harder to sell at the time and price that the Adviser would like to sell. U.S. Government and U.S. Agency Obligations Risk.The Funds may invest in various types of U.S. Government obligations.U.S. Government obligations include securities issued or guaranteed as to principal and interest by the U.S. Government, its agencies or instrumentalities, such as the U.S. Treasury.Payment of principal and interest on U.S. Government obligations may be backed by the full faith and credit of the United States or may be backed solely by the issuing or guaranteeing agency or instrumentality itself.In the latter case, the investor must look principally to the agency or instrumentality issuing or guaranteeing the obligation for ultimate repayment, which agency or instrumentality may be privately owned.There can be no assurance that the U.S. Government would provide financial support to its agencies or instrumentalities (including government-sponsored enterprises) where it is not obligated to do so. Options and Futures Risk (applies to the Hedged Equity Fund and Opportunity Fund only). The Funds may invest in options, futures contracts and options on futures contracts.The Fund also may invest in so-called “synthetic options” or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over-the-counter, a Fund bears the risk that the counter-party that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid, and in such cases, a Fund may have difficulty closing out its position.A Fund will cover the financial exposure of entering into options or futures contracts by either purchasing or selling offsetting options or futures contracts or designating liquid assets to cover such financial exposure.Under the supervision of the Board of Trustees, the Funds will determine whether investments in options and futures contracts are illiquid.Each Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid or not readily marketable. 32 Table of Contents - Prospectus Short Sale Risk (applies to the Hedged Equity Fund and Opportunity Fund only).Short sale strategies are riskier than long investment strategies.Short selling shares of equity securities or ETFs that invest in equity securities may result in the Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.This would occur if the lender required a Fund to deliver the securities it borrowed at the commencement of the short sale and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.The Board of Trustees has considered the Fund’s short sales strategies and its attendant risks and has determined that the strategy does not impair the Funds’ ability to meet redemptions or meet other regulatory requirements.The Board of Trustees has adopted policies and procedures, and regularly reviews the adequacy of those policies and procedures, to ensure that the Fund’s short positions are continuously monitored, comply with regulatory requirements and are in the best interests of the Fund’s shareholders. Leverage Risk (applies to the Hedged Equity Fund and Opportunity Fund only).Because the Hedged Equity Fund may borrow money from banks or other financial institutions to purchase securities, commonly referred to as “leveraging,” the Fund’s exposure to fluctuations in the prices of these securities is increased in relation to the Fund’s capital.The Hedged Equity Fund’s borrowing activities will exaggerate any increase or decrease in the NAV of the Fund.In addition, the interest that the Hedged Equity Fund pays on borrowed money, together with any additional fees to maintain a line of credit or any minimum average balances required to be maintained, are additional costs that will reduce or may eliminate any net investment profits.Unless profits on assets acquired with borrowed funds exceed the costs of borrowing, the use of borrowing will diminish the investment performance of the Hedged Equity Fund compared to what it would have been without borrowing. Tax Risk (applies to the Hedged Equity Fund and Opportunity Fund only).Call option premiums received by a Fund will be recognized upon exercise, lapse or other disposition of the option and generally will be treated by a Fund as short-term capital gain or loss. The call options employed by a Fund reduce risk to the Fund by diminishing its risk of loss in offsetting positions in substantially similar or related property, thereby giving rise to “straddles” under the federal income tax rules.The straddle rules require a Fund to defer certain losses on positions within a straddle, and terminate or suspend the holding period for certain securities in which the Fund does not yet have a long-term holding period or has not yet satisfied the holding period required for qualified dividend income.As a result, a Fund cannot assure any level of regular quarterly net investment income (income other than net long-term capital gain) and cannot assure you as to any level of capital gains distributions. The Hedged Equity Fund and Opportunity Fund expect to generate premiums from the writing of call options.A Fund will recognize short-term capital gains upon the expiration of an option that it has written.If a Fund enters into a closing transaction, the difference between the amount paid to close out its option position and the premium received for writing the option will be short-term gain or loss.Transactions involving the disposition of a Fund’s underlying securities (whether pursuant to the exercise of a call option, put option or otherwise) will give rise to capital gains or losses.Due to the tax treatment of securities on which call options have been written, it is expected that most of the gains from the sale of the underlying securities held by a Fund will be short-term capital gains.Because a Fund does not have control over the exercise of the call options it writes, such exercises or other required sales of the underlying stocks may force the Fund to realize capital gains or losses at inopportune times. A Fund’s transactions in options are subject to special and complex U.S.federal income tax provisions (including, in addition to the straddle tax rules described above, tax rules regarding constructive sales, wash sales and short sales) that may, among other things: (i)treat dividends that would otherwise constitute qualified dividend income as non-qualified dividend income; (ii)treat dividends that would otherwise be eligible for the corporate dividends-received deduction as ineligible for such treatment; (iii)disallow, suspend or otherwise limit the allowance of certain losses or deductions; (iv) accelerate income recognition to the Fund, (v)convert lower taxed long-term capital gain into higher taxed short-term capital gain or ordinary income; and (vi)convert an ordinary loss or deduction into a capital loss (the deductibility of which is more limited). 33 Table of Contents - Prospectus Furthermore, to the extent that any futures contract or option on a futures contract held by a Fund is a “section 1256 contract” under Section 1256 of the Internal Revenue Code of 1986, as amended (the “Code”), the contract will be marked-to-market annually and any gain or loss will be treated as 60% long-term and 40% short-term, regardless of the holding period for such contract.Section 1256 contracts include Fund transactions involving call options on a broad based securities index, certain futures contracts and other financial contracts. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”).Currently, disclosure of the Funds’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual and semi-annual reports to Fund shareholders and in the quarterly holdings report on Form N-Q.The annual and semi-annualreports are available by contacting Snow Capital Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or calling 877-SNOWFND (877-766-9363). Management of the Fund The Adviser The Funds have entered into an Investment Advisory Agreement with the Adviser, Snow Capital Management L.P., 2100 Georgetowne Drive, Suite 400, Sewickley, PA 15143, under which the Adviser manages the Funds’ investments and business affairs subject to the supervision of the Board of Trustees.The Adviser was founded in 1980 as R.A.S. Capital Mangagement (“R.A.S.”), focusing on private wealth management.As of [, 2010], the Adviser managed approximately $3.2 billion in assets.The Adviser is entitled to an annual fee from each Fund for its services.The table below illustrates the mangement fee paid to the Adviser by each Fund: Fund Management Fee (as a percentage of average daily net assets) All Cap Value Fund 0.85% Small Cap Value Fund 1.25% Focused Value Fund 1.15% Hedged Equity Fund 1.15% Opportunity Fund 1.00% Subject to the general supervision of the Board of Trustees, the Adviser is responsible for managing the Funds in accordance with its investment objective and policies, making decisions with respect to, and also orders for, all purchases and sales of portfolio securities.The Adviser also maintains related records for the Funds. Fund Expenses Each Fund is responsible for its own operating expenses.Pursuant to an operating expense limitation agreement between the Adviser and the Funds, the Adviser has agreed to reduce its management fees and/or pay expenses of each Fund to ensure that the total amount of Fund operating expenses (excluding dividends on short positions, brokerage commission expenses, interest and tax expenses, distribution fees and extraordinary, non-recurring expenses and acquired fund fees and expenses) does not exceed the limits stated in this Prospectus.Any reduction in advisory fees or payment of expenses made by the Adviser may be reimbursed by a Fund in subsequent fiscal years if the Adviser so requests.This reimbursement may be requested if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed for management fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement will be reviewed and approved by the Board of Trustees.A Fund must pay its current ordinary operating expenses before the Adviser is entitled to any reimbursement of management fees and/or expenses.In addition, any such reimbursement from a Fund to the Adviser will be subject to the applicable limitation on Fund expenses.This operating expense limitation agreement can only be terminated by, or with the consent of, the Board of Trustees. 34 Table of Contents - Prospectus A discussion regarding the basis for the Board of Trustees’ approval of the Opportunity Fund’s investment advisory agreement with the Adviser is included in the Fund’s semi-annual report to shareholders dated August 31, 2010.A discussion regarding the basis for the Board of Trustees’ approval of the investment advisory agreement with the Adviser on behalf of the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund will be included in the Funds’ next annual report to shareholders. Portfolio Managers Each Fund is managed by a team of portfolio managers (each, a “Portfolio Manager”), each of whom shares equal responsibility in managing the applicable Fund and making decisions regarding the Fund’s investments.The Focused Value Fund is managed by the entire investment team of the Adviser, each of whom equally contributes to decisions regarding the Fund’s investments.Richard A. Snow, Joshua R. Schachter, and Nathan T. Snyder oversee the day-to-day management of the Focused Value Fund.The SAI provides additional information about the Portfolio Managers’ compensation, other accounts managed by the Portfolio Managers and the Portfolio Managers’ ownership of securities in the Funds. Richard A. Snow is a Portfolio Manager for the All Cap Value Fund, Focused Value Fund, Hedged Equity Fund and Opportunity Fund and is jointly responsible for the day-to-day management of these Funds’ investment portfolios.Mr. Snow is the Chief Investment Officer of the Adviser.Mr. Snow founded R.A.S. in 1980, where he served as principal, managing private family assets.In 2001, Mr. Snow restructured R.A.S. as Snow Capital Management L.P. Nathan T. Snyder, CFA, is a Portfolio Manager for the Focused Value Fund, Hedged Equity Fund and Opportunity Fund and is jointly responsible for the day-to-day management of these Funds’ investment portfolios.Mr. Snyder joined the Adviser in 2005.Prior to joining the Adviser, Mr. Snyder worked as Director of Equity Investments at Parker/Hunter Asset Management from July 2002 to August 2005, where he managed a number of different products.Mr. Snyder is a graduate of Harvard University and the Carnegie Mellon Tepper School of Business and is a member of the Pittsburgh Society of Financial Analysts and the CFA institute. Joshua R. Schachter, CFA, is a Portfolio Manager for the All Cap Value Fund, Small Cap Value Fund and Focused Value Fund, and is jointly responsible for the day-to-day management of these Funds’ investment portfolios.Mr. Schachter joined the Adviser in 2001.Prior to joining the Adviser, Mr. Schachter worked at R.A.S., AG Edwards, Inc., and GV Financial Advisors, Inc.Mr. Schachter is a graduate of Allegheny College where he earned a B.S. degree and he received his M.B.A. in Finance from the University of Pittsburgh.He is a Chartered Financial Analyst. Anne S. Wickland is a Portfolio Manager for the Small Cap Value Fund and is jointly responsible for the day-to-day management of the Fund’s investment portfolio.Ms. Wickland joined the Adviser in 2006 as a research analyst.Prior to joining the Adviser, Ms. Wickland worked as a Senior Research Associate at Prudential Equity Group from November 2001 to November 2006.She is a graduate of Davidson College where she earned a B.A. degree, and received her M.B.A. from the NYU Stern School of Business. 35 Table of Contents - Prospectus Prior Performance of the Adviser’s Similar Accounts The All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund each recently commenced operations and, as a result, have no prior performance history.The tables below provide some indication of the risks of investing in the All Cap Value Fund and Small Cap Value Fund by showing changes in the performance of the Adviser’s All Cap Value Equity Composite (the “All Cap Composite”) and Small Cap Value Equity Composite (the “Small Cap Composite”) and by comparing their performance with a broad measure of market performance.The performance shown is the performance of all the Adviser’s fully discretionary private accounts managed using investment objectives, policies and strategies that are substantially similar to the investment strategies that the Adviser uses to manage the All Cap Value Fund and Small Cap Value Fund, respectively.Each Composite has been managed by the same portfolio managers that manage the All Cap Value Fund and Small Cap Value Fund.The performance of the All Cap Value Fund and Small Cap Value Fund may not correspond with the performance of the discretionary private accounts comprising the All Cap Composite and Small Cap Composite. The composite returns were prepared by the Adviser in compliance with the Global Investment Performance Standards (“GIPS”).The returns are calculated by the Adviser based on total return, including gains or losses plus income, after deducting all costs incurred by the accounts, and include reinvested dividends.Net of fee performance for each Composite was calculated using a management fee of 1.00% applied monthly.If the private accounts comprising a Composite had been subject to the same fees and expenses as the related Fund, the performance of the Composite may have been lower.You should note that once the All Cap Value Fund and Small Cap Value Fund have performance history, they will compute and disclose their average annual total return using the standard formula set forth in rules promulgated by the SEC, which differs in certain respects from the methods used to compute total return for the Composites.The performance of the Composites may have been lower had it been calculated using the standard formula promulgated by the SEC.The private accounts comprising each Composite are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, as amended.Additionally, if applicable, such limitations, requirements and restrictions might have adversely affected the performance results of a Composite.Past performance of the Composites is not necessarily indicative of the future performance results of the All Cap Value Fund and Small Cap Value Fund. The performance data set forth below is for the All Cap Composite and Small Cap Composite and is not the performance results of the All Cap Value Fund and Small Cap Value Fund.This performance data should not be considered indicative of a Fund’s future performance. All Cap Composite - Total Returns for the Periods Ended December 31, 2009: One Year Five Years Since Inception (1/1/1992) All Cap Composite (Gross of Fees) 42.64% 1.07% 15.30% All Cap Composite (Net of Fees) 41.20% 0.07% 14.18% S&P 500® Index 26.50% 0.04% 7.75% Russell 3000® Value Index 19.80% -0.24% 9.14% 36 Table of Contents - Prospectus Small Cap Composite - Total Returns for the Periods Ended December 31, 2009: One Year Since Inception (10/31/2006) Small Cap Composite (Net of Fees) 65.31% -1.47% Small Cap Composite (Net of Fees) 63.70% -2.45% Russell 2000® Value Index 20.60% -6.72% Shareholder Information Choosing a Share Class Each Fund offers Class A shares, Class C shares and Institutional Class shares in this Prospectus.Each of the Class A shares, Class C shares and Institutional Class shares has its own sales charge (“load”) and expense structure.The maximum investment in Class C shares is $1,000,000.If your investment in Class C shares exceeds $1,000,000 (either through additional investments or the appreciation of your investments), you will have the option to either: (1) maintain your Class C shares and make subsequent investments in a new Class A shares account; or (2) exchange (without tax implications) all or a portion of your Class C shares for Class A shares and make subsequent investments in Class A shares.If you elect to exchange your Class C shares for Class A shares, you will be subject to a 1.00% contingent deferred sales charge (“CDSC”) on any Class C shares you have owned for less than 12 months.In either case, subsequent investments in Class A shares will not incur a sales charge, provided that your aggregate investment in Class A and Class C shares exceeds $1,000,000.If applicable to your account, you will be notified of more detailed information regarding these options. If you do not respond or if you do not elect one of the foregoing options once your investment in Class C shares exceeds $1,000,000, your Class C shares account will be maintained but any subsequent investment you make will automatically be invested in Class A shares. Institutional Class shares may be purchased without the imposition of any sales charges.Institutional Class shares are offered primarily to institutions such as pension and profit sharing plans, employee benefit trusts, endowments, foundations, corporations and high net worth individuals.Institutional Class shares may also be offered through certain financial intermediaries that charge their customers transaction or other distribution or service fees with respect to their customer’s investments in the Funds.Pension and profit sharing plans, employee trusts and employee benefit plan alliances and “wrap account” or “managed fund” programs established with broker-dealers or financial intermediaries that maintain an omnibus or pooled account for the Funds and do not require the Funds or the Adviser to pay a fee greater than 0.25% generally may purchase Institutional Class shares, subject to investment minimums.You should always discuss the suitability of your investment with your broker-dealer or financial adviser. Sales Charge on Class A Shares.If you purchase Class A shares of a Fund you will pay an initial sales charge of 5.25% when you invest, unless you qualify for a reduction or waiver of the sales charge.The Class A sales charge for the Funds is calculated as follows(1): 37 Table of Contents - Prospectus When you invest this amount Sales Charge as a Percentage of Offering Price(2) Sales Charge as a Percentage of Net Amount Invested(3) Dealer Reallowance $0-$24,999.99(4) 5.25% 5.54% 4.75% $25,000-$49,999.99 5.00% 5.26% 4.50% $50,000-$99,999.99 4.50% 4.71% 4.00% $100,000-$249,999.99 3.50% 3.63% 3.00% $250,000-$499,999.99 2.50% 2.56% 2.00% $500,000-$749,999.99 2.00% 2.04% 1.50% $750,000-$999,999.99 1.50% 1.52% 1.00% $1,000,000 or more 0.00%(5) 0.00% 0.50%(6) Class A shares are offered and sold at the next offering price, which is the sum of the NAV per share and the sales charge indicated above.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. (2) The underwriter concession will be paid to Quasar Distributors, LLC, the Funds’ distributor. Rounded to the nearest one-hundreth percent. (4) The minimum initial investment for Class A shares of a Fund is $2,500 for non-IRA accounts, and $1,000 for IRA accounts. A 0.50% CDSC is imposed on shares purchased at the $1,000,000 breakpoint that are redeemed within 12 months of purchase. A finder’s fee of 0.50% may be paid directly or indirectly by the Adviser to the dealer on investments of $1,000,000 or more. Contingent Deferred Sales Charge on Class C Shares.Class C shares are subject to a CDSC.The CDSC is imposed on Class C shares redeemed by the shareholder within 12 months of purchase.The 1.00% CDSC is applied to the NAV of the shares on the date of original purchase or on the date of redemption, whichever is less. Sales Charge Reductions and Waivers Rights of Accumulation.You may combine your current purchase of Class A shares with other existing Class A and Class C shares currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase and the current NAV of all other Class A and Class C shares you own at the financial intermediary at which you are making the current purchase.You may not aggregate shares held at different financial intermediaries.If the current purchase is made directly through U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent (the “Transfer Agent”), only those shares held directly at the Transfer Agent may apply toward the right of accumulation.You may aggregate shares that you own and that are currently owned by family members including spouses, minor children or parents residing at the same address.Shares held in the name of a nominee or custodian under pension, profit sharing or employee benefit plans may not be combined with other shares to qualify for the right of accumulation.You must notify the Transfer Agent or your financial intermediary at the time of purchase in order for the right of accumulation to apply.The Funds are not liable for any difference in purchase price if you fail to notify the Transfer Agent of your intent to exercise your right of accumulation and the Funds reserve the right to modify or terminate this right at any time. Reinstatement Privilege.If you redeem Class A shares, and within 60 days purchase and register new Class A shares, you will not pay a sales charge on the new purchase amount.The amount eligible for this privilege may not exceed the amount of your redemption proceeds.To exercise this privilege, contact your financial intermediary. Letter of Intent.By signing a Letter of Intent (“LOI”) you can reduce your sales charge on Class A shares.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The LOI will apply to all purchases of Class A shares.Any shares purchased within 90 days of the date you sign the LOI may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.Purchases resulting from the reinvestment of distributions do not apply toward fulfillment of the LOI.Shares equal to 5.25% of the amount of the LOI will be held in escrow during the 13-month period.If at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. 38 Table of Contents - Prospectus Investments of $1,000,000 or More.There is no initial sales charge on a lump sum Class A share purchase of $1,000,000 or more, or on any purchase into a Class A account with an accumulated value of $1,000,000 or more.However, if you have taken advantage of this waiver and redeem your shares within 12 months of purchase, there is a CDSC of 0.50% imposed on such shares.However, the CDSC will not apply if you are otherwise entitled to a waiver of the initial sales charge as listed in “Sales Charge Waivers,” below.Also, the CDSC will not apply if you are entitled to a waiver as listed in “Contingent Deferred Sales Charge Waivers,” below.Additionally, all redemptions of Class A shares made within 30 days of purchase are subject to a 0.50% redemption fee. In addition, there is no sales charge on subsequent Class A share purchases if the aggregate value of your Class A and Class C accounts exceed $1,000,000 and you have elected to either (1) maintain your Class C account and make subsequent investments in Class A shares, or (2) exchange (without tax implications) all or a portion of your Class C shares for Class A shares and make subsequent investments in Class A shares. Initial Sales Charge Waivers.Sales charges for Class A shares may be waived under certain circumstances for some investors or for certain payments.You will not have to pay a sales charge on purchases of Class A shares if you are any of the following persons: · any affiliate of the Adviser or any of its or the Funds’ officers, directors, employees or retirees; · registered representatives of any broker-dealer authorized to sell Fund shares, subject to the internal policies and procedures of the broker-dealer; · members of the immediate families of any of the foregoing (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and UTMA accounts naming qualifying persons); · fee-based registered investment advisers, financial planners, bank trust departments or registered broker-dealers who are purchasing shares on behalf of their customers; · retirement (not including IRA accounts) and deferred compensation plans and the trusts used to fund such plans (including, but not limited to, those defined in Sections 401(k), 403(b) and 457 of the Code and “rabbi trusts”), for which an affiliate of the Adviser acts as trustee or administrator; · 401(k), 403(b) and 457 plans, and profit sharing and pension plans that invest $1 million or more or have more than 100 participants; · current shareholders whose aggregate value of their Class A and Class C accounts exceed $1,000,000; and · an individual on certain accounts under investment programs managed by the Adviser. To receive a reduction in your Class A sales charge, you must let your financial institution or shareholder services representative know at the time you purchase shares that you qualify for such a reduction.You may be asked by your financial adviser or shareholder services representative to provide account statements or other information regarding your related accounts or related accounts of your immediate family in order to verify your eligibility for a reduced sales charge.Your investment professional or financial institution must notify the Funds if your share purchase is eligible for the sales load waiver.Initial sales charges will not be applied to shares purchased by reinvesting dividends and distributions. If you would like information about sales charge waivers, call your financial representative or contact the Funds at 877-SNOWFND (877-766-9363).Information about the Funds’ sales charges is available free of charge on the Funds’ website at www.snowfunds.com. 39 Table of Contents - Prospectus Deferred Sales Charge Waivers:For Class A shares, a CDSC is imposed on shares purchased at the $1,000,000 breakpoint (as described in “Sales Charge on Class A Shares,” above) that are redeemed within 12 months of purchase.For Class C shares, a CDSC is imposed if you redeem your shares within 12 months of purchase.In the case of a partial redemption, the first shares redeemed are any reinvested shares.After that, shares are always redeemed on a “first in first out” (“FIFO”) basis.If the first shares redeemed have been held for longer than 12 months from the date of purchase, then no sales charge is imposed on the redemption.The sales charge is imposed on a lot by lot basis on the market value or initial purchase price, whichever is lower.These deferred sales charges may be waived under certain circumstances such as: · death of the shareholder; · divorce, where there exists a court decree that requires redemption of the shares; · return of IRA excess contributions; · shares redeemed by a Fund due to low balance or other reasons; · shares redeemed in accordance with the Funds’ Systematic Withdrawal Plan (“SWP”); and · other circumstances under the Adviser’s discretion. Share Price The price of a Fund’s shares is based on its NAV per share.This is calculated by dividing the value of a Fund’s total assets, less its liabilities, by the number of its shares outstanding.In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.The NAV is calculated at the close of regular trading of the New York Stock Exchange (“NYSE”), generally 4:00p.m., Eastern time.The NAV will not be calculated on days that the NYSE is closed for trading. Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, a Fund will use the price on the exchange that the Fund generally considers to be the principal exchange on which the stock is traded.Portfolio securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the most recent bid and asked prices on such day.When market quotations are not readily available, any security or other asset is valued at its fair value as determined under fair value pricing procedures approved by the Board of Trustees.These fair value pricing procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced.The Board of Trustees will regularly evaluate whether the Funds’ fair value pricing procedures continue to be appropriate in light of the specific circumstances of the Funds and the quality of prices obtained through their application by the Trust’s valuation committee. When fair value pricing is employed, the prices of securities used by a Fund to calculate its NAV may differ from quoted or published prices for the same securities.Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the price of the security quoted or published by others or the value when trading resumes or realized upon its sale.Therefore, if a shareholder purchases or redeems Fund shares when it holds securities priced at a fair value, the number of shares purchased or redeemed may be higher or lower than it would be if the Fund were using market value pricing. 40 Table of Contents - Prospectus In the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time a Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day.If such events occur, a Fund will value foreign securities at fair value, taking into account such events, in calculating the NAV.In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Fund’s NAV in advance of the time the NAV is calculated.The Adviser anticipates that the Funds’ portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. Investors may be charged a fee if they effect transactions through a financial institution.The Funds have authorized one or more financial intermediaries (each an “Authorized Intermediary”) to receive on its behalf purchase and redemption orders.Authorized Intermediaries are authorized to designate other intermediaries to receive purchase and redemption orders on the Funds’ behalf.The Funds will be deemed to have received a purchase or redemption order when an Authorized Intermediary or, if applicable, its authorized designee, receives the order.Customer orders will be priced at a Fund’s NAV next computed after they are received by an Authorized Intermediary or its authorized designee. How to Purchase Shares Shares of the Funds are sold primarily to individuals, but may also be sold to institutions, such as banks, trust companies, thrift institutions, corporations and mutual funds, that are purchasing shares on their own behalf or on behalf of discretionary and non-discretionary accounts for which they may receive account level asset-based management fees. The minimum initial investment for Class A and Class C shares of the Funds is $2,500 for non-IRA accounts and $1,000 for IRA accounts.The minimum initial investment for Institutional Class shares of the Funds for all types of accounts is $1,000,000.There is no minimum investment amount for subsequent purchases.This minimum can be changed or waived by the Funds at any time.Shareholders will be given at least 30 days’ written notice of any increase in the minimum dollar amount of initial or subsequent investments.The Adviser may waive the minimum initial investment as follows: · shares transferred from existing accounts if the registration or beneficial owner of the account remains the same; · employees, and families of employees, of the Adviser and its affiliates; · employee benefit plans sponsored by the Adviser; · certain wrap programs offered by financial intermediaries; · trustees of the Funds; · institutional clients of the Adviser; · defined contribution plans that the Adviser believes will reach $1 million within one year; and · certain other separately managed account clients at the Adviser’s discretion. If you place an order for Fund shares through a financial institution in accordance with such financial institution’s procedures, and such financial institution then transmits your order to the Transfer Agent, in accordance with the Transfer Agent’s instructions, your purchase will be processed at the NAV next calculated after the Transfer Agent receives your order.The financial institution must promise to send to the Transfer Agent immediately available funds in the amount of the purchase price in accordance with the Transfer Agent’s procedures.If payment is not received within the time specified, the Transfer Agent may rescind the transaction, and the financial institution will be held liable for any resulting fees or losses.In the case of certain Authorized Intermediaries that have made satisfactory payment or redemption arrangements with the Funds, orders will be processed at the NAV next calculated after receipt by the Authorized Intermediary, consistent with applicable laws and regulations.Financial institutions, including Authorized Intermediaries, may set cut-off times for the receipt of orders that are earlier than the cut-off times established by the Funds.For more information about your financial institution’s rules and procedures and whether your financial institution is an Authorized Intermediary you should contact your financial institution directly. 41 Table of Contents - Prospectus Each account application (“Account Application”) to purchase Fund shares is subject to acceptance by the Funds and is not binding until so accepted.The Funds reserve the right to reject any purchase order if, in their discretion, it is in the Funds’ best interest to do so.For example, a purchase order may be refused if it appears so large that it would disrupt the management of a Fund.Purchases may also be rejected from persons believed to be “market timers,” as described under the section entitled “Tools to Combat Frequent Transactions,” below.A service fee, currently $25, as well as any loss sustained by the Funds, will be deducted from a shareholder’s account for any payment that is returned to the Transfer Agent unpaid.You will also be responsible for any losses suffered by the Funds as a result.The Funds and the Transfer Agent will not be responsible for any loss, liability, cost or expense resulting from rejecting any purchase order.Your order will not be accepted until the completed Account Application is received by the Funds or the Transfer Agent. Purchase Requests Must be Received in Good Order Your share price will be based on the next NAV per share, plus any applicable sales charge, calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund you are investing in; · the dollar amount of shares to be purchased; · your account application or investment stub; and · a check payable to the “Snow Capital Funds.” All purchase requests received in good order before the close of the NYSE (generally 4:00p.m., Eastern time) will be processed on that same day.Purchase requests received after the close of the NYSE (generally 4:00p.m., Eastern time) will receive the next business day’s NAV per share. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Investing by Telephone.If you have completed the “Telephone Purchase Authorization” section of the Account Application, you may purchase additional shares by telephoning the Funds toll free at 877-SNOWFND (877-766-9363).This option allows investors to move money from their bank account to their Fund account upon request.Only bank accounts held at domestic institutions that are Automated Clearing House (“ACH”) members may be used for telephone transactions.If your order is received prior to the close of the NYSE (generally 4:00 p.m., Eastern time), shares will be purchased in your account at the price determined on the day your order is placed. Purchase by Mail.To purchase a Fund’s shares by mail, simply complete and sign the enclosed Account Application and mail it, along with a check made payable to “Snow Capital Funds,”to: Regular Mail Overnight or Express Mail Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 42 Table of Contents - Prospectus The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.All purchases by check must be in U.S. dollars drawn on a domestic financial institution.The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post dated checks, post dated on-line bill pay checks, or any conditional order or payment. Purchase by Wire.If you are making your first investment in the Funds, before you wire funds, the Transfer Agent must have a completed Account Application.You can mail or use an overnight service to deliver your Account Application to the Transfer Agent at the above address.Upon receipt of your completed Account Application, the Transfer Agent will establish an account for you.Once your account has been established, you may instruct your bank to send the wire.Prior to sending the wire, please call the Transfer Agent at 877-SNOWFND (877-766-9363) to advise them of the wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund you are investing in, your name and account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Wire to: U.S. Bank N.A. ABA Number: 075000022 Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: Snow Capital Funds (Name of the Fund you are investing in) (Shareholder Name/Account Registration) (Shareholder Account Number) Wired funds must be received by the close of the NYSE (generally 4:00 p.m., Eastern time) to be eligible for same day pricing.The Funds and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Subsequent Investments.You may add to your account at any time by purchasing shares by mail, by telephone or by wire.You must call to notify the Funds at 877-SNOWFND (877-766-9363) before wiring.A remittance form, which is attached to your individual account statement, should accompany any investments made through the mail.All purchase requests must include your shareholder account number. Automatic Investment Plan.For your convenience, the Funds offer an Automatic Investment Plan (“AIP”).Under the AIP, after your initial investment, you may authorize a Fund to withdraw automatically from your personal checking or savings account an amount that you wish to invest, which must be at least $100 on a monthly basis.In order to participate in the AIP, your bank must be a member of the ACH network.If you wish to enroll in the AIP, complete the appropriate section in the Account Application.The Funds may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying the Transfer Agent five days prior to the effective date of the request.A fee (currently $25) will be charged if your bank does not honor the AIP draft for any reason.Please note that the AIP maximum investment in Class C shares is $1,000,000 and any subsequent investments will be made in Class A shares with no sales charge imposed, provided that your aggregate investment in Class A and Class C shares exceeds $1,000,000. 43 Table of Contents - Prospectus Anti-Money Laundering Program.Please note that the Funds have established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).In order to ensure compliance with this law, the Account Application asks for, among other things, the following information for all “customers” seeking to open an “account” (as those terms are defined in rules adopted pursuant to the USA PATRIOT Act): · full name; · date of birth (individuals only); · Social Security or taxpayer identification number; and · permanent street address (P.O. Box only is not acceptable). Accounts opened by entities, such as corporations, limited liability companies, partnerships or trusts will require additional documentation. Please note that if any information listed above is missing, your Account Application will be returned and your account will not be opened.In compliance with the USA PATRIOT Act, the Transfer Agent will verify the information on your application as part of the Program.The Funds reserve the right to request additional clarifying information and may close your account if such clarifying information is not received by the Funds within a reasonable time of the request or if the Funds cannot form a reasonable belief as to the true identity of a customer.If you require additional assistance when completing your Account Application, please contact the Transfer Agent at 877-SNOWFND (877-766-9363). How to Redeem Shares In general, orders to sell or “redeem” shares may be placed either directly with the Funds or through an Authorized Intermediary.However, if you originally purchased your shares through an Authorized Intermediary, your redemption order must be placed with the same institution in accordance with the procedures established by that institution.Your Authorized Intermediary is responsible for sending your order to the Transfer Agent and for crediting your account with the proceeds.You may redeem part or all of your investment in a Fund’s shares on any business day that a Fund calculates its NAV.To redeem shares with the Funds, you must contact the Funds either by mail or by phone to place a redemption order.You should request your redemption prior to the close of the NYSE (generally 4:00 p.m., Eastern time) to obtain that day’s closing NAV per share.Redemption requests received after the close of the NYSE (generally 4:00 p.m., Eastern time) will be treated as though received on the next business day. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether or not to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding.The Funds will not accept IRA distribution requests by phone. Payment of Redemption Proceeds.You may redeem your Fund shares at a price equal to the NAV per share next determined after the Transfer Agent receives your redemption request in good order, less any applicable redemption charges.Proceeds from redemption requests received in good order by the Fund before the close of the regular trading session of the NYSE (generally 4:00 p.m., Eastern time) will usually be sent on the next business day.You may have the proceeds (less any applicable redemption fee) sent by check to address of record, wired to your pre-established bank account, or sent by electronic funds transfer through the ACH network using the bank instructions previously established on your account.Redemption proceeds will typically be sent on the business day following your redemption.Wires are subject to a service fee.There is no charge to have proceeds sent via ACH, however, funds are typically credited to your bank within two to three days after redemption.In all cases, proceeds will be processed within seven calendar days after the Funds receive your redemption request. 44 Table of Contents - Prospectus A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund you are redeeming shares from; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account and a signature guarantee(s), if applicable. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 12 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell Fund shares or receive proceeds.Specifically, the Funds may suspend the right to redeem shares or postpone the date of payment upon redemption for more than seven calendar days: (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Funds of securities owned by them are not reasonably practicable or it is not reasonably practicable for a Fund to fairly determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of shareholders. Redemption proceeds will be sent to the address of record.The Funds will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.A signature guarantee of each owner is required in the following situations: · if ownership is changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · written requests to wire redemption proceeds (if not previously authorized on the account); · if a change of address request was received by the Transfer Agent within the last 15 days; and · for all written redemptions in excess of $50,000 from any shareholder account. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation.Non-financial transactions including establishing or modifying certain services on an account may require a signature verification from a Signature Verification Program member or other acceptable form of authentication from a financial institution source. Redemption by Mail.You can execute most redemptions by furnishing an unconditional written request to a Fund to redeem your shares at the current NAV per share.Redemption requests in writing should be sent to the Transfer Agent at: Regular Mail Overnight or Express Mail Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 45 Table of Contents - Prospectus Telephone Redemption.If you have been authorized to perform telephone transactions (either by completing the required portion of your Account Application or by subsequent arrangement in writing with the Funds), you may redeem shares, up to $50,000, by instructing the Funds by phone at 877-SNOWFND (877-766-9363).A signature authentication from a Signature Verification Program member or other acceptable financial institution source will be required of all shareholders in order to qualify for or to change telephone redemption privileges on an existing account.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 15 days before the redemption request.If you have a retirement account, you may not redeem shares by telephone. Once a telephone transaction has been placed, it cannot be cancelled or modified. Note: Neither the Funds nor any of their service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Funds will use reasonable procedures, such as requesting: · that you correctly state your Fund account number; · the name in which your account is registered; and · the Social Security or taxpayer identification number under which the account is registered. Wire Redemption.Wire transfers may be arranged to redeem shares.However, the Transfer Agent charges a fee, currently $15, per wire redemption against your account on dollar specific trades, and from proceeds on complete redemptions and share specific trades. Systematic Withdrawal Plan.The Funds offers a SWP whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start the SWP, your account must have Fund shares with a value of at least $10,000, and the minimum amount that may be withdrawn is $100.The SWP may be terminated or modified by the Funds at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal. A withdrawal under the SWP involves a redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the distributions credited to your account, the account ultimately may be depleted.To establish the SWP, complete the SWP section of the Account Application.Please call 877-SNOWFND (877-766-9363) for additional information regarding the SWP. The Funds’ Right to Redeem an Account.The Funds reserve the right to redeem the shares of any shareholder whose account balance is less than $1,000, other than as a result of a decline in the NAV or for market reasons.The Funds will provide a shareholder with written notice 30 days prior to redeeming the shareholder’s account. Redemption-in-Kind.The Funds generally pay redemption proceeds in cash.However, under unusual conditions that make the payment of cash unwise (and for the protection of a Fund’s remaining shareholders), a Fund may pay all or part of a shareholder’s redemption proceeds in liquid securities with a market value equal to the redemption price (redemption-in-kind). Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the NAV of the class of shares of a Fund being redeemed, valued at the beginning of such period, a Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the NAV of the class of the Fund being redeemed in securities instead of cash.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. 46 Table of Contents - Prospectus Exchanging Shares You may exchange all or a portion of your investment from one Fund to another Snow Capital Fund.Any new account established through an exchange will be subject to the minimum investment requirements described above under “How to Purchase Shares,” unless the account qualifies for a waiver of the initial investment requirement.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a redemption of shares for federal income tax purposes on which you may realize a taxable gain or loss.A $5 fee will be applied to all exchanges of Fund shares requested by telephone or on the internet.Call the Funds (toll-free) at 877-SNOWFND (877-766-9363) to learn more about exchanges. Short Term Trading and Redemption Fees Redemptions of short-term holdings may create missed opportunity costs for the Funds, as the Adviser may be unable to take or maintain positions in securities that employ certain strategies that require a longer period of time to achieve anticipated results.For these reasons, a Fund will assess a 0.50% fee on the redemption or exchange of Fund shares held for 30 days or less.The Funds will use the FIFO method to determine the 30-day holding period.Under this method, the date of the redemption will be compared to the earliest purchase date of shares held in the account.If this holding period is 30 days or less, the redemption fee will be assessed.The redemption fee will be applied on redemptions of each investment made by shareholder that does not remain in a Fund for a 30-day period from the date of purchase. The Funds apply redemption fees uniformly, except that as of the date of this Prospectus, the following shares of the Funds will not be subject to redemption fees: · shares purchased through reinvested distributions (dividends and capital gains); · shares redeemed under the SWP; · shares purchased pursuant to the AIP and systematic exchanges (when an exchange vehicle is available); · shares redeemed by retirement plan participants due to: o death distributions; o employment termination withdrawals; o Qualified Domestic Relations Order (“QDROs”); or o retirement plan termination or restructuring; · shares redeemed upon death of a shareholder; · shares redeemed by the Funds; · shares redeemed due to reallocation by a third party to conform to an investment model; · shares redeemed to return an excess contribution in an IRA account; and · shares redeemed from wrap programs that have been approved by the Adviser.(Such accounts must be identified upon establishment or shortly thereafter.Redemption fees assessed before such identification is made and approval given will not be refunded.The Adviser reserves the right to refuse an exemption request if it deems that such an exemption would unduly harm the shareholders of a Fund or for any other reason.) 47 Table of Contents - Prospectus Although the Funds have the goal of applying this redemption fee to most redemptions of shares held for 30 days or less, the Funds may not always be able to track short-term trading effected through financial intermediaries in non-disclosed or omnibus accounts.While the Funds have entered into information sharing agreements with such financial intermediaries as described under the section entitled “Tools to Combat Frequent Transactions,” below, which contractually require such financial intermediaries to provide the Funds with information relating to their customers investing in the Funds through non-disclosed or omnibus accounts, the Funds cannot guarantee the accuracy of the information provided to them from financial intermediaries and may not always be able to track short-term trading effected through these financial intermediaries.In addition, because the Funds are required to rely on information from the financial intermediary as to the applicable redemption fee, the Funds cannot ensure that the financial intermediary is always imposing such fee on the underlying shareholder in accordance with the Funds’ policies.The Funds also reserve the right to waive the redemption fee, subject to their sole discretion, in instances deemed by the Adviser not to be disadvantageous to a Fund or its shareholders and which do not indicate market timing strategies. The Funds reserve the right to modify or eliminate the redemption fees or waivers at any time and will give shareholders 60 days’ prior written notice of any material changes, unless otherwise provided by law.The redemption fee policy may be modified or amended in the future to reflect, among other factors, regulatory requirements mandated by the SEC. Tools to Combat Frequent Transactions The Funds are intended for long-term investors.Short-term “market-timers” who engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of that Fund’s shareholders.The Board of Trustees has adopted polices and procedures that are designed to discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps may include, among other things, monitoring trading activity and using fair value pricing, as determined by the Board of Trustees, when the Adviser determines current market prices are not readily available.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.The Funds seek to exercise their judgment in implementing these tools to the best of its abilities in a manner that it believes is consistent with shareholder interests.Except as noted herein, the Funds apply all restrictions uniformly in all applicable cases. The Funds use a variety of techniques to monitor for and detect abusive trading practices.These techniques may change from time to time as determined by the Funds in their sole discretion.To minimize harm to a Fund and its shareholders, each Fund reserves the right to reject any purchase order or exchange request (but not a redemption request) in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in Fund shares is believed by the Adviser to be harmful to the Fund) and without prior notice.A Fund may decide to restrict purchase, exchange and sale activity in its shares based on various factors, including whether frequent purchase, exchange and sale activity will disrupt portfolio management strategies and adversely affect Fund performance. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions the Funds handle, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since the Funds receive purchase and sale orders through financial intermediaries that use group or omnibus accounts, the Funds cannot always detect frequent trading.However, the Funds will work with financial intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades.In this regard, the Funds have entered into information sharing agreements with financial intermediaries pursuant to which these intermediaries are required to provide to the Funds, at the Funds’ request, certain information relating to its customers investing in the Funds through non-disclosed or omnibus accounts.The Funds will use this information to attempt to identify abusive trading practices.Financial intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Funds’ policies.However, the Funds cannot guarantee the accuracy of the information provided to them from financial intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a result, the Funds’ ability to monitor and discourage abusive trading practices in non-disclosed and omnibus accounts may be limited. 48 Table of Contents - Prospectus Other Fund Policies If you elect telephone privileges on the Account Application or in a letter to the Funds, you may be responsible for any fraudulent telephone orders as long as the Funds have taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. During periods of significant economic or market change, telephone transactions may be difficult to complete.If you are unable to contact the Funds by telephone, you may also mail your request to the Funds at the address listed under the section entitled “How to Purchase Shares,” above. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call waiting times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to the close of the NYSE (generally 4:00 p.m., Eastern time). Your broker-dealer or other financial organization may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your broker-dealer or other financial organization for details.Shares of the Funds have not been registered for sale outside of the United States. Householding.In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.If you would like to discontinue householding for your accounts, please call toll-free at 877-SNOWFND (877-766-9363) to request individual copies of these documents.Once the Funds receive notice to stop householding, they will begin sending individual copies 30 days after receiving your request.This policy does not apply to account statements. Distribution of Fund Shares The Distributor Quasar Distributors, LLC (the “Distributor”) is located at 615 East Michigan Street, Milwaukee, Wisconsin 53202, and serves as distributor and principal underwriter to the Funds.The Distributor is a registered broker-dealer and member of FINRA.Shares of the Funds are offered on a continuous basis. Distribution (12b-1) Plan The Funds have adopted a Distribution Plan pursuant to Rule12b-1 (the “Plan”) under the 1940 Act.Under the Plan, each Fund is authorized to pay the Distributor a fee for the sale and distribution of the Fund’s shares and services it provides to shareholders.The maximum amount of the fee authorized is 0.25% of a Fund’s average daily net assets annually for the Fund’s Class A shares and 1.00% for the Fund’s Class C shares.The fees for the Class C shares represent a 0.75% 12b-1 distribution fee and a 0.25% shareholder servicing fee.Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in Fund shares and may cost you more than paying other types of sales charges. 49 Table of Contents - Prospectus In addition, each Fund may pay service fees to intermediaries such as banks, broker-dealers, financial advisers or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Funds.Such payments and compensation are in addition to service fees paid by the Funds, if any.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of the Funds on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to the Funds’ shareholders.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Distributions and Taxes Distributions The Funds will make distributions of net investment income and capital gains, if any, at least annually, typically during the month of December.The Funds may make additional distributions if it deems it desirable at another time during any year. All distributions will be reinvested in Fund shares unless you choose one of the following options:(1)receive distributions of net capital gains in cash, while reinvesting net investment income distributions in additional Fund shares; (2)receive all distributions in cash; or (3) reinvest net capital gain distributions in additional fund shares, while receiving distributions of net investment income in cash. If you wish to change your distribution option, write to the Transfer Agent in advance of the payment date of the distribution.Any such change will be effective only as to distributions for which the record date is five or more days after the Transfer Agent receives the written request. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, a Fund reserves the right to reinvest the distribution check in your account at the Fund’s then current NAV per share and to reinvest all subsequent distributions. Tax Consequences Distributions of a Fund’s net investment income (which includes, but is not limited to, interest, dividends, net short-term capital gains, and net gains from foreign currency transactions), if any, are generally taxable to the Fund’s shareholders as ordinary income.To the extent that a Fund’s distributions of net investment income are designated as attributable to “qualified dividend” income, such income may be subject to tax at the reduced rate of federal income tax applicable to non-corporate shareholders for net-long-term capital gains, if certain holding period requirements have been satisfied by the Fund and the shareholder.To the extent a Fund’s distributions of net investment income are attributable to net short-term capital gains, such distributions will be treated as ordinary dividend income for the purposes of income tax reporting and will not be available to offset a shareholder’s capital losses from other investments. 50 Table of Contents - Prospectus Distributions of net capital gains (net long-term capital gains less net short-term capital losses) are generally taxable as long-term capital gains(currently at a maximum rate of 15%) regardless of the length of time a shareholder has owned Fund shares. You will be taxed in the same manner whether you receive your distributions (whether of net investment income or net capital gains) in cash or reinvest them in additional Fund shares. Shareholders who sell or redeem or exchange shares generally will have a capital gain or loss from the sale or redemption or exchange.The amount of the gain or loss and the applicable rate of federal income tax will depend generally upon the amount paid for the shares, the amount received from the sale or redemption, and how long the shares were held by a shareholder.If you purchase Fund shares within 30 days before or after redeeming other Fund shares at a loss, all or part of your loss will not be deductible and will instead increase the basis of the newly purchased shares. Shareholders will be advised annually as to the federal tax status of all distributions made by a Fund for the preceding year.Distributions by a Fund may also be subject to state and local taxes.Additional tax information may be found in the SAI. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign, or local tax considerations applicable to a particular investor.You are urged to consult your own tax adviser. Financial Highlights The following financial highlights tables show the Opportunity Fund’s financial performance information for the period from April 28, 2006 (its commencement of operations) to February 28, 2007 and for the fiscal years ended February 29, 2008, February 28, 2009 and February 28, 2010.Certain information reflects financial results for a single share of the Fund.The total return in the table represents the rate that you would have earned or lost on an investment in the Fund (assuming you reinvested all distributions).This information has been audited by Deloitte & Touche LLP, the independent registered public accounting firm of the Fund, whose report, along with the Fund’s financial statements, are included in the Fund’s annual report, which is available free of charge upon request. Because the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund have recently commenced operations, there are no financial highlights available for these Funds at this time. 51 Table of Contents - Prospectus Opportunity Fund – Class A Per Share Data for a Share Outstanding Throughout Each Period Year Ended February 28, Year Ended February 28, Year Ended February 29, Period Ended February 28, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income ) ) ) From net realized gain on investments ) ) Total distributions paid ) Paid-in capital from redemption fees Net Asset Value, End of Period $ Total Return(5)(6) % )% )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets Before waivers, reimbursements and recoupments of expenses(7) % After waivers, reimbursements and recoupments of expenses(7) % Ratio of net investment income to average net assets Before waivers, reimbursements and recoupments of expenses(7) % After waivers, reimbursements and recoupments of expenses(7) % Portfolio turnover rate(6) % (1)Fund commenced operations on April 28, 2006. (2)Per share net investment income was calculated using average shares outstanding. (3)Per share net investment income was calculated prior to tax adjustments. (4)Less than 0.5 cent per share. (5)Based on net asset value, which does not reflect the sales charge. (6)Not annualized for periods less than a full year. (7)Annualized for periods less than a full year. 52 Table of Contents - Prospectus Opportunity Fund – Class C Per Share Data for a Share Outstanding Throughout Each Period Year Ended February 28, Year Ended February 28, Year Ended February 29, Period Ended February 28, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income ) ) From net realized gain on investments ) ) Total distributions paid ) ) ) Paid-in capital from redemption fees Net Asset Value, End of Period $ Total Return(5) (6) % )% )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets Before waivers, reimbursements and recoupments of expenses(7) % After waivers, reimbursements and recoupments of expenses(7) % Ratio of net investment income (loss) to average net assets Before waivers, reimbursements and recoupments of expenses(7) )% % % %) After waivers, reimbursements and recoupments of expenses(7) )% % % %) Portfolio turnover rate(6) % Fund commenced operations on April 28, 2006. Per share net investment income was calculated using average shares outstanding. Per share net investment income was calculated prior to tax adjustments. Less than 0.5 cent per share. Based on net asset value, which does not reflect the sales charge. Not annualized for periods less than a full year. Annualized for periods less than a full year. 53 Table of Contents - Prospectus Opportunity Fund – Institutional Class Per Share Data for a Share Outstanding Throughout Each Period Year Ended February 28, Year Ended February 28, Year Ended February 29, Period Ended February 28, Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income ) From net realized gain on investments ) ) Total distributions paid ) Paid-in capital from redemption fees Net Asset Value, End of Period $ Total Return(5) % )% )% % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets Before waivers, reimbursements and recoupments of expenses(6) % After waivers, reimbursements and recoupments of expenses(6) % Ratio of net investment income to average net assets Before waivers, reimbursements and recoupments of expenses(6) % After waivers, reimbursements and recoupments of expenses(6) % Portfolio turnover rate(5) % Fund commenced operations on April 28, 2006. Per share net investment income was calculated using average shares outstanding. Per share net investment income was calculated prior to tax adjustments. Less than 0.5 cent per share. Not annualized for periods less than a full year. Annualized for periods less than a full year. 54 Table of Contents - Prospectus PRIVACY NOTICE The Funds collect non-public personal information about you from the following sources: · information we receive about you on applications or other forms; · information you give us orally; and/or · information about your transactions with us or others. We do not disclose any non-public personal information about our shareholders or former shareholders without the shareholder’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated parties and unaffiliated third parties with whom we have contracts for servicing the Funds.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibility.All shareholder records will be disposed of in accordance with applicable law.We maintain physical, electronic and procedural safeguards to protect your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared with unaffiliated third parties. 55 Table of Contents - Prospectus Investment Adviser Snow Capital Management L.P. 2100 Georgetowne Drive, Suite 400 Sewickley, Pennsylvania 15143 Independent Registered Public Accounting Firm Deloitte & Touche LLP 555 East Wells Street Milwaukee, Wisconsin 53202 Legal Counsel Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank, National Association 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent, Fund Accountant and Fund Administrator U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus Snow Capital Funds Each a series of Trust for Professional Managers FOR MORE INFORMATION You can find more information about the Funds in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that affected the Funds’ performance during the Funds’ last fiscal year. You can obtain a free copy of these documents, request other information, or make general inquiries about the Funds by calling the Funds (toll-free) at 877-SNOWFND (877-766-9363), by visiting the Funds’ website at www.snowfunds.com,or by writing to: Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 You can review and copy information, including the Funds’ shareholder reports and SAI, at the SEC’s Public Reference Room in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Shareholder reports and other information about the Funds are also available: · free of charge from the SEC’s EDGAR database on the SEC’s Internet website at http://www.sec.gov, or · for a fee, by writing to the SEC’s Public Reference Section, treet, N.E., Washington, D.C. 20549-1520, or · for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-10401) Table of Contents - Prospectus Subject to Completion August 25, 2010 The information in this Statement of Additional Information is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective.This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. [graphic] Statement of Additional Information Dated: , 2010 Snow Capital All Cap Value Fund Class A Shares (Symbol: ) Class C Shares (Symbol: ) Institutional Class (Symbol: ) Snow Capital Small Cap Value Fund Class A Shares (Symbol: ) Class C Shares (Symbol: ) Institutional Class (Symbol: ) Snow Capital Focused Value Fund Class A Shares (Symbol: ) Class C Shares (Symbol: ) Institutional Class (Symbol: ) Snow Capital Hedged Equity Fund Class A Shares (Symbol: ) Class C Shares (Symbol: ) Institutional Class (Symbol: ) Snow Capital Opportunity Fund Class A Shares (Symbol: SNOAX) Class C Shares (Symbol: SNOCX) Institutional Class (Symbol: SNOIX) This Statement of Additional Information (“SAI”) provides general information about the Snow Capital All Cap Value Fund (the “All Cap Value Fund”), Snow Capital Small Cap Value Fund (the “Small Cap Value Fund”), Snow Capital Focused Value Fund (the “Focused Value Fund”), Snow Capital Hedged Equity Fund (the “Hedged Equity Fund”) and Snow Capital Opportunity Fund (the “Opportunity Fund”) (each, a “Fund,” and collectively, the “Funds” or “Snow Capital Funds”), each a series of Trust for Professional Managers (the “Trust”).This SAI is not a prospectus and should be read in conjunction with the Funds’ current prospectus dated , 2010 (the “Prospectus”), as supplemented and amended from time to time, which is incorporated herein by reference.The audited financial statements for the Opportunity Fund for the fiscal year ended February 28, 2010 are incorporated herein by reference from the Fund’s 2010 Annual Report to Shareholders.To obtain a copy of the Prospectus and/or the Opportunity Fund’s 2010 Annual Report to Shareholders, please write or call (toll-free) the Fund at the address or telephone number below: Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 877-SNOWFND (877-766-9363) Table of Contents - SAI TABLE OF CONTENTS THE TRUST 1 INVESTMENT POLICIES, STRATEGIES AND ASSOCIATED RISKS 1 Fundamental Investment Limitations 19 MANAGEMENT OF THE FUND 20 Board of Trustees 20 Trustees and Officers 20 Role of the Board 23 Board Leadership Structure 23 Board Oversight of Risk Management 24 Trustee Qualifications 24 Trustee Ownership of Fund Shares 25 Board Committees 25 Trustee Compensation 26 Control Persons and Principal Shareholders 27 Investment Adviser 28 Portfolio Managers 30 SERVICE PROVIDERS 32 DISTRIBUTION OF FUND SHARES 33 12B-1 DISTRIBUTION PLAN 33 PORTFOLIO TRANSACTIONS AND BROKERAGE 35 PORTFOLIO TURNOVER 37 CODE OF ETHICS 37 PROXY VOTING PROCEDURES 37 ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM 37 PORTFOLIO HOLDINGS INFORMATION 38 DETERMINATION OF NET ASSET VALUE 39 PURCHASE AND REDEMPTION OF FUND SHARES 40 SALES CHARGE REDUCTIONS AND WAIVERS 42 TAX MATTERS 45 DISTRIBUTIONS 46 FINANCIAL STATEMENTS 47 APPENDIX “A” DESCRIPTION OF BOND RATINGS 48 APPENDIX “B” PROXY VOTING POLICIES OF THE ADVISER 70 The Trust The Trust is a Delaware statutory trust organized on May 29, 2001, and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.Each Fund is one series, or mutual fund, formed by the Trust.Each Fund currently offers Class A, Class C and Institutional Class shares.Each Fund is a diversified series and has its own investment objective and policies.As of the date of this SAI, shares of [twenty-four] other series of the Trust are offered in separate prospectuses and statements of additional information.The Trust may start additional series and offer shares of a new fund under the Trust at any time. The Trust is authorized to issue an unlimited number of interests (or shares).Interests in the Funds are represented by shares of beneficial interest each with a par value of $0.001.Each series of the Trust has equal voting rights and liquidation rights, and are voted in the aggregate and not by the series except in matters where a separate vote is required by the Investment Company Act of 1940, as amended (the “1940 Act”), or when the matters affect only the interest of a particular series.When matters are submitted to shareholders for a vote, each shareholder is entitled to one vote for each full share owned and fractional votes for fractional shares owned.The Trust does not normally hold annual meetings of shareholders.The Trust’s Board of Trustees (the “Board of Trustees”) shall promptly call and give notice of a meeting of shareholders for the purpose of voting upon removal of any trustee when requested to do so in writing by shareholders holding 10% or more of the Trust’s outstanding shares. Each share of a Fund represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of the income belonging to the Fund as are declared by the Board of Trustees.The Board of Trustees has the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interests in the assets belonging to that series and the rights of shares of any other series are in no way affected.Additionally, in the case of any liquidation of a series, the holders of shares of the series being liquidated are entitled to receive a distribution out of the assets, net of the liabilities, belonging to that series.Expenses attributable to any series are borne by that series.Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by, or under the direction of, the trustees on the basis of relative net assets, number of shareholders or other equitable method.No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. The assets of a Fund received for the issue or sale of its shares, and all income, earnings, profits and proceeds thereof, subject only to the rights of creditors, shall constitute the underlying assets of the Fund.In the event of the dissolution or liquidation of a Fund, the holders of shares of the Fund are entitled to share pro rata in the net assets of the Fund available for distribution to shareholders. Snow Capital Management L.P. (the “Adviser”) serves as the investment adviser to the Funds. Investment Policies, Strategies and Associated Risks The investment objective of the All Cap Value Fund, Small Cap Value Fund and Focused Value Fund is long-term capital appreciation.The investment objective of the Hedged Equity Fund and Opportunity Fund is long-term capital appreciation and protection of investment principal. Each Fund is diversified.Under applicable federal laws, to qualify as a diversified fund, a Fund, with respect to 75% of its total assets, may not invest greater than 5% of its total assets in any one issuer and may not hold greater than 10% of the securities of one issuer.The remaining 25% of a Fund’s total assets does not need to be “diversified” and may be invested in securities of a single issuer, subject to other applicable laws.The diversification of a mutual fund’s holdings is measured at the time the fund purchases a security.However, if a fund purchases a security and holds it for a period of time, the security may become a larger percentage of the fund’s total assets due to movements in the financial markets.If the market affects several securities held by a fund, the fund may have a greater percentage of its assets invested in securities of fewer issuers.Because the Funds are diversified, the Funds are less subject to the risk that their performance may be hurt disproportionately by the poor performance of relatively few securities despite the fund qualifying as a diversified fund under applicable federal laws. Table of Contents - SAI B-1 There is no assurance that a Fund will achieve its investment objective.The following discussion supplements the description of the Funds’ investment objectives and principal investment strategies set forth in the Prospectus.Except for the fundamental investment limitations listed below (see “Fundamental Investment Limitations”), the Funds’ investment strategies and policies are not fundamental and may be changed by sole action of the Board of Trustees, without shareholder approval.While the Funds are permitted to hold securities and engage in various strategies as described hereafter, they are not obligated to do so.The investment objective and strategies and policies described in the Prospectus may be changed without the approval of a Fund’s shareholders upon 60 days’ written notice to shareholders.The Small Cap Value Fund will not make any change in its investment policy of investing at least 80% of net assets in investments securities of small cap companies without first changing the Fund’s name and providing shareholders with at least 60 days’ prior written notice. Whenever an investment policy or limitation states a maximum percentage of a Fund’s assets that may be invested in any security, or other asset, or sets forth a policy regarding quality standards, such standard or percentage limitation will be determined immediately after and as a result of the Fund’s acquisition or sale of such security or other asset.Accordingly, except with respect to borrowing and illiquid securities, any subsequent change in values, net assets or other circumstances will not be considered when determining whether an investment complies with a Fund’s investment policies and limitations.In addition, if a bankruptcy or other extraordinary event occurs concerning a particular investment by a Fund, the Fund may receive stock, real estate or other investments that the Fund would not, or could not, buy.If this happens, a Fund will sell such investments as soon as practicable while trying to maximize the return to its shareholders.Please note, however, that the guidance referenced in the first two sentences of this paragraph does not apply to a Fund’s investments in illiquid securities or the Fund’s borrowing of money. Recent Market Events The U.S. and international markets have experienced dramatic volatility in recent years.As a result, the securities markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, and increased likelihood of default and valuation difficulties.Accordingly, the risks of investing in the following securities have increased. Equity Securities The Funds may invest in equity securities.An equity security (such as a stock, partnership interest or other beneficial interest in an issuer) represents a proportionate share of the ownership of a company; its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets and general market conditions.Common stocks and preferred stocks are examples of equity securities.Equity securities, such as common stocks, represent shares of ownership of a corporation.Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.Some preferred stocks may be convertible into common stock.Convertible securities are securities (such as debt securities or preferred stock) that may be converted into or exchanged for a specified amount of common stock of the same or different issuer within a particular period of time at a specified price or formula. Table of Contents - SAI B-2 The All Cap Value Fund, Hedged Equity Fund and Opportunity Fund may invest in securities of companies of any size.The Small Cap Value Fund invests primarily in securities of small-size companies.The Focused Value Fund invests primarily in securities of medium-size and large-size companies.The risks of investing in companies in general include business failure and reliance on erroneous reports.To the extent a Fund is invested in the equity securities of small- or medium-size companies, directly or indirectly, it will be exposed to the risks of smaller sized companies.Small- and medium-size companies often have narrower markets for their goods and/or services and more limited managerial and financial resources than larger, more established companies.Furthermore, those companies often have limited product lines or services, markets, or financial resources, or are dependent on a small management group.In addition, because these securities are not well-known to the investing public, do not have significant institutional ownership, and are followed by relatively few security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, can decrease the value and liquidity of securities held by a fund.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of a Fund’s portfolio. Other Investment Companies Each Fund may invest its assets in shares of other investment companies, including money market funds or exchange-traded funds (“ETFs”).A Fund’s investments in money market funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses.Each Fund limits its investments in securities issued by other investment companies in accordance with the 1940 Act.Section 12(d)(1) of the 1940 Act precludes a Fund from acquiring: (i) more than 3% of the total outstanding shares of another investment company; (ii) shares of another investment company having an aggregate value in excess of 5% of the value of the total assets of the Fund; or (iii) shares of another registered investment company and all other investment companies having an aggregate value in excess of 10% of the value of the total assets of the Fund.However, Section 12(d)(1)(F) of the 1940 Act provides that the provisions of paragraph 12(d)(1) shall not apply to securities purchased or otherwise acquired by a Fund if: (i) immediately after such purchase or acquisition not more than 3% of the total outstanding shares of such investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund has not offered or sold, and is not proposing to offer or sell its shares through a principal underwriter or otherwise at a public or offering price that includes a sales load of more than 1 1/2%. If a Fund invests in investment companies, including ETFs, pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when the Fund exercises voting rights, by proxy or otherwise, with respect to investment companies owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of such security.In addition, an investment company purchased by a Fund pursuant to Section 12(d)(1)(F) shall not be required to redeem its shares in an amount exceeding 1% of such investment company’s total outstanding shares in any period of less than thirty days.In addition to the advisory and operational fees a Fund bears directly in connection with its own operation, the Fund also bears its pro rata portion of the advisory and operational expenses of each other investment company. Table of Contents - SAI B-3 Exchange-Traded Funds An ETF generally is an open-end investment company, unit investment trust or a portfolio of securities deposited with a depository in exchange for depository receipts.The portfolios of ETFs generally consist of common stocks that closely track the performance and dividend yield of specific securities indices, either broad market, sector or international.ETFs provide investors the opportunity to buy or sell throughout the day an entire portfolio of stocks in a single security.Although index mutual funds are similar, they are generally sold and redeemed only once per day at market close.Broad securities market index ETFs include Standard & Poor’s Depository Receipts (“SPDRs”), which are interests in a unit investment trust representing an undivided interest in a portfolio of all of the common stocks of the S&P 500 Index.The ETFs in which the Funds invest are subject to liquidity risk.Liquidity risk exists when particular investments are difficult to purchase or sell, possibly preventing the sale of the security at an advantageous time or price.To the extent that the ETFs in which the Funds invest hold securities of companies with smaller market capitalizations or securities with substantial market risk, they will have a greater exposure to liquidity risk. Preferred Stock A preferred stock is a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock, its participation in the issuer’s growth may be limited.Preferred stock has preference over common stock in the receipt of dividends and in any residual assets after payment to creditors should the issuer be dissolved.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Fixed-Income Securities The Hedged Equity Fund and Opportunity Fund may invest in a wide range of fixed-income securities, which may include obligations of any rating or maturity.These Funds may invest in investment grade corporate debt securities and below investment grade corporate debt securities (commonly known as “junk bonds” or “high yield bonds”).Below investment grade debt securities include corporate high yield debt securities, zero-coupon securities, payment-in kind securities and strips.Investment grade corporate bonds are those rated BBB or better by Standard & Poors, Rating Service (“S&P”) or Baa or better by Moody’s Investors Service, Inc. (“Moody’s”).Securities rated BBB by S&P are considered investment grade, but Moody’s considers securities rated Baa to have speculative characteristics.The Hedged Equity Fund and Opportunity Fund will not invest in securities that are rated below D by S&P or Moody’s.The Hedged Equity Fund and Opportunity Fund may hold a debt security rated below D if a downgrade occurs after the security has been purchased.See Appendix A for a description of corporate bond ratings.The Hedged Equity Fund and Opportunity Fund may also invest in unrated debt securities. Junk Bonds.Junk bonds generally offer a higher current yield than that available for investment grade issues.However, below investment grade debt securities involve higher risks, in that they are especially subject to adverse changes in general economic conditions and in the industries in which the issuers are engaged, to changes in the financial condition of the issuers and to price fluctuations in response to changes in interest rates.During periods of economic downturn or rising interest rates, highly leveraged issuers may experience financial stress that could adversely affect their ability to make payments of interest and principal and increase the possibility of default.In addition, the market for below investment grade debt securities has expanded rapidly in recent years, and its growth paralleled a long economic expansion.At times in recent years, the prices of many below investment grade debt securities declined substantially, reflecting an expectation that many issuers of such securities might experience financial difficulties.As a result, the yields on below investment grade debt securities rose dramatically, but such higher yields did not reflect the value of the income stream that holders of such securities expected, but rather, the risk that holders of such securities could lose a substantial portion of their value as a result of the issuers’ financial restructuring or default.There can be no assurance that such declines will not recur.The market for below investment grade debt issues generally is thinner and less active than that for higher quality securities, which may limit the Hedged Equity Fund and Opportunity Fund’s ability to sell such securities at fair value in response to changes in the economy or financial markets.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may also decrease the values and liquidity of below investment grade debt securities, especially in a thinly traded market.Changes by recognized rating services in their rating of a debt security may affect the value of these investments.The Hedged Equity Fund and Opportunity Fund will not necessarily dispose of a security when its rating is reduced below its rating at the time of purchase.However, the Adviser will monitor the investment to determine whether continued investment in the security will assist in meeting the applicable Fund’s investment objective. Table of Contents - SAI B-4 Corporate Debt Securities.Corporate debt securities are fixed-income securities issued by businesses to finance their operations, although corporate debt instruments may also include bank loans to companies. Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or un-secured status.Commercial paper has the shortest term and is usually unsecured. The broad category of corporate debt securities includes debt issued by domestic or foreign companies of all kinds, including those with small-, mid- and large-capitalizations. Corporate debt may be rated investment grade or below investment grade and may carry variable or floating rates of interest. Because of the wide range of types, and maturities, of corporate debt securities, as well as the range of creditworthiness of its issuers, corporate debt securities have widely varying potentials for return and risk profiles.For example, commercial paper issued by a large established domestic corporation that is rated investment grade may have a modest return on principal, but carries relatively limited risk.On the other hand, a long-term corporate note issued by a small foreign corporation from an emerging market country that has not been rated may have the potential for relatively large returns on principal, but carries a relatively high degree of risk. Corporate debt securities carry both credit risk and interest rate risk.Credit risk is the risk that a fund could lose money if the issuer of a corporate debt security is unable to pay interest or repay principal when it is due.Some corporate debt securities that are rated below investment grade are generally considered speculative because they present a greater risk of loss, including default, than higher quality debt securities.The credit risk of a particular issuer’s debt security may vary based on its priority for repayment.For example, higher ranking (senior) debt securities have a higher priority than lower ranking (subordinated) securities.This means that the issuer might not make payments on subordinated securities while continuing to make payments on senior securities.In addition, in the event of bankruptcy, holders of higher-ranking senior securities may receive amounts otherwise payable to the holders of more junior securities.Interest rate risk is the risk that the value of certain corporate debt securities will tend to fall when interest rates rise.In general, corporate debt securities with longer terms tend to fall more in value when interest rates rise than corporate debt securities with shorter terms. Zero-Coupon Securities.Zero-coupon securities make no periodic interest payments, but are sold at a deep discount from their face value.The buyer recognizes a rate of return determined by the gradual appreciation of the security, which is redeemed at face value on a specified maturity date.The discount varies depending on the time remaining until maturity, as well as market interest rates, liquidity of the security, and the issuer’s perceived credit quality.If the issuer defaults, the holder may not receive any return on its investment.Because zero-coupon securities bear no interest and compound semiannually at the rate fixed at the time of issuance, their value generally is more volatile than the value of other fixed-income debt securities.Since zero-coupon bondholders do not receive interest payments, when interest rates rise, zero-coupon securities fall more dramatically in value than bonds paying interest on a current basis.When interest rates fall, zero-coupon securities rise more rapidly in value because the bonds reflect a fixed rate of return.An investment in zero-coupon and delayed interest securities may cause the Hedged Equity Fund or Opportunity Fund to recognize income and make distributions to shareholders before it receives any cash payments on its investment. Table of Contents - SAI B-5 Unrated Debt Securities.The Hedged Equity Fund and Opportunity Fund may also invest in unrated debt securities.Unrated debt, while not necessarily lower in quality than rated securities, may not have as broad a market.Because of the size and perceived demand for the issue, among other factors, certain issuers may decide not to pay the cost of getting a rating for their bonds.The creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the security, will be analyzed to determine whether to purchase unrated bonds. Convertible Securities The Funds may invest in convertible securities.A convertible security is a fixed-income security (a debt instrument or a preferred stock) which may be converted at a stated price within a specified period of time into a certain quantity of the common stock of the same or a different issuer.Convertible securities are senior to common stocks in an issuer’s capital structure, but are usually subordinated to similar non-convertible securities.While providing a fixed-income stream (generally higher in yield than the income derivable from common stock but lower than that afforded by a similar non-convertible security), a convertible security also gives an investor the opportunity, through its conversion feature, to participate in the capital appreciation of the issuing company depending upon a market price advance in the convertible security’s underlying common stock. Warrants Each Fund may invest a portion of its assets in warrants.A warrant gives the holder a right to purchase at any time during a specified period a predetermined number of shares of common stock at a fixed price.Unlike convertible debt securities or preferred stock, warrants do not pay a fixed coupon or dividend.Investments in warrants involve certain risks, including the possible lack of a liquid market for resale of the warrants, potential price fluctuations as a result of speculation or other factors and failure of the price of the underlying security to reach or have reasonable prospects of reaching a level at which the warrant can be prudently exercised (in which event the warrant may expire without being exercised, resulting in a loss of the Fund’s entire investment therein). Foreign Investments and Currencies The Funds may invest in securities of foreign issuers that are not publicly traded in the United States.Each Fund may also invest in American Depositary Receipts (“ADRs”) and European Depositary Receipts (“EDRs”), foreign securities traded on a national securities market, purchase and sell foreign currency on a spot basis and enter into forward currency contracts (see “Forward Currency Contracts,” below). Depositary Receipts.A Fund may invest its assets in securities of foreign issuers in the form of depositary receipts, such as ADRs and EDRs, which are securities representing securities of foreign issuers.A purchaser of unsponsored depositary receipts may not have unlimited voting rights and may not receive as much information about the issuer of the underlying securities as with a sponsored depositary receipt.Generally, ADRs, in registered form, are denominated in U.S. dollars and are designed for use in the U.S. securities markets, while EDRs, in bearer form, may be denominated in other currencies and are designed for use in European securities markets.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities.EDRs are European receipts evidencing similar arrangements.For purposes of the Funds’ investment policies, ADRs and EDRs are deemed to have the same classification as the underlying securities they represent.Thus, an ADR or EDR representing ownership of common stock will be treated as common stock. Table of Contents - SAI B-6 Risks of Investing in Foreign Securities.Investments in foreign securities involve certain inherent risks, including the following: Political and Economic Factors.Individual foreign economies of certain countries may differ favorably or unfavorably from the U.S. economy in such respects as growth of gross national product, rate of inflation, capital reinvestment, resource self-sufficiency, diversification and balance of payments position.The internal politics of certain foreign countries may not be as stable as those of the United States.Governments in certain foreign countries also continue to participate to a significant degree, through ownership interest or regulation, in their respective economies.Action by these governments could include restrictions on foreign investment, nationalization, expropriation of goods or imposition of taxes, and could have a significant effect on market prices of securities and payment of interest.The economies of many foreign countries are heavily dependent upon international trade and are accordingly affected by the trade policies and economic conditions of their trading partners.Enactment by these trading partners of protectionist trade legislation could have a significant adverse effect upon the securities markets of such countries. Currency Fluctuations.The Funds may invest in securities denominated in foreign currencies.Accordingly, a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of a Fund’s assets denominated in that currency.Such changes will also affect a Fund’s income.The value of a Fund’s assets may also be affected significantly by currency restrictions and exchange control regulations enacted from time to time. Market Characteristics.The Adviser expects that many foreign securities in which the Funds invest will be purchased in over-the-counter markets or on exchanges located in the countries in which the principal offices of the issuers of the various securities are located, if that is the best available market.Foreign exchanges and markets may be more volatile than those in the United States.While growing in volume, they usually have substantially less volume than U.S. markets, and the Funds’ investments in foreign securities may be less liquid and more volatile than U.S. securities.Moreover, settlement practices for transactions in foreign markets may differ from those in United States markets, and may include delays beyond periods customary in the United States.Foreign security trading practices, including those involving securities settlement where Fund assets may be released prior to receipt of payment or securities, may expose the Funds to increased risk in the event of a failed trade or the insolvency of a foreign broker-dealer. Legal and Regulatory Matters.Certain foreign countries may have less supervision of securities markets, brokers and issuers of securities, and less financial information available from issuers, than is available in the United States. Taxes.The interest and dividends payable on certain of the Funds’ foreign portfolio securities may be subject to foreign withholding taxes, thus reducing the net amount of income available for distribution to Fund shareholders. Costs.To the extent that a Fund invests in foreign securities, its expense ratio is likely to be higher than those of investment companies investing only in domestic securities, since the cost of maintaining the custody of foreign securities is higher. Table of Contents - SAI B-7 Emerging Markets.Some of the companies in which a Fund may invest may be located in developing or emerging markets, which entail additional risks, including less social, political and economic stability; smaller securities markets and lower trading volume, which may result in less liquidity and greater price volatility; national policies that may restrict the Fund’s investment opportunities, including restrictions on investments in issuers or industries, or expropriation or confiscation of assets or property; and less developed legal structures governing private or foreign investment. In considering whether to invest in the securities of a foreign company, the Adviser considers such factors as the characteristics of the particular company, differences between economic trends and the performance of securities markets within the U.S. and those within other countries, and also factors relating to the general economic, governmental and social conditions of the country or countries where the company is located.The extent to which a Fund will be invested in foreign companies and countries and depositary receipts will fluctuate from time to time within the limitations described in the Prospectus, depending on the Adviser’s assessment of prevailing market, economic and other conditions. Forward Currency Contracts.The Funds may enter into forward currency contracts in anticipation of changes in currency exchange rates.A forward currency contract is an obligation to purchase or sell a specific currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties, at a price set at the time of the contract.For example, a Fund might purchase a particular currency or enter into a forward currency contract to preserve the U.S. dollar price of securities it intends to or has contracted to purchase.Alternatively, it might sell a particular currency on either a spot or forward basis to hedge against an anticipated decline in the dollar value of securities it intends to or has contracted to sell.Although this strategy could minimize the risk of loss due to a decline in the value of the hedged currency, it could also limit any potential gain from an increase in the value of the currency. Options, Futures and Other Strategies General.The Hedged Equity Fund and Opportunity Fund may use certain options (both traded on an exchange and over-the-counter (“OTC”)), futures contracts (sometimes referred to as “futures”) and options on futures contracts (collectively, “Derivative Instruments”) as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of the Hedged Equity Fund and Opportunity Fund’s position, to create a synthetic money market position, for certain tax-related purposes and to effect closing transactions. The use of Derivative Instruments is subject to applicable regulations of the SEC, the several exchanges upon which they are traded and the Commodity Futures Trading Commission (the “CFTC”).In addition, the Hedged Equity Fund’s and Opportunity Fund’s ability to use Derivative Instruments will be limited by tax considerations.Pursuant to a claim for exemption filed with the National Futures Association on behalf of the Funds, the Funds are not deemed to be a commodity pool operator or a commodity pool under the Commodity Exchange Act and are not subject to registration or regulation as such under the Commodity Exchange Act.In addition to the instruments, strategies and risks described below and in the Prospectus, the Adviser may discover additional opportunities in connection with Derivative Instruments and other similar or related techniques.These new opportunities may become available as the Adviser develops new techniques, as regulatory authorities broaden the range of permitted transactions and as new Derivative Instruments or other techniques are developed.The Adviser may utilize these opportunities to the extent that they are consistent with the Hedged Equity Fund’s and Opportunity Fund’s investment objectives and permitted by the Fund’s investment limitations and applicable regulatory authorities.The Prospectus or this SAI will be supplemented to the extent that new products or techniques involve materially different risks than those described below or in the Prospectus. Table of Contents - SAI B-8 Special Risks.The use of Derivative Instruments involves special considerations and risks, certain of which are described below.Risks pertaining to particular Derivative Instruments are described in the sections that follow. (1)Successful use of most Derivative Instruments depends upon the Adviser’s ability to predict movements of the overall securities markets, which requires different skills than predicting changes in the prices of individual securities.The ordinary spreads between prices in the cash and futures markets, due to the differences in the natures of those markets, are subject to distortion.Due to the possibility of distortion, a correct forecast of stock market trends by the Adviser may still not result in a successful transaction.The Adviser may be incorrect in its expectations as to the extent of market movements or the time span within which the movements take place, which, thus, may result in the strategy being unsuccessful. (2)Options and futures prices can diverge from the prices of their underlying instruments.Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded, and from imposition of daily price fluctuation limits or trading halts. (3)As described below, the Hedged Equity Fund and Opportunity Fund might be required to maintain assets as “cover,” maintain segregated accounts or make margin payments when it takes positions in Derivative Instruments involving obligations to third parties (e.g., Financial Instruments other than purchased options).If a Fund were unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets or accounts or make such payments until the position expired or matured.These requirements might impair a Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sell a portfolio security at a disadvantageous time.A Fund’s ability to close out a position in a Derivative Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to the Fund. (4)Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by a Fund on options transactions. Cover.Transactions using Derivative Instruments, other than purchased options, expose the Hedged Equity Fund or Opportunity Fund to an obligation to another party.The Hedged Equity Fund or Opportunity Fund will not enter into any such transactions unless it owns either (1) an offsetting (“covered”) position in securities or other options or futures contracts or (2) cash and liquid assets with a value, marked-to-market daily, sufficient to cover its potential obligations to the extent not covered as provided in (1) above.The Hedged Equity Fund and Opportunity Fund will comply with SEC guidelines regarding cover for these instruments and will, if the guidelines so require, set aside cash or liquid assets in an account with its custodian, U.S. Bank, N.A. (the “Custodian”), or another approved custodian, in the prescribed amount as determined daily. Table of Contents - SAI B-9 Assets used as cover or held in an account cannot be sold while the position in the corresponding Derivative Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of a Fund’s assets to cover accounts could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Options.The value of an option position will reflect, among other things, the current market value of the underlying investment, the time remaining until expiration, the relationship of the exercise price to the market price of the underlying investment and general market conditions.Options that expire unexercised have no value.Options currently are traded on the Chicago Board Options Exchange (“CBOE”), the American Stock and Options Exchange (“AMEX”) and other exchanges, as well as the OTC markets. By buying a call option on a security, a Fund has the right, in return for the premium paid, to buy the security underlying the option at the exercise price.By writing (selling) a call option and receiving a premium, the Fund becomes obligated during the term of the option to deliver securities underlying the option at the exercise price if the option is exercised.By buying a put option, a Fund has the right, in return for the premium, to sell the security underlying the option at the exercise price.By writing a put option, a Fund becomes obligated during the term of the option to purchase the securities underlying the option at the exercise price. Because options premiums paid or received by the Hedged Equity Fund or Opportunity Fund are small in relation to the market value of the investments underlying the options, buying and selling put and call options can be more speculative than investing directly in securities. A Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.For example, a Fund may terminate its obligation under a call or put option that it had written by purchasing an identical call or put option.This is known as a closing purchase transaction.Conversely, a Fund may terminate a position in a put or call option it had purchased by writing an identical put or call option.This is known as a closing sale transaction.Closing transactions permit a Fund to realize profits or limit losses on an option position prior to its exercise or expiration. Risks of Options on Securities.Exchange-traded options in the United States are issued by a clearing organization affiliated with the exchange on which the option is listed that, in effect, guarantees completion of every exchange-traded option transaction.In contrast, OTC options are contracts between a Fund and its counter-party (usually a securities dealer or a bank) with no clearing organization guarantee.Thus, when a Fund purchases an OTC option, it relies on the counter-party from whom it purchased the option to make or take delivery of the underlying investment upon exercise of the option.Failure by the counter-party to do so would result in the loss of any premium paid by a Fund as well as the loss of any expected benefit of the transaction. A Fund’s ability to establish and close out positions in exchange-traded options depends on the existence of a liquid market.However, there can be no assurance that such a market will exist at any particular time.Closing transactions can be made for OTC options only by negotiating directly with the counter-party or by a transaction in the secondary market if any such market exists.There can be no assurance that a Fund will in fact be able to close out an OTC option position at a favorable price prior to expiration.In the event of insolvency of the counter-party, a Fund might be unable to close out an OTC option position at any time prior to its expiration. Table of Contents - SAI B-10 If a Fund were unable to effect a closing transaction for an option it had purchased, it would have to exercise the option to realize any profit.The inability to enter into a closing purchase transaction for a covered call option written by a Fund could cause material losses because the Fund would be unable to sell the investment used as cover for the written option until the option expires or is exercised. Options on Indices.An index fluctuates with changes in the market values of the securities included in the index.Options on indices give the holder the right to receive an amount of cash upon exercise of the option.Receipt of this cash amount will depend upon the closing level of the index upon which the option is based being greater than (in the case of a call) or less than (in the case of put) the exercise price of the option.Some stock index options are based on a broad market index such as the S&P 500 Index, the NYSE Composite Index or the AMEX Major Market Index or on a narrower index such as the Philadelphia Stock Exchange Over-the-Counter Index. Each of the exchanges has established limitations governing the maximum number of call or put options on the same index that may be bought or written by a single investor, whether acting alone or in concert with others (regardless of whether such options are written on the same or different exchanges or are held or written on one or more accounts or through one or more brokers).Under these limitations, option positions of all investment companies advised by the Adviser are combined for purposes of these limits.Pursuant to these limitations, an exchange may order the liquidation of positions and may impose other sanctions or restrictions.These position limits may restrict the number of listed options that the Hedged Equity Fund or Opportunity Fund may buy or sell. Puts and calls on indices are similar to puts and calls on securities or futures contracts except that all settlements are in cash and gain or loss depends on changes in the index in question rather than on price movements in individual securities or futures contracts.When a Fund writes a call on an index, it receives a premium and agrees that, prior to the expiration date, the purchaser of the call, upon exercise of the call, will receive from the Fund an amount of cash if the closing level of the index upon which the call is based is greater than the exercise price of the call.The amount of cash is equal to the difference between the closing price of the index and the exercise price of the call times a specified multiple (“multiplier”), which determines the total value for each point of such difference.When a Fund buys a call on an index, it pays a premium and has the same rights to such call as are indicated above.When a Fund buys a put on an index, it pays a premium and has the right, prior to the expiration date, to require the seller of the put, upon the Fund’s exercise of the put, to deliver to the Fund an amount of cash if the closing level of the index upon which the put is based is less than the exercise price of the put, which amount of cash is determined by the multiplier, as described above for calls.When a Fund writes a put on an index, it receives a premium and the purchaser of the put has the right, prior to the expiration date, to require the Fund to deliver to it an amount of cash equal to the difference between the closing level of the index and the exercise price times the multiplier if the closing level is less than the exercise price. Risks of Options on Indices.If a Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change.If such a change causes the exercised option to fall out-of-the-money, a Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. OTC Options.Unlike exchange-traded options, which are standardized with respect to the underlying instrument, expiration date, contract size and strike price, the terms of OTC options (options not traded on exchanges) generally are established through negotiation with the other party to the option contract.While this type of arrangement allows a Fund great flexibility to tailor the option to its needs, OTC options generally involve greater risk than exchange-traded options, which are guaranteed by the clearing organization of the exchanges where they are traded. Table of Contents - SAI B-11 Futures Contracts and Options on Futures Contracts.A futures contract obligates the seller to deliver (and the purchaser to take delivery of) the specified security on the expiration date of the contract.An index futures contract obligates the seller to deliver (and the purchaser to take) an amount of cash equal to a specific dollar amount times the difference between the value of a specific index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying securities in the index is made. When a Fund writes an option on a futures contract, it becomes obligated, in return for the premium paid, to assume a position in the futures contract at a specified exercise price at any time during the term of the option.If a Fund writes a call, it assumes a short futures position.If it writes a put, it assumes a long futures position.When a Fund purchases an option on a futures contract, it acquires the right in return for the premium it pays to assume a position in a futures contract (a long position if the option is a call and a short position if the option is a put). Whether a Fund realizes a gain or loss from futures activities depends upon movements in the underlying security or index.The extent of a Fund’s loss from an unhedged short position in futures contracts or from writing unhedged call options on futures contracts is potentially unlimited.The Hedged Equity Fund and Opportunity Fund only purchase and sell futures contracts and options on futures contracts that are traded on a U.S. exchange or board of trade. No price is paid upon entering into a futures contract.Instead, at the inception of a futures contract a Fund is required to deposit “initial margin” in an amount generally equal to 10% or less of the contract value.Margin also must be deposited when writing a call or put option on a futures contract, in accordance with applicable exchange rules.Unlike margin in securities transactions, initial margin does not represent a borrowing, but rather is in the nature of a performance bond or good-faith deposit that is returned to a Fund at the termination of the transaction if all contractual obligations have been satisfied.Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment, and initial margin requirements might be increased generally in the future by regulatory action. Subsequent “variation margin” payments are made to and from the futures commission merchant daily as the value of the futures position varies, a process known as “marking-to-market.”Variation margin does not involve borrowing, but rather represents a daily settlement of a Fund’s obligations to or from a futures commission merchant.When a Fund purchases an option on a futures contract, the premium paid plus transaction costs is all that is at risk.In contrast, when a Fund purchases or sells a futures contract or writes a call or put option thereon, it is subject to daily variation margin calls that could be substantial in the event of adverse price movements.If a Fund has insufficient cash to meet daily variation margin requirements, it might need to sell securities at a time when such sales are disadvantageous. Purchasers and sellers of futures contracts and options on futures can enter into offsetting closing transactions, similar to closing transactions in options, by selling or purchasing, respectively, an instrument identical to the instrument purchased or sold.Positions in futures and options on futures contracts may be closed only on an exchange or board of trade that provides a secondary market.However, there can be no assurance that a liquid secondary market will exist for a particular contract at a particular time.In such event, it may not be possible to close a futures contract or options position. Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or an option on a futures contract can vary from the previous day’s settlement price. Once that limit is reached, no trades may be made that day at a price beyond the limit.Daily price limits do not limit potential losses because prices could move to the daily limit for several consecutive days with little or no trading, thereby preventing liquidation of unfavorable positions. Table of Contents - SAI B-12 If a Fund were unable to liquidate a futures contract or an option on a futures position due to the absence of a liquid secondary market or the imposition of price limits, it could incur substantial losses.A Fund would continue to be subject to market risk with respect to the position.In addition, except in the case of purchased options, a Fund would continue to be required to make daily variation margin payments and might be required to maintain cash or liquid assets in an account. Risks of Futures Contracts and Options Thereon.The ordinary spreads between prices in the cash and futures markets (including the options on futures markets), due to differences in the natures of those markets, are subject to the following factors, which may create distortions.First, all participants in the futures market are subject to margin deposit and maintenance requirements.Rather than meeting additional margin deposit requirements, investors may close futures contracts through offsetting transactions, which could distort the normal relationships between the cash and futures markets.Second, the liquidity of the futures market depends on participants entering into offsetting transactions rather than making or taking delivery.To the extent participants decide to make or take delivery, liquidity in the futures market could be reduced, thus producing distortion.Third, from the point of view of speculators, the deposit requirements in the futures market are less onerous than margin requirements in the securities market.Therefore, increased participation by speculators in the futures market may cause temporary price distortions. Combined Positions.The Hedged Equity Fund and Opportunity Fund may purchase and write options in combination with each other.For example, a Fund may purchase a put option and write a call option on the same underlying instrument, in order to construct a combined position whose risk and return characteristics are similar to selling a futures contract.Another possible combined position would involve writing a call option at one strike price and buying a call option at a lower price, in order to reduce the risk of the written call option in the event of a substantial price increase.Because combined options positions involve multiple trades, they result in higher transaction costs and may be more difficult to open and close out. Under the supervision of the Board of Trustees, the Hedged Equity Fund and Opportunity Fund will determine whether investments in options and futures contracts are illiquid.Each Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid; that is, not readily marketable. Investment in Privately Negotiated Options The Hedged Equity Fund and Opportunity Fund may also invest in privately negotiated option contracts (each a “Private Option”).Generally, an option buyer negotiates with a bank or investment bank to buy a Private Option with contract terms that are more flexible than standardized exchange traded options.Under a Private Option contract, the buyer generally controls the length of the contract, the notional amount, and the asset or basket of securities comprising the reference portfolio that determines the value of the Private Option. Private Options will generally have a term ranging from 12 to 60 months.The Hedged Equity Fund and Opportunity Fund may buy Private Options that will be based on an asset or a basket of securities (the “Basket”) selected by the Adviser in accord with a Fund’s investment objective and approved by the counter-party.The Basket may be comprised of securities that include common and preferred stock, government and private issuer debt (including convertible and non-convertible debt), options and futures contracts, limited partnership interests (including so-called “hedge funds”) and shares of registered investment companies.During the term of a Private Option, the Adviser expects to have a limited right to modify the notional amount of the Private Option and the assets that comprise the Basket. Table of Contents - SAI B-13 As with more traditional options, a Private Option will allow for the use of economic leverage without incurring risk beyond the amount of premium and related fees paid for the Private Option.The Private Option will be structured so that it allows a Fund to benefit from an increase in the value of the Basket without owning the assets that comprise the Basket.Upon a decline in the value of the Basket, a Fund may lose all or a portion of the premium paid for the Private Option.A Fund’s gain or loss may be magnified by writing the Private Option with reference to a much larger notional amount of the Basket than the premium being paid by a Fund.At no time will the Hedged Equity Fund and Opportunity Fund or its shareholders be exposed to a risk of loss in excess of the premium. Upon the termination or expiration of a Private Option, a Fund will be entitled to receive from the counter-party a cash payment (the “Settlement Price”), which is based on the change in value of the Basket serving as a benchmark for that Private Option.In no event will a Fund have the right to acquire the assets that comprise the Basket.The Settlement Price may reflect deductions for fees and an interest-equivalent amount payable to the counter-party for establishing the Private Option.The Settlement Price will typically be payable to the Fund within a specified number of business days after termination or expiration of the Private Option.Any Private Option that does not require payment of the Settlement Price within seven calendar days after termination or expiration or that cannot be terminated by the Hedged Equity Fund or Opportunity Fund at any time will be treated as an illiquid asset. The counter-party will generally have the right to terminate a Private Option at any time prior to maturity.If the Basket does not sufficiently increase in value prior to termination or expiration, the Fund may still suffer losses even though the Basket increased in value because of fees and interest-equivalent amounts payable to the counter-party or because the increase in value of the Basket has been insufficient to trigger a position settlement value. The counter-party to each Private Option will be a bank, financial institution, or an entity that is affiliated with either a bank or a financial institution with significant experience in the field of alternative investments.Each counter-party will be one determined by the Adviser to be creditworthy.Neither the Adviser nor the Hedged Equity Fund or Opportunity Fund will have any control over any hedging or similar techniques used by the counter-party to attempt to ensure the counter-party’s ability to perform under each Private Option.Likewise, neither the Adviser nor the Hedged Equity Fund or Opportunity Fund will have any claim on securities or other property, if any, which may be purchased by the counter-party in connection with the Private Option.Should the counter-party be unable to perform its obligations under a Private Option, then the Fund could lose all or a portion of the premium and the gain, if any, relating to such Private Option. The following examples are intended to illustrate the basic structure and the gain or loss that the Hedged Equity Fund or Opportunity Fund might realize on Private Options. Certain details of a typical Private Option have been simplified for purposes of these examples. Example A - Hypothetical Gain The Adviser decides to acquire an interest in the increase (or decrease) in the value of securities that reflect the Fund’s investment objective (the “Securities”).On behalf of the Fund, the Adviser purchases a Private Option from a counter-party using a Basket established under the Private Option that is comprised of the Securities.For example, the Fund may choose a notional amount of $150,000 and pay to the counter-party a $50,000 up-front premium for the Private Option with the Fund entitled to any increase in value of the Basket in excess of $150,000.The counter-party may or may not decide to purchase the notional value, $150,000, of the Securities that comprise the Basket in order to hedge its obligations under the Private Option.The Private Option is terminated after one year, at which time the value of the Index has increased to $180,000 and the Fund has paid $5,000 in fees and interest-equivalent payments.The Settlement Price would be calculated as $180,000 (the current notional amount), less $100,000 in economic leverage, and the Fund would have a net gain of $25,000 ($180,000 less $100,000 less $50,000 less $5,000). Table of Contents - SAI B-14 Example B - Hypothetical Loss The Adviser purchases a Private Option under the terms described above.However, upon termination of the Private Option the value of the Basket has declined to $120,000.The Settlement Price would be calculated as $120,000, less $100,000 in economic leverage, and the Fund would have a net loss of $35,000 ($120,000 less $100,000 less $50,000 less $5,000). Under certain circumstances, Private Options may be deemed illiquid.Under the supervision of the Board of Trustees, the Fund will determine whether investments in Private Options are illiquid.The Fund is restricted to investing no more than 15% of its total assets in securities that are illiquid; that is, not readily marketable. Cash or Similar Investments; Temporary Strategies Under normal market conditions, each Fund will stay fully invested according to its principal investment strategies as noted above.A Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in a Fund not achieving its investment objectives during that period. For longer periods of time, a Fund may hold a substantial cash position.If the market advances during periods when a Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Each Fund may invest in any of the following securities and instruments: Money Market Mutual Funds.A Fund may invest in money market mutual funds in connection with its management of daily cash positions or as a temporary defensive measure.Generally, money market funds seek to earn income consistent with the preservation of capital and maintenance of liquidity.They primarily invest in high quality money market obligations, including securities issued or guaranteed by the U.S. Government or its agencies and instrumentalities, bank obligations and high-grade corporate instruments.These investments generally mature within 397 days from the date of purchase.An investment in a money market fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency.A Fund’s investments in money market mutual funds may be used for cash management purposes and to maintain liquidity in order to satisfy redemption requests or pay unanticipated expenses. If a Fund invests in money market mutual funds pursuant to Section 12(d)(1)(F), it must comply with the following voting restrictions: when the Fund exercises voting rights, by proxy or otherwise, with respect to money market mutual funds owned by the Fund, the Fund will either seek instruction from the Fund’s shareholders with regard to the voting of all proxies and vote in accordance with such instructions, or vote the shares held by the Fund in the same proportion as the vote of all other holders of such security. Table of Contents - SAI B-15 Your cost of investing in a Fund will generally be higher than the cost of investing directly in the underlying money market mutual fund shares.You will indirectly bear fees and expenses charged by the underlying money market mutual funds in addition to the Fund’s direct fees and expenses.Furthermore, the use of this strategy could affect the timing, amount and character of distributions to you and therefore may increase the amount of taxes payable by you. Bank Certificates of Deposit, Bankers’ Acceptances and Time Deposits.A Fund may acquire certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against monies deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by a Fund will be dollar-denominated obligations of domestic or foreign banks or financial institutions which at the time of purchase have capital, surplus and undivided profits in excess of $100million (including assets of both domestic and foreign branches), based on latest published reports, or less than $100million if the principal amount of such bank obligations are fully insured by the U.S. Government. Domestic banks and foreign banks are subject to different governmental regulations with respect to the amount and types of loans that may be made and interest rates that may be charged.In addition, the profitability of the banking industry depends largely upon the availability and cost of funds for the purpose of financing lending operations under prevailing money market conditions.General economic conditions as well as exposure to credit losses arising from possible financial difficulties of borrowers play an important part in the operations of the banking industry. As a result of federal and state laws and regulations, domestic banks are, among other things, required to maintain specified levels of reserves, limited in the amount which they can loan to a single borrower, and subject to other regulations designed to promote financial soundness.However, such laws and regulations do not necessarily apply to foreign bank obligations that the Fund may acquire. In addition to purchasing certificates of deposit and bankers’ acceptances, to the extent permitted under its investment objectives and policies stated above and in the Prospectus, a Fund may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Savings Association Obligations.A Fund may invest in certificates of deposit (interest-bearing time deposits) issued by savings banks or savings and loan associations that have capital, surplus and undivided profits in excess of $100million, based on latest published reports, or less than $100million if the principal amount of such obligations is fully insured by the U.S. Government. Commercial Paper, Short-Term Notes and Other Corporate Obligations.A Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Issues of commercial paperand short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by S&P, “Prime-1” or “Prime-2” by Moody’s, or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the investment adviser to be of comparable quality.These rating symbols are described in Appendix A. Table of Contents - SAI B-16 Corporate obligations include bonds and notes issued by corporations to finance longer-term credit needs than supported by commercial paper.While such obligations generally have maturities of ten years or more, the Fund may purchase corporate obligations which have remaining maturities of one year or less from the date of purchase and which are rated “A” or higher by S&P or “A” or higher by Moody’s. U.S. Government Obligations Each Fund may make short-term investments in U.S. Government obligations.Such obligations include Treasury bills, certificates of indebtedness, notes and bonds, and issuers of such entities as the Government National Mortgage Association (“GNMA”).Of these obligations, only those of the GNMA and Treasury bills, are supported by the full faith and credit of the U.S. Treasury. U.S. Agency Obligations Each Fund may make short-term investments in U.S. agency obligations, such as the Export-Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Federal National Mortgage Association (“FNMA”), Federal Home Loan Mortgage Corporation (“FHLMC”), and the Student Loan Marketing Association.Some, such as those of the Export-Import Bank of United States, are supported only by the right of the issuer to borrow from the Treasury.Others, such as those of the FNMA, are supported by only the discretionary authority of the U.S. Government to purchase the agency’s obligations.Still others, such as those of the Student Loan Marketing Association, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. Government would provide financial support to U.S. Government-sponsored instrumentalities because they are not obligated by law to do so.As a result, there is a risk that these entities will default on a financial obligation.For instance, the financial obligations of FNMA and FHLMC have been placed into conservatorship until the entities are restored to a solvent financial condition. Short Sales The Hedged Equity Fund may engage in short sales of securities, provided the securities are fully listed on a national securities exchange.In a short sale, the Fund sells a security it does not own, in anticipation of a decline in the market value of the security.To complete the transaction, a Fund must borrow the security to make delivery to the buyer.The Fund is then obligated to replace the security borrowed by purchasing it at the market price at the time of replacement.This price may be more or less than the price at which the security was sold by the Fund.The Fund will incur a loss on a short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.The Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses the Fund may be required to pay in connection with the short sale. Typically, the Fund will segregate liquid assets, which are marked-to-market daily, equal to the difference between (a)the market value of the securities sold short at the time they were sold short and (b)the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, the Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short. Table of Contents - SAI B-17 Borrowing The Hedged Equity Fund may borrow money for investment purposes, which is a form of leveraging.Leveraging investments, by purchasing securities with borrowed money, is a speculative technique that increases investment risk while increasing investment opportunity.Leverage magnifies changes in the Fund’s NAV.Although the principal of such borrowings is fixed, the Fund’s assets may change in value during the time that the borrowing is outstanding.Leverage also creates interest expenses for the Fund.To the extent that the income derived from securities purchased with borrowed funds exceeds the interest that the Fund pays, the Fund’s net income will be greater than it would have been if leverage were not used.Conversely, if the income from the assets obtained with borrowed funds is not sufficient to cover the cost of leveraging, the net income of the Fund will be less than it would be if leverage were not used, and therefore the amount available for distribution to shareholders as dividends will be reduced.The use of derivatives in conjunction with leverage creates the potential for significant loss because the economic effect of the derivatives transaction is magnified. Each Fund may borrow funds to meet redemptions or for other emergency purposes.Borrowings may be on a secured or unsecured basis at fixed or variable rates of interest.The 1940 Act requires a Fund to maintain continuous asset coverage of not less than 300% with respect to all borrowings.If asset coverage declines to less than 300% due to market fluctuations or other reasons, a Fund may be required to dispose of some of its portfolio holdings within three days in order to reduce the Fund’s debt and to restore the 300% asset coverage, even though it may be disadvantageous from an investment standpoint to dispose of assets at that time. A Fund also may be required to maintain minimum average balances in connection with such borrowing or to pay a commitment or other fee to maintain a line of credit.Either of these requirements would increase the cost of borrowing over the stated interest rate. Borrowing by a Fund creates an opportunity for increased net income but at the same time creates special risk considerations.For example, leveraging may exaggerate the effect on a Fund’s NAV of any increase or decrease in the market value of the Fund’s portfolio. Illiquid Securities Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act, securities which are otherwise not readily marketable, and securities such as repurchase agreements having a maturity of longer than seven days.Securities which have not been registered under the Securities Act are referred to as private placements or restricted securities and are purchased directly from the issuer or in the secondary market.In recent years, however, a large institutional market has developed for certain securities that are not registered under the Securities Act including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes.Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments.The Board of Trustees may determine that such securities are not illiquid securities notwithstanding their legal or contractual restrictions on resale.In all other cases, however, securities subject to restrictions on resale will be deemed illiquid.The Fund will determine a security to be illiquid if it cannot be sold or disposed of in the ordinary course of business within seven days at the value at which a Fund has valued the security.Factors considered in determining whether a security is illiquid may include, but are not limited to: the frequency of trades and quotes for the security; the number of dealers willing to purchase and sell the security and the number of potential purchasers; the number of dealers who undertake to make a market in the security; the nature of the security, including whether it is registered or unregistered, and the market place; whether the security has been rated by a NRSRO; the period of time remaining until the maturity of a debt instrument or until the principal amount of a demand instrument can be recovered through demand; the nature of any restrictions on resale; and with respect to municipal lease obligations and certificates of participation, there is reasonable assurance that the obligation will remain liquid throughout the time the obligation is held and, if unrated, an analysis similar to that which would be performed by an NRSRO is performed.Each Fund will not invest more than 15% of the value of its net assets, taken at the time of investment, in illiquid securities, including repurchase agreements providing for settlement in more than seven days after notice, non-negotiable fixed time deposits with maturities over seven days, over-the-counter options and certain restricted securities not determined by the Board of Trustees to be liquid. Table of Contents - SAI B-18 Fundamental Investment Limitations The Trust (on behalf of the Funds) has adopted the following restrictions as fundamental policies, which may not be changed without the favorable vote of the holders of a “majority of the outstanding voting securities” of a Fund, as defined in the 1940 Act.Under the 1940 Act, the vote of a “majority of the outstanding voting securities” of a Fund means the vote of the holders of the lesser: of (i)67% or more of the shares of the Fund represented at a meeting at which the holders of more than 50% of its outstanding shares are present or represented by proxy or (ii)more than 50% of the outstanding shares of the Fund. Each Fund may not: 1. Issue senior securities, borrow money or pledge its assets, except that (i)the Fund may borrow from banks in amounts not exceeding one-third of its total assets (including the amount borrowed); and (ii)this restriction shall not prohibit the Fund from engaging in options transactions or short sales in accordance with its objective and strategies; 2. Act as underwriter (except to the extent the Fund may be deemed to be an underwriter in connection with the sale of securities in its investment portfolio); 3. Invest 25% or more of its net assets, calculated at the time of purchase and taken at market value, in securities of issuers in any one industry (other than U.S. Government securities); 4. Purchase or sell real estate unless acquired as a result of ownership of securities (although the Fund may purchase and sell securities which are secured by real estate and securities of companies that invest or deal in real estate); 5. Purchase or sell physical commodities, unless acquired as a result of ownership of securities or other instruments and provided that this restriction does not prevent the Fund from engaging in transactions involving currencies and futures contracts and options thereon or investing in securities or other instruments that are secured by physical commodities; 6. Make loans of money (except for the lending of its portfolio securities, purchases of debt securities consistent with the investment policies of the Fund and except for repurchase agreements); or 7. With respect to 75% of its total assets, invest 5% or more of its total assets, computed at the time of investment, in securities of a single issuer or hold more than 10% of the voting securities of such issuer (does not apply to investment in the securities of the U.S. Government, its agencies or instrumentalities or other investment companies). Table of Contents - SAI B-19 The following lists the non-fundamental investment restrictions applicable to each Fund.These restrictions can be changed by the Board of Trustees, but the change will only be effective after notice is given to shareholders of a Fund. Each Fund may not: 1. With respect to Fundamental Investment Limitation 1 above, purchase portfolio securities while outstanding borrowings exceed 5% of its assets; or 2. Invest 15% or more of the value of its net assets, taken at the time of investment, in illiquid securities.Illiquid securities are those securities without readily available market quotations, including repurchase agreements having a maturity of more than seven days.Illiquid securities may include restricted securities not determined by the Board of Trustees to be liquid, non-negotiable time deposits, over-the-counter options, and repurchase agreements providing for settlement in more than seven days after notice. Except with respect to borrowing and illiquid securities, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in percentage resulting from any cause other than actions by a Fund will not be considered a violation. Management of the Funds Board of Trustees The management and affairs of the Funds are supervised by the Board of Trustees.The Board of Trustees consists of four individuals.The Trustees are fiduciaries for the Funds’ shareholders and are governed by the laws of the State of Delaware in this regard.The Board of Trustees establishes policies for the operation of the Funds and appoints the officers who conduct the daily business of the Funds. Trustees and Officers The Trustees and officers of the Trust are listed below with their addresses, present positions with the Trust and principal occupations over at least the last five years. Table of Contents - SAI B-20 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee Independent Trustees Dr. Michael D. Akers 615 E. Michigan St. Milwaukee, WI 53202 Age: 55 Trustee Indefinite Term; Since August 22, 2001 26 Professor and Chair, Department of Accounting, Marquette University (2004-present); Associate Professor of Accounting, Marquette University (1996-2004). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Gary A. Drska 615 E. Michigan St. Milwaukee, WI 53202 Age: 53 Trustee Indefinite Term; Since August 22, 2001 26 Captain, Midwest Airlines, Inc. (airline company) (1985-present); Director, Flight Standards & Training (July 1990-December 1999). Independent Trustee, USA MUTUALS (an open-end investment company with two portfolios). Jonas B. Siegel 615 E. Michigan St. Milwaukee, WI 53202 Age: 67 Trustee Indefinite Term; Since October 23, 2009 26 Managing Director, Chief Administrative Officer (“CAO”) and Chief Compliance Officer (“CCO”), Granite Capital International Group, L.P. (an investment management firm) (1994-present); Vice President, Secretary, Treasurer and CCO of Granum Series Trust (an open-end investment company) (1997-2007); President, CAO and CCO, Granum Securities, LLC (a broker-dealer) (1997-2007). None. Table of Contents - SAI B-21 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in the Trust Overseen by Trustee Principal Occupation(s) During the Past Five Years Other Directorships Held by Trustee Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 48 Chairperson, President and Trustee Indefinite Term; Since August 22, 2001 26 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John P. Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 52 Vice President, Treasurer and Principal Accounting Officer Indefinite Term; Since January 10, 2008 (Vice President); Since September 10, 2008 (Treasurer) N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2004-present); Mutual Fund Administrator, United Missouri Bank (2000-2004). N/A Kristin M. Cuene 615 E. Michigan St. Milwaukee, WI 53202 Age: 50 Chief Compliance Officer and Anti-Money Laundering Officer Indefinite Term; Since January23, 2009 (CCO); Since January 18, 2010 (AML Officer) N/A Attorney, Compliance Officer, U.S. Bancorp Fund Services, LLC (2008-present); Attorney, Investment Management, Quarles & Brady, LLP (2007-2008); Student, University of Pennsylvania (2004-2007). N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 31 Secretary Indefinite Term; Since November 15, 2005 N/A Vice President and Legal Compliance Officer, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A Jennifer A. Lima 615 E. Michigan St. Milwaukee, WI 53202 Age: 36 Assistant Treasurer Indefinite Term; Since January 10, 2008 N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2002-present). N/A * Mr. Neuberger is an “interested person” of the Trust as defined by the 1940 Act.Mr.Neuberger is an interested person of the Trust by virtue of the fact that he is an interested person of Quasar Distributors, LLC, who acts as distributor to many of the Trust’s underlying funds. Table of Contents - SAI B-22 Role of the Board The Board of Trustees provides oversight of the management and operations of the Trust.Like all mutual funds, the day-to-day responsibility for the management and operation of the Trust is the responsibility of various service providers to the Trust and its individual series, such as the Adviser, Distributor, Administrator, Custodian, and Transfer Agent, each of whom are discussed in greater detail in this SAI.The Board approves all significant agreements between the Trust and its service providers, including the agreements with the Adviser, Distributor, Administrator, Custodian and Transfer Agent.The Board has appointed various individuals of certain of these service providers as officers of the Trust, with responsibility to monitor and report to the Board on the Trust’s day-to-day operations.In conducting this oversight, the Board receives regular reports from these officers and service providers regarding the Trust’s operations.The Board has appointed a Chief Compliance Officer who reports directly to the Board and who administers the Trust’s compliance program and regularly reports to the Board as to compliance matters, including an annual compliance review.Some of these reports are provided as part of formal “Board Meetings,” which are held annually five times per year, in person, and such other times as the Board determines is necessary, and involve the Board’s review of recent Trust operations.From time to time one or more members of the Board may also meet with Trust officers in less formal settings, between formal Board Meetings to discuss various topics.In all cases, however, the role of the Board and of any individual Trustee is one of oversight and not of management of the day-to-day affairs of the Trust and its oversight role does not make the Board a guarantor of the Trust’s investments, operations or activities. Board Leadership Structure The Board has structured itself in a manner that it believes allows it to effectively perform its oversight function.The Board of Trustees is comprised of three Independent Trustees – Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel – and one Interested Trustee – Mr. Joseph C. Neuberger.Accordingly, 75% of the members of the Board are Independent Trustees, who are Trustees that are not affiliated with the Adviser or its affiliates or any other investment adviser or other service provider to the Trust or any underlying fund.The Board of Trustees has established three standing committees, an Audit Committee, a Nominating Committee and a Valuation Committee, which are discussed in greater detail under “Board Committees” below.Each of the Audit Committee and the Nominating Committee are comprised entirely of Independent Trustees.The Independent Trustees have engaged their own independent counsel to advise them on matters relating to their responsibilities in connection with the Trust. The Trust’s Chairperson, Mr. Neuberger, is an “interested person” of the Trust, as defined by the 1940 Act, by virtue of the fact that he is an interested person of Quasar Distributors, LLC, which acts as principal underwriter to many of the Trust’s underlying funds.Mr. Neuberger also serves as the Trust’s President and the Executive Vice President of the Administrator.The Trust has not appointed a lead Independent Trustee. In accordance with the fund governance standards prescribed by the SEC under the 1940 Act, the Independent Trustees on the Nominating Committee select and nominate all candidates for Independent Trustee positions.Each Trustee was appointed to serve on the Board of Trustees because of his experience, qualifications, attributes and skills as set forth in the subsection “Trustee Qualifications” below. The Board reviews its structure regularly in light of the characteristics and circumstances of the Trust, including: the unaffiliated nature of each investment adviser and the fund(s) managed by such adviser; the number of funds that comprise the Trust; the variety of asset classes that those funds reflect; the net assets of the Trust; the committee structure of the Trust; and the independent distribution arrangements of each of the Trust’s underlying funds. Table of Contents - SAI B-23 The Board has determined that the function and composition of the Audit Committee and the Nominating Committee are appropriate means to address any potential conflicts of interest that may arise from the Chairperson’s status as an Interested Trustee.In addition, the inclusion of all Independent Trustees as members of the Audit Committee and the Nominating Committee allows all such Trustees to participate in the full range of the Board of Trustees’ oversight duties, including oversight of risk management processes discussed below.Given the specific characteristics and circumstances of the Trust as described above, the Trust has determined that the Board’s leadership structure is appropriate. Board Oversight of Risk Management As part of its oversight function, the Board receives and reviews various risk management reports and assessments and discusses these matters with appropriate management and other personnel, including personnel of the Trust’s service providers.Because risk management is a broad concept comprised of many elements (such as, for example, investment risk, issuer and counterparty risk, compliance risk, operational risks, business continuity risks, etc.) the oversight of different types of risks is handled in different ways.For example, the Chief Compliance Officer regularly reports to the Board during Board Meetings and meets in executive session with the Independent Trustees and their legal counsel to discuss compliance and operational risks.In addition, the Independent Trustee designated as the Audit Committee’s “audit committee financial expert” meets with the Treasurer and the Trust’s independent public accounting firm to discuss, among other things, the internal control structure of the Trust’s financial reporting function.The full Board receives reports from the investment advisers to the underlying funds and the portfolio managers as to investment risks as well as other risks that may be discussed during Audit Committee meetings. Trustee Qualifications The Board believes that each of the Trustees has the qualifications, experience, attributes and skills appropriate to their continued service as Trustees of the Trust in light of the Trust’s business and structure.The Trustees have substantial business and professional backgrounds that indicate they have the ability to critically review, evaluate and assess information provided to them.Certain of these business and professional experiences are set forth in detail in the table above.In addition, the Trustees have substantial board experience and, in their service to the Trust, have gained substantial insight as to the operation of the Trust.The Board annually conducts a “self-assessment” wherein the effectiveness of the Board and the individual Trustees is reviewed. In addition to the information provided in the table above, below is certain additional information concerning each individual Trustee.The information provided below, and in the table above, is not all-inclusive.Many of the Trustees’ qualifications to serve on the Board involve intangible elements, such as intelligence, integrity, work ethic, the ability to work together, the ability to communicate effectively, the ability to exercise judgment, the ability to ask incisive questions, and commitment to shareholder interests.In conducting its annual self-assessment, the Board has determined that the Trustees have the appropriate attributes and experience to continue to serve effectively as Trustees of the Trust. Dr. Michael D. Akers, CPA. Dr. Akers has served as a Trustee of the Trust since August 2001.Dr. Akers has also served as an independent trustee of USA Mutuals, an open-end investment company, since 2001.Dr. Akers has been a Professor and Chair of the Department of Accounting of Marquette University since 2004, and was Associate Professor of Accounting of Marquette University from 1996 to 2004.Dr. Akers is a certified public accountant, a certified fraud examiner, a certified internal auditor and a certified management accountant.Through his experience as a trustee of mutual funds and his employment experience, Dr. Akers is experienced with financial, accounting, regulatory and investment matters. Table of Contents - SAI B-24 Gary A. Drska.Mr. Drska has served as a Trustee of the Trust since August 2001.Mr. Drska has also served as an independent trustee of USA Mutuals since 2001.Mr. Drska has served as a Captain of Midwest Airlines, Inc., an airline company, since 1985.Through his experience as a trustee of mutual funds, Mr. Drska is experienced with financial, accounting, regulatory and investment matters. Joseph C. Neuberger.Mr. Neuberger has served as a Trustee of the Trust since August 2001.Mr. Neuberger has also served as a trustee of USA Mutuals since 2001 and Buffalo Funds, an open-end investment company, since 2003.Mr. Neuberger has served as Executive Vice President of U.S. Bancorp Fund Services, a multi-service line service provider to mutual funds, since 1994.Through his experience as a trustee of mutual funds and his employment experience, Mr. Neuberger is experienced with financial, accounting, regulatory and investment matters. Jonas B. Siegel, CPA.Mr. Siegel has served as a Trustee of the Trust since November 2009.Mr. Siegel has also served as the Managing Director, Chief Administrative Officer and Chief Compliance Officer of Granite Capital International Group, L.P., an investment management firm, since 1994, and previously served as Vice President, Secretary, Treasurer and Chief Compliance Officer of Granum Series Trust, an open-end investment company, from 1997 to 2007, and as President, Chief Administrative Officer and Chief Compliance Officer of Granum Securities, LLC, a broker-dealer, from 1997 to 2007.Mr. Siegel is a certified public accountant.Through his experience as a trustee of mutual funds and his employment experience, Mr. Siegel is experienced with financial, accounting, regulatory and investment matters. Trustee Ownership of Fund Shares As of the date of this SAI, no Trustee or officer of the Trust beneficially owned shares of the Fund or any other series of the Trust. Furthermore, neither the Trustees who are not “interested persons” of the Fund, nor members of their immediate families, own securities, beneficially or of record, in the Adviser, the Fund’s distributor or any of the affiliates of the Adviser or the Fund’s distributor.Accordingly, neither the Trustees who are not “interested persons” of the Fund nor members of their immediate family, have a direct or indirect interest, the value of which exceeds $120,000, in the Adviser, the Fund’s distributor or any of their affiliates. Board Committees Audit Committee.The Trust has an Audit Committee, which is comprised of the independent members of the Board of Trustees, Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel.The Audit Committee reviews financial statements and other audit-related matters for the Fund.The Audit Committee also holds discussions with management and with the Fund’s independent auditor concerning the scope of the audit and the auditor’s independence.Dr. Akers serves as the Audit Committee’s “audit committee financial expert,” as stated in the annual reports relating to the series of the Trust.The Audit Committee met once with respect to the Opportunity Fund during its last fiscal year. Nominating Committee.The Trust has a Nominating Committee, which is composed of the Independent Trustees, Dr. Michael D. Akers, Mr. Gary A. Drska and Mr. Jonas B. Siegel.The Nominating Committee is responsible for seeking and reviewing candidates for consideration as nominees for the position of trustee and meets only as necessary.As part of this process, the Nominating Committee considers criteria for selecting candidates sufficient to identify a diverse group of qualified individuals to serve as trustees. Table of Contents - SAI B-25 The Nominating Committee will consider nominees recommended by shareholders for vacancies on the Board of Trustees.Recommendations for consideration by the Nominating Committee should be sent to the President of the Trust in writing together with the appropriate biographical information concerning each such proposed nominee, and such recommendation must comply with the notice provisions set forth in the Trust’s By-Laws.In general, to comply with such procedures, such nominations, together with all required information, must be delivered to and received by the Secretary of the Trust at the principal executive office of the Trust not later than 60 days prior to the shareholder meeting at which any such nominee would be voted on. Shareholder recommendations for nominations to the Board of Trustees will be accepted on an ongoing basis and such recommendations will be kept on file for consideration when there is a vacancy on the Board of Trustees.The Nominating Committee’s procedures with respect to reviewing shareholder nominations will be disclosed as required by applicable securities laws.The Nominating Committee met once with respect to the Opportunity Fund during the Fund’s prior fiscal year. Valuation Committee.The Trust has a Valuation Committee.The Valuation Committee is responsible for the following: (1)monitoring the valuation of Fund securities and other investments; and (2)as required, when the Board of Trustees is not in session, for determining the fair value of illiquid securities and other holdings after consideration of all relevant factors, which determinations are reported to the Board.The Valuation Committee is currently comprised of Mr. Neuberger, Mr. John Buckel and Ms. Jennifer Lima, who each serve as an officer of the Trust.The Valuation Committee meets as necessary when a price for a portfolio security is not readily available.The Valuation Committee did not meet with respect to the Opportunity Fund during its past fiscal year. As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of the Trust’s Committees have met with respect to these Funds. Trustee Compensation For their service as Trustees, the Independent Trustees receive a retainer fee of $25,000 per year, $1,500 for each in-person Board meeting and $750 for each telephonic Board meeting of the Trust, as well as reimbursement for expenses incurred in connection with attendance at board meetings. Interested Trustees do not receive any compensation for their service as Trustee. Because the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund have recently commenced operations, the following compensation figures represent estimates for compensation paid by each of these Funds for the current fiscal year ending May 31, 2011: Name of Person/Position Aggregate Compensation From each Fund1 Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Fund and the Trust2 Paid to Trustees Dr. Michael D. Akers, Independent Trustee $1,240 None None $32,500 Gary A. Drska, Independent Trustee $1,240 None None $32,500 Jonas B. Siegel Independent Trustee $1,240 None None $32,500 Joseph C. Neuberger, Interested Trustee None None None None 1 Trustees fees and expenses are allocated among each Fund and any other series comprising the Trust. 2 There are currently [twenty-four] other portfolios comprising the Trust. Table of Contents - SAI B-26 For their service as Trustees for the Opportunity Fund’s fiscal year ended February 28, 2010, the Independent Trustees received from the Trust a retainer fee of $15,000 per year, $1,000 per in-person board meeting attended and $500 per board meeting attended via telephone, as well as reimbursement for expenses incurred in connection with attendance at board meetings.Interested Trustees do not receive any compensation for their service as Trustees. Name of Person/Position Aggregate Compensation from the Opportunity Fund* Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from Opportunity Fund and the Trust** Paid to Trustees Dr. Michael D. Akers, Independent Trustee $1,464 None None $27,500 Gary A. Drska, Independent Trustee $1,464 None None $27,500 Jonas B. Siegel, Independent Trustee $1,312 None None $22,500 Joseph C. Neuberger, Interested Trustee None None None None * Trustees fees and expenses are allocated among the Fund and any other series comprising the Trust. ** There are currently [twenty-four] other portfolios comprising the Fund Complex. Control Persons and Principal Shareholders A principal shareholder is any person who owns of record or beneficially 5% or more of the outstanding shares of a Fund.A control person is one who owns beneficially or through controlled companies more than 25% of the voting securities of a Fund or acknowledges the existence of control. As of the date of this SAI, there were no principal shareholders of the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund. As of , 2010, the following shareholders were considered to be principal shareholders of the Opportunity Fund: Control Persons and Principal Shareholders – Opportunity Fund Class I Shares Name and Address Parent Company Jurisdiction % Ownership Type of Ownership […] […] […] […]% […] […] […] […] […]% […] […] […] […] […]% […] Table of Contents - SAI B-27 Control Persons and Principal Shareholders – Opportunity Fund Class A Shares Name and Address Parent Company Jurisdiction % Ownership Type of Ownership […] […] […] […]% […] […] […] […] […]% […] […] […] […] […]% […] Control Persons and Principal Shareholders – Opportunity Fund Class C Shares Name and Address Parent Company Jurisdiction % Ownership Type of Ownership […] […] […] […]% […] […] […] […] […]% […] […] […] […] […]% […] Investment Adviser As stated in the Prospectus, investment advisory services are provided to the Funds by the Adviser, Snow Capital Management L.P., pursuant to an Investment Advisory Agreement (the “Advisory Agreement”).As of the date of this SAI, Mr. Richard Snow and related entities are control persons of the Adviser by virtue of their 59% ownership interest in the voting stock of the Adviser. After the initial two years, the Advisory Agreement will continue in effect from year to year only if such continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of a Fund’s outstanding voting securities and by a majority of the trustees who are not parties to the Advisory Agreement or interested persons of any such party, at a meeting called for the purpose of voting on the Advisory Agreement.The Advisory Agreement is terminable without penalty by the Trust on behalf of a Fund upon 60 days’ written notice when authorized either by a majority vote of a Fund’s outstanding voting securities or by a vote of a majority of the Board of Trustees, or by the Adviser upon 60 days’ written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940 Act).The Advisory Agreement provides that the Adviser under such agreement shall not be liable for any error of judgment or mistake of law or for any loss arising out of any investment or for any act or omission in the execution of portfolio transactions for a Fund, except for willful misfeasance, bad faith or negligence in the performance of its duties, or by reason of reckless disregard of its obligations and duties thereunder. Table of Contents - SAI B-28 In consideration of the services provided by the Adviser pursuant to the Advisory Agreement, the Adviser is entitled to receive from each Fund an investment advisory fee computed daily and paid monthly, based on a rate of the Fund’s average daily net assets as specified in the table below.However, the Adviser may voluntarily agree to waive a portion of the fees payable to it by a Fund on a month-to-month basis, including additional fees above and beyond any contractual agreement the Adviser may have to waive fees and/or reimburse Fund expenses. Fund Management Fee (as a percentage of average daily net assets) All Cap Value Fund 0.85% Small Cap Value Fund 1.25% Focused Value Fund 1.15% Hedged Equity Fund 1.15% Opportunity Fund 1.00% For the fiscal years ended February 28 2010, February 28, 2009 and February 29, 2008, the Opportunity Fund paid the following advisory fees to the Adviser under the Advisory Agreement, of which the Adviser waived or recouped the amounts set forth in the table below: Fiscal Year Ended Advisory Fee Recoupment/ (Waiver) Advisory Fee after Recoupment/Waiver February 28, 2010 $0 February 28, 2009 $0 February 29, 2008 As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of these Funds have paid advisory fees as of the date of this SAI. Fund Expenses.Each Fund is responsible for its own operating expenses.However, pursuant to an operating expense limitation agreement between the Adviser and the Funds, the Adviser has agreed to reduce its management fees payable to it by each Fund and/or to pay Fund operating expenses to the extent necessary to limit each Fund’s aggregate annual operating expenses (excluding dividends on short positions, brokerage commission expenses, interest and tax expenses, distribution fees and extraordinary, non-recurring expenses and acquired fund fees and expenses) to the limit set forth in the Fees and Expenses Table of the Prospectus.Any such reductions made by the Adviser in its management fees or payment of expenses which are a Fund’s obligation are subject to reimbursement by a Fund to the Adviser, if so requested by the Adviser, in subsequent fiscal years if the aggregate amount actually paid by a Fund toward the operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Adviser is permitted to be reimbursed only for management fee reductions and expense payments made in the previous three fiscal years from the date the expense was incurred.Any such reimbursement is also contingent upon the Board of Trustees’ subsequent review and ratification of the reimbursed amounts.Such reimbursement may not be paid prior to a Fund’s payment of current ordinary operating expenses. Table of Contents - SAI B-29 Portfolio Managers As stated in the Prospectus, Mr. Richard A. Snow, Mr. Nathan T. Snyder, Mr. Joshua R. Schachter and Ms. Anne S. Wickland are the Portfolio Managers for one or more of the Funds (the “Portfolio Managers”). The following provides information regarding other accounts managed by Mr. Snow as of ,2010: Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts The following provides information regarding other accounts managed by Mr. Snyder as of , 2010: Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts The following provides information regarding other accounts managed by Mr. Schachter as of ,2010: Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Table of Contents - SAI B-30 The following provides information regarding other accounts managed by Ms. Wickland as of , 2010: Category of Account Total Number of Accounts Managed Total Assets in Accounts Managed Number of Accounts for which Advisory Fee is Based on Performance Assets in Accounts for which Advisory Fee is Based on Performance Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts The Adviser also serves as the investment adviser to various privately managed accounts, some of which may have a similar investment strategy to that of the Funds, which could create certain conflicts of interest with respect to timing and allocation of transactions.All portfolio transactions will be implemented according to the Adviser’s trade allocation policies.These policies, among other things, ensure that trades are allocated in a manner that fulfills the Adviser’s fiduciary duty to each advisory client, and is fair and nondiscriminatory. Each of the Portfolio Managers receives compensation in the form of a fixed salary.The Portfolio Managers are also eligible for a bonus, which is based on the overall profitability of the Adviser.Additionally, the Portfolio Managers may receive equity dividends from their ownership in the Adviser.The Portfolio Managers are eligible to participate in the Adviser’s retirement plan under the same guidelines and criteria established for all employees of the Adviser. As of May 31, 2010, the Portfolio Managers beneficially owned shares of the Opportunity Fund as follows: Name of Portfolio Manager Dollar Range of Equity Securities in the Opportunity Fund (None, $1-$10,000, $10,001-$50,000, $50,001-$100,000, $100,001-$500,000, $500,001-$1,000,000, Over $1,000,000) Richard A. Snow Over $1,000,000 Nathan T. Snyder $500,001 - $1,000,000 Joshua R. Schachter $500,001 - $1,000,000 Anne S. Wickland $100,001 - $500,000 As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Opportunity Fund are new, the Portfolio Managers do not beneficially own shares of these Funds as of the date of this SAI. Table of Contents - SAI B-31 Service Providers Pursuant to an Administration Agreement (the “Administration Agreement”), U.S. Bancorp Fund Services, LLC (“USBFS”), 615 East Michigan Street, Milwaukee, WI 53202 (the “Administrator”), acts as administrator for the Funds.The Administrator provides certain administrative services to the Funds, including, among other responsibilities, coordinating the negotiation of contracts and fees with, and the monitoring of performance and billing of, the Funds’ independent contractors and agents; preparation for signature by an officer of the Trust of all documents required to be filed for compliance by the Trust and the Funds with applicable laws and regulations excluding those of the securities laws of various states; arranging for the computation of performance data, including net asset value and yield; responding to shareholder inquiries; and arranging for the maintenance of books and records of the Funds, and providing, at its own expense, office facilities, equipment and personnel necessary to carry out its duties.In this capacity, the Administrator does not have any responsibility or authority for the management of the Funds, the determination of investment policy, or for any matter pertaining to the distribution of Fund shares.Pursuant to the Administration Agreement, for its services, the Administrator receives from the Funds [0.10% of average net assets on the first $200 million of Fund assets and 0.05% on the balance, all subject to an annual minimum fee of $30,000.]The Administrator also acts as fund accountant, transfer agent and dividend disbursing agent under separate agreements. During the fiscal years ended February 28, 2010, February 28, 2009 and February 29, 2008, the Administrator received the following fees from the Opportunity Fund: Administrator Fees Received As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of these Funds have paid administrator fees as of the date of this SAI. U.S. Bank, N.A. (the “Custodian”), an affiliate of U.S. Bancorp Fund Services, LLC, is the custodian of the assets of the Funds pursuant to a custody agreement between the Custodian and the Trust, whereby the Custodian charges fees on a transactional basis plus out-of-pocket expenses.The Custodian’s address is 1555 North River Center Drive, Suite 302, Milwaukee, WI 53212.The Custodian does not participate in decisions relating to the purchase and sale of securities by the Funds.The Custodian and its affiliates may participate in revenue sharing arrangements with service providers of mutual funds in which the Funds may invest. Legal Counsel Godfrey & Kahn, S.C., 780 North Water Street, Milwaukee, Wisconsin 53202, acts as legal counsel to the Funds. Independent Registered Public Accounting Firm Deloitte & Touche LLP, 555 East Wells Street, Milwaukee, WI 53202 serves as the independent registered public accounting firm of the Funds. Table of Contents - SAI B-32 Distribution of Fund Shares The Trust has entered into a distribution agreement (the “Distribution Agreement”) with Quasar Distributors, LLC (the “Distributor”), 615 East Michigan Street, Milwaukee, WI 53202, pursuant to which the Distributor acts as the Fund’s principal underwriter, provides certain administration services and promotes and arranges for the sale of the Funds’ shares.The offering of the Funds’ shares is continuous.The Distributor, Administrator and Custodian are affiliated companies.The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. (“FINRA”). The Distribution Agreement has an initial term of up to two years and will continue in effect only if such continuance is specifically approved at least annually by the Board of Trustees or by vote of a majority of a Fund’s outstanding voting securities and, in either case, by a majority of the trustees who are not parties to the Distribution Agreement or “interested persons” (as defined in the 1940 Act) of any such party.The Distribution Agreement is terminable without penalty by the Trust on behalf of a Fund on 60days’ written notice when authorized either by a majority vote of a Fund’s shareholders or by vote of a majority of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Trust (as defined in the 1940 Act), or by the Distributor on 60days’ written notice, and will automatically terminate in the event of its “assignment” (as defined in the 1940Act). During the fiscal year ended February 28, 2010, the Opportunity Fund paid an aggregate amount of underwriting commissions of $473,517, of which $42,436 was retained by the principal underwriter.As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of these Funds have paid underwriting commissions as of the date of this SAI. 12b-1 Distribution Plan As noted in the Prospectus, the Trust has adopted a distribution plan pursuant to Rule 12b-1 under the 1940 Act (the “Distribution Plan”) on behalf of the Funds.Under the Distribution Plan, each Fund pays a fee to the Fund’s distributor for distribution services (the “Distribution Fee”) for Class A shares at an annual rate of 0.25% of the Fund’s average daily net asset value, and for the Class C shares at an annual rate of 1.00%.The fees for the Class C shares represent a 0.75% 12b-1 distribution fee and a 0.25% shareholder servicing fee.The Distribution Plan provides that Distributor may use all or any portion of such Distribution Fee to finance any activity that is principally intended to result in the sale of Fund shares, subject to the terms of the Distribution Plan, or to provide certain shareholder services. The Distribution Fee is payable to Distributor regardless of the distribution-related expenses actually incurred.Because the Distribution Fee is not directly tied to expenses, the amount of distribution fees paid by a Fund during any year may be more or less than actual expenses incurred pursuant to the Distribution Plan.For this reason, this type of distribution fee arrangement is characterized by the staff of the SEC as a “compensation” plan. The Distributor may use the Distribution Fee to pay for services covered by the Distribution Plan including, but not limited to, advertising, compensating underwriters, dealers and selling personnel engaged in the distribution of Fund shares, the printing and mailing of prospectuses, statements of additional information and reports to other than current Fund shareholders, the printing and mailing of sales literature pertaining to the Funds, and obtaining whatever information, analyses and reports with respect to marketing and promotional activities that the Funds may, from time to time, deem advisable. Table of Contents - SAI B-33 The Distribution Plan provides that it will continue from year to year upon approval by the majority vote of the Board of Trustees, including a majority of the trustees who are not “interested persons” of the Funds, as defined in the 1940 Act, and who have no direct or indirect financial interest in the operations of the Distribution Plan or in any agreement related to such plan (the “Qualified Trustees”), as required by the 1940 Act, currently cast in person at a meeting called for that purpose.It is also required that the trustees who are not “interested persons” of the Funds, select and nominate all other trustees who are not “interested persons” of the Funds.The Distribution Plan and any related agreements may not be amended to materially increase the amounts to be spent for distribution expenses without approval of shareholders holding a majority of a Fund’s shares outstanding.All material amendments to the Distribution Plan or any related agreements must be approved by a vote of a majority of the Board of Trustees and the Qualified Trustees, cast in person at a meeting called for the purpose of voting on any such amendment. The Distribution Plan requires that Distributor provide to the Board of Trustees, at least quarterly, a written report on the amounts and purpose of any payment made under the Distribution Plan.The Distributor is also required to furnish the Board of Trustees with such other information as may reasonably be requested in order to enable the Board of Trustees to make an informed determination of whether the Distribution Plan should be continued.With the exception of the Adviser, no “interested person” of the Fund, as defined in the 1940 Act, and no Qualified Trustee of the Fund has or had a direct or indirect financial interest in the Distribution Plan or any related agreement. As noted above, the Distribution Plan provides for the ability to use Fund assets to pay financial intermediaries (including those that sponsor mutual fund supermarkets), plan administrators and other service providers to finance any activity that is principally intended to result in the sale of Fund shares (distribution services).The payments made by a Fund to these financial intermediaries are based primarily on the dollar amount of assets invested in the Fund through the financial intermediaries.These financial intermediaries may pay a portion of the payments that they receive from a Fund to their investment professionals.In addition to the ongoing asset-based fees paid to these financial intermediaries under theDistribution Plan, a Fund may, from time to time, make payments under the Distribution Plan that help defray the expenses incurred by these intermediaries for conducting training and educational meetings about various aspects of the Fund for their employees.In addition, a Fund may make payments under the Distribution Plan for exhibition space and otherwise help defray the expenses these financial intermediaries incur in hosting client seminars where the Fund is discussed. To the extent these asset-based fees and other payments made under the Distribution Plan to these financial intermediaries for the distribution services they provide to a Fund’s shareholders exceed the Distribution Fees available, these payments are made by the Adviser from its own resources, which may include its profits from the advisory fee it receives from the Fund.In addition, a Fund may participate in various “fund supermarkets” in which a mutual fund supermarket sponsor (usually a broker-dealer) offers many mutual funds to the sponsor’s customers without charging the customers a sales charge.In connection with its participation in such platforms, the Adviser may use all or a portion of the Distribution Fee to pay one or more supermarket sponsors a negotiated fee for distributing a Fund’s shares.In addition, in its discretion, the Adviser may pay additional fees to such intermediaries from its own assets. During the fiscal year ended February 28, 2010, the Opportunity Fund paid Rule 12b-1 fees of $432,293, of which $423,085 was for compensation to broker-dealers and $9,208 was paid to the Distributor.As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of these Funds have paid Rule 12b-1 fees as of the date of this SAI. Table of Contents - SAI B-34 The following table shows unreimbursed expenses incurred under the Distribution Plan during the Opportunity Fund’s last fiscal year.The table shows the unreimbursed expenses in dollars and as a percentage of the Fund’s total net assets: Dollar amount of unreimbursed expenses Percentage of unreimbursed expenses 0.02% Portfolio Transactions and Brokerage Pursuant to the Advisory Agreement, the Adviser determines which securities are to be purchased and sold by the Funds and which broker-dealers are eligible to execute the Fund’ portfolio transactions.Purchases and sales of securities in the over-the-counter market will generally be executed directly with a “market-maker” unless, in the opinion of the Adviser, a better price and execution can otherwise be obtained by using a broker for the transaction. Purchases of portfolio securities for the Funds will be effected through broker-dealers (including banks) that specialize in the types of securities that the Funds will be holding, unless better executions are available elsewhere.Dealers usually act as principal for their own accounts.Purchases from dealers will include a spread between the bid and the asked price.If the execution and price offered by more than one dealer are comparable, the order may be allocated to a dealer that has provided research or other services as discussed below. In placing portfolio transactions, the Adviser will use reasonable efforts to choose broker-dealers capable of providing the services necessary to obtain the most favorable price and execution available.The full range and quality of services available will be considered in making these determinations, such as the size of the order, the difficulty of execution, the operational facilities of the firm involved, the firm’s risk in positioning a block of securities and other factors.In those instances where it is reasonably determined that more than one broker-dealer can offer the services needed to obtain the most favorable price and execution available, consideration may be given to those broker-dealers that furnish or supply research and statistical information to the Adviser that it may lawfully and appropriately use in its investment advisory capacities, as well as provide other brokerage services in addition to execution services.The Adviser considers such information, which is in addition to and not in lieu of the services required to be performed by it under its Advisory Agreement with the Funds, to be useful in varying degrees, but of indeterminable value. While it is the Adviser’s general policy to first seek to obtain the most favorable price and execution available in selecting a broker-dealer to execute portfolio transactions for the Funds, weight is also given to the ability of a broker-dealer to furnish brokerage and research services to the Funds or to the Adviser, even if the specific services are not directly useful to the Funds and may be useful to the Adviser in advising other clients.In negotiating commissions with a broker or evaluating the spread to be paid to a dealer, the Funds may therefore pay a higher commission or spread than would be the case if no weight were given to the furnishing of these supplemental services, provided that the amount of such commission or spread has been determined in good faith by the Adviser to be reasonable in relation to the value of the brokerage and/or research services provided by such broker-dealer.The standard of reasonableness is to be measured in light of the Adviser’s overall responsibilities to the Funds. Table of Contents - SAI B-35 Investment decisions for the Funds may or may not be made independently from those of other client accounts.In certain instances, investment decisions will be made similar to other accounts managed.In the case where a Fund uses similar strategies, applicable procedures will be taken to ensure trading allocations will be handled fairly and abide by all appropriate rules and regulations.Nevertheless, it is possible that at times identical securities will be acceptable for both a Fund and one or more of such client accounts.In such event, the position of a Fund and such client account(s) in the same issuer may vary and the length of time that each may choose to hold its investment in the same issuer may likewise vary.However, to the extent any of these client accounts seek to acquire the same security as a Fund at the same time, the Fund may not be able to acquire as large a portion of such security as it desires, or it may have to pay a higher price or obtain a lower yield for such security.Similarly, a Fund may not be able to obtain as high a price for, or as large an execution of, an order to sell any particular security at the same time.If one or more of such client accounts simultaneously purchases or sells the same security that a Fund is purchasing or selling, each day’s transactions in such security will be allocated between the Fund and all such client accounts in a manner deemed equitable by the Adviser, taking into account the respective sizes of the accounts and the amount being purchased or sold.It is recognized that in some cases this system could have a detrimental effect on the price or value of the security insofar as the Funds are concerned.In other cases, however, it is believed that the ability of a Fund to participate in volume transactions may produce better executions for such Fund.Notwithstanding the above, the Adviser may execute buy and sell orders for accounts and take action in performance of its duties with respect to any of its accounts that may differ from actions taken with respect to another account, so long as the Adviser shall, to the extent practical, allocate investment opportunities to accounts, including the Funds, over a period of time on a fair and equitable basis and in accordance with applicable law. The Funds are required to identify any securities of their “regular brokers or dealers” that the Fund has acquired during its most recent fiscal year.As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of these Funds have acquired securities of their “regular brokers or dealers” as of the date of this SAI.The following table lists such securities which have been acquired by the Opportunity Fund as of February 28, 2010: Securities Value of Holding J.P. Morgan Chase & Co. Bank of America Corporation The Funds are also required to identify any brokerage transactions during their most recent fiscal year that were directed to a broker because of research services provided, along with the amount of any such transactions and any related commissions paid by the Funds.As the All Cap Value Fund, Small Cap Value Fund, Focused Value Fund and Hedged Equity Fund are new, none of these Funds have paid commissions or execute transactions paid for research services as of the date of this SAI.The Opportunity Fund did not acquire any securities of its “regular brokers or dealers” during the fiscal year ended February 28, 2010.The following table shows the Opportunity Fund’s total commissions and transactions paid for research services for the fiscal year ended February 28, 2010: Commissions Transactions For the fiscal years ended February 28, 2010, February 28, 2009 and February 29, 2008, the Opportunity Fund paid $461,247, $482,376 and $633,872, respectively, in brokerage commissions. Table of Contents - SAI B-36 Portfolio Turnover Although the Funds generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Adviser, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (i)the lesser of purchases or sales of portfolio securities for the fiscal year by (ii)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to above-average transaction costs, could generate capital gains that must be distributed to shareholders as short-term capital gains taxed at ordinary income tax rates (currently as high as 35%) and could increase brokerage commission costs.To the extent that a Fund experiences an increase in brokerage commissions due to a higher portfolio turnover rate, the performance of the Fund could be negatively impacted by the increased expenses incurred by the Fund and may result in a greater number of taxable transactions.The Opportunity Fund’s portfolio turnover rate for the fiscal years ended February 28, 2010 and February 28, 2009 were 61.04% and 71.52%, respectively. Code of Ethics The Funds, the Adviser and the Distributor have each adopted Codes of Ethics under Rule 17j-1 of the 1940 Act.These Codes permit, subject to certain conditions, personnel of the Adviser and Distributor to invest in securities that may be purchased or held by the Funds. Proxy Voting Procedures The Board of Trustees has adopted proxy voting policies and procedures (“Proxy Policies”) wherein the Trust has delegated to the Adviser the responsibility for voting proxies relating to portfolio securities held by the Funds as part of its investment advisory services, subject to the supervision and oversight of the Board of Trustees.The Proxy Voting Policies of the Adviser are attached as Appendix B.Notwithstanding this delegation of responsibilities, however, the Fund retains the right to vote proxies relating to its portfolio securities.The fundamental purpose of the Proxy Policies is to ensure that each vote will be in a manner that reflects the best interest of the Funds and their shareholders, taking into account the value of the Funds’ investments. The actual voting records relating to portfolio securities of the Funds during the 12-month period ended June 30 are available without charge, upon request, by calling toll-free, 877-SNOWFND (877-766-9363) or by accessing the SEC’s website at www.sec.gov. Anti-Money Laundering Compliance Program The Trust has established an Anti-Money Laundering Compliance Program (the “Program”) as required by the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (“USA PATRIOT Act”).To ensure compliance with this law, the Trust’s Program provides for the development of internal practices, procedures and controls, designation of anti-money laundering compliance officers, an ongoing training program and an independent audit function to determine the effectiveness of the Program.Ms. Kristin M. Cuene has been designated as the Trust’s Anti-Money Laundering Compliance Officer. Procedures to implement the Program include, but are not limited to, determining that the Distributor and the Funds’ transfer agent (the “Transfer Agent”) have established proper anti-money laundering procedures, reporting suspicious and/or fraudulent activity and a complete and thorough review of all new account applications.The Funds will not transact business with any person or entity whose identity cannot be adequately verified under the provisions of the USA PATRIOT Act. Table of Contents - SAI B-37 As a result of the Program, the Funds may be required to “freeze” the account of a shareholder if the shareholder appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Funds may be required to transfer the account or proceeds of the account to a governmental agency. Portfolio Holdings Information The Trust, on behalf of the Funds, has adopted portfolio holdings disclosure policies (“Portfolio Holdings Policies”) that govern the timing and circumstances of disclosure of portfolio holdings of the Funds.The Adviser has also adopted the Portfolio Holdings Policies.Information about the Funds’ portfolio holdings will not be distributed to any third party except in accordance with these Portfolio Holdings Policies.The Adviser and the Board of Trustees considered the circumstances under which the Funds’ portfolio holdings may be disclosed under the Portfolio Holdings Policies.The Adviser and the Board of Trustees also considered actual and potential material conflicts that could arise in such circumstances between the interests of the Funds’ shareholders and the interests of the Adviser, Distributor, or any other affiliated person of the Funds.After due consideration, the Adviser and the Board of Trustees determined that the Funds have a legitimate business purpose for disclosing portfolio holdings to persons described in the Portfolio Holdings Policies.The Board of Trustees also authorized the Adviser or appointed officers to consider and authorize dissemination of portfolio holdings information to additional parties, after considering the best interests of the shareholders and potential conflicts of interest in making such disclosures. The Board of Trustees exercises continuing oversight of the disclosure of the Funds’ portfolio holdings by (1) overseeing the implementation and enforcement of the Portfolio Holdings Policies, codes of ethics and other relevant policies of the Funds and their service providers by the CCO, (2) by considering reports and recommendations by the CCO concerning any material compliance matters (as defined in Rule 38a-1 under the 1940 Act), and (3) by considering to approve any amendment to the Portfolio Holding Policies.The Board of Trustees reserves the right to amend the Portfolio Holding Policies at any time without prior notice in its sole discretion. Disclosure of each Fund’s complete holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the annual and semi-annual reports to Fund shareholders, and in the quarterly holdings report on FormN-Q.These reports are available, free of charge, on the Interactive Data Electronic Applications database on the SEC’s website at www.sec.gov. The Adviser may not receive compensation in connection with the disclosure of information about Fund portfolio securities.In the event of a conflict between the interests of a Fund and the interests of the Adviser or an affiliated person of the Adviser, the CCO of the Adviser, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board of Trustees at the end of the quarter in which such determination was made.Any employee of the Adviser who suspects a breach of this obligation must report the matter immediately to the Adviser’s CCO or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of the Funds to each of the following entities which, by explicit agreement or by virtue of their respective duties to the Funds, are required to maintain the confidentiality of the information disclosed:the Administrator; the Funds’ accountant; the Custodian; the Transfer Agent; the Funds’ independent registered public accounting firm; counsel to the Funds or the trustees (current parties are identified in this SAI); broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities); and regulatory authorities.Portfolio holdings information not publicly available with the SEC may only be provided to additional third parties, in accordance with the Portfolio Holdings Policies, when a Fund has a legitimate business purpose, and the third party recipient is subject to a confidentiality agreement.Portfolio holdings information posted on the Funds’ website may be separately provided to any person, including rating and ranking organizations such as Lipper and Morningstar, at the same time that it is filed with the SEC or one day after it is first published on the Funds’ website.Portfolio holdings disclosure may be approved under the Portfolio Holdings Policies by the Trust’s CCO, Treasurer or President. Table of Contents - SAI B-38 In no event shall the Adviser, its affiliates or employees, or the Funds receive any direct or indirect compensation in connection with the disclosure of information about the Fund’ portfolio holdings. There can be no assurance that the Portfolio Holdings Policies and these procedures will protect the Funds from potential misuse of that information by individuals or entities to which it is disclosed. Determination of Net Asset Value Shares of the Funds are sold at NAV per share, which is determined by the Funds as of the close of regular trading (generally 4:00 p.m., Eastern time) on each day that the New York Stock Exchange (the “NYSE”) is open for unrestricted business.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.Additionally, while a Fund does not expect to determine the NAV of its shares on any day when the NYSE is not open for trading (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share), the NAV of the Fund’s shares may be determined on days the NYSE is closed for business if the Board of Trustees decides it is necessary. Generally, a Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Adviser and the Trust’s Valuation Committee pursuant to procedures approved by or under the direction of the Board of Trustees. The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all expenses and liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and shareholder servicing fees, which are accrued daily.An example of how the Opportunity Fund calculated its NAV per share as of February 28, 2010 is as follows: Class A Net Assets NAV Per Share Shares Outstanding Class C Net Assets NAV Per Share Shares Outstanding Table of Contents - SAI B-39 Institutional Class Net Assets NAV Per Share Shares Outstanding The Funds’ securities, including ADRs, which are traded on securities exchanges, are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked prices. Securities that are traded on more than one exchange are valued on the exchange determined by the Adviser to be the primary market.Securities primarily traded on the NASDAQ Stock Market (“NASDAQ”) shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities that are not traded on NASDAQ shall be valued at the most recent trade price. Short-term debt obligations with remaining maturities in excess of 60days are valued at current market prices, as discussed above.Short-term securities with 60days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60days of maturity or, if already held by a Fund on the 60thday, based on the value determined on the 61stday. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace.Specifically, composite pricing looks at the last trades on the exchanges where the options are traded.If there are no trades for the option on a given business day composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Purchase and Redemption of Fund Shares Detailed information on the purchase and redemption of shares is included in the Prospectus. Sales Charge on Class A Shares.If you purchase Class A shares of a Fund you will pay an initial sales charge of 5.25% when you invest, unless you qualify for a reduction or waiver of the sales charge.The sales charge for the Funds is calculated as follows(1): Table of Contents - SAI B-40 When you invest this amount Sales Charge as a Percentage of Offering Price(2) Sales Charge as a Percentage of Net Amount Invested(3) Dealer Reallowance $0-$24,999.99(4) 5.25% 5.54% 4.75% $25,000-$49,999.99 5.00% 5.26% 4.50% $50,000-$99,999.99 4.50% 4.71% 4.00% $100,000-$249,999.99 3.50% 3.63% 3.00% $250,000-$499,999.99 2.50% 2.56% 2.00% $500,000-$749,999.99 2.00% 2.04% 1.50% $750,000-$999,999.99 1.50% 1.52% 1.00% $1,000,000 or more 0.00%(5) 0.00% 0.50%(6) Class A shares are offered and sold at the next offering price, which is the sum of the NAV per share and the sales charge indicated above.Since the offering price is calculated to two decimal places using standard rounding criteria, the number of shares purchased and the dollar amount of the sales charge as a percentage of the offering price and of your net investment may be higher or lower depending on whether there was a downward or upward rounding. (2) The underwriter concession will be paid to the Distributor. Rounded to the nearest one-hundreth percent. (4) The minimum initial investment for Class A shares of a Fund is $2,500 for non-IRA accounts, and $1,000 for IRA accounts. A 0.50% CDSC is imposed on shares purchased at the $1,000,000 breakpoint that are redeemed with 12 months of purchase. A finder’s fee of 0.50% may be paid directly or indirectly by the Adviser to the dealer on investments of $1,000,000 or more. Contingent Deferred Sales Charge on Class C Shares.Class C shares are subject to a contingent deferred sales charge (“CDSC”). The CDSC is imposed on Class C shares redeemed by the shareholder within 12 months of purchase.The 1.00% CDSC is applied to the NAV of the shares on the date of original purchase or on the date of redemption, whichever is less. Maximum Investment in Class C Shares and Subsequent Class A Share Purchases. The maximum investment in Class C shares is $1,000,000.If a shareholder’s investment in Class C shares exceeds $1,000,000 (either through additional investments or the appreciation of your investments), the shareholder will have the option to either (1) maintain his/her Class C shares and make subsequent investments in a new Class A shares account, or (2) exchange (without tax implications) all or a portion of his/her Class C shares for Class A shares and make subsequent investments in Class A shares.If a shareholder elects to exchange his/her Class C shares for Class A shares, the exchange will be subject to a 1.00% CDSC on any Class C shares the shareholder has owned for less than 12 months.In either case, subsequent investments in Class A shares will not incur a sales charge, provided that the shareholder’s aggregate investment in Class A and Class C shares exceeds $1,000,000.If applicable to a shareholder’s account, the shareholder will be notified of more detailed information regarding these options.If the shareholder does not respond or does not elect one of the foregoing options once an investment in Class C shares exceeds $1,000,000, the shareholder’s Class C shares account will be maintained but any subsequent investment by the shareholder will automatically be invested in Class A shares.In addition to written notification by the Fund of these options, shareholders maycontact Snow Capital Funds, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701 or call 877-SNOWFND (877-766-9363) with questions or requests for additional information. Table of Contents - SAI B-41 Sales Charge Reductions and Waivers Rights of Accumulation.A shareholder may combine a current purchase of Class A shares with other existing Class A and Class C shares currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of the shareholder’s current purchase and the current NAV of all other Class A and Class C shares ownedby the shareholder at the financial intermediary at which he/she is making the current purchase.Shareholders may not aggregate shares held at different financial intermediaries.If the current purchase is made directly through the Transfer Agent, only those shares held directly at the Transfer Agent may apply toward the right of accumulation.A shareholders may aggregate shares that he or she owns and shares that are currently owned by family members including spouses, minor children or parents residing at the same address.Shares held in the name of a nominee or custodian under pension, profit sharing or employee benefit plans may not be combined with other shares to qualify for the right of accumulation.Shareholders must notify the Transfer Agent or their financial intermediary at the time of purchase in order for the right of accumulation to apply.The Funds are not liable for any difference in purchase price if a shareholder fails to notify the Transfer Agent of his or her intent to exercise the right of accumulation and the Funds reserve the right to modify or terminate this right at any time. Reinstatement Privilege.If you redeem Class A shares, and within 60 days purchase and register new Class A shares, you will not pay a sales charge on the new purchase amount.The amount eligible for this privilege may not exceed the amount of your redemption proceeds.To exercise this privilege, contact your financial intermediary. Letter of Intent.By signing a Letter of Intent (“LOI”) you can reduce your sales charge on Class A shares.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period.The LOI will apply to all purchases of Class A shares.Any shares purchased within 90 days of the date you sign the LOI may be used as credit toward completion, but the reduced sales charge will only apply to new purchases made on or after that date.Purchases resulting from the reinvestment of distributions do not apply toward fulfillment of the LOI.Shares equal to 5.25% of the amount of the LOI will be held in escrow during the 13-month period.If at the end of that time the total amount of purchases made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual purchases had the LOI not been in effect.This amount will be obtained from redemption of the escrow shares.Any remaining escrow shares will be released to you. Initial Sales Charge Waivers.Sales charges for Class A shares may be waived under certain circumstances for some investors or for certain payments.You will not have to pay a sales charge on purchases of Class A shares if you are any of the following persons: · any affiliate of the Adviser or any of its or the Funds’ officers, directors, employees or retirees; · registered representatives of any broker-dealer authorized to sell Fund shares, subject to the internal policies and procedures of the broker-dealer; · members of the immediate families of any of the foregoing (i.e., parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and UTMA accounts naming qualifying persons); · fee-based registered investment advisers, financial planners, bank trust departments or registered broker-dealers who are purchasing shares on behalf of their customers; Table of Contents - SAI B-42 · retirement (not including IRA accounts) and deferred compensation plans and the trusts used to fund such plans (including, but not limited to, those defined in Sections 401(k), 403(b) and 457 of the Internal Revenue Code and “rabbi trusts”), for which an affiliate of the Adviser acts as trustee or administrator; · 401(k), 403(b) and 457 plans, and profit sharing and pension plans that invest $1 million or more or have more than 100 participants; · current shareholders whose aggregate value of their Class A and Class C accounts exceed$1,000,000; and · an individual on certain accounts under investment programs managed by the Adviser. Purchase of Shares Shares of the Funds are sold in a continuous offering and may be purchased on any business day through authorized intermediaries or directly from the Funds.The Funds may authorize one or more brokers to accept purchase orders on a shareholder’s behalf.Brokers are authorized to designate intermediaries to accept orders on the Funds’ behalf.An order is deemed to be received when an authorized broker or agent accepts the order. Orders received by dealers other than authorized brokers or agents on a business day and that are transmitted to the Funds by the close of the NYSE (generally 4:00 p.m. Eastern time) on that day will be effected at the NAV per share determined as of the close of trading on the NYSE on that day.Otherwise, the orders will be effected at the next determined NAV.It is the dealer’s responsibility to transmit orders so that they will be received by the Funds before the close of the NYSE (generally 4:00 p.m. Eastern time). Purchase Requests Must be Received in Good Order Your share price will be based on the next NAV per share, plus any applicable sales charge, calculated after the Transfer Agent or your Authorized Intermediary receives your purchase request in good order.“Good order” means that your purchase request includes: · the name of the Fund you are investing in; · the dollar amount of shares to be purchased; · your account application or investment stub; and · a check payable to “Snow Capital Funds.” All purchase requests received in good order before the close of the NYSE (generally 4:00p.m. Eastern time) will be processed on that same day.Purchase requests received after the close of the NYSE (generally 4:00p.m. Eastern time) will receive the next business day’s NAV per share. Redemption of Shares To redeem shares, shareholders may send a written request in “good order” to: Regular Mail Overnight or Express Mail Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Snow Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, WI 53202 Table of Contents - SAI B-43 A redemption request will be deemed in “good order” if it includes: · the shareholder’s name; · the name of the Fund you are investing in; · the account number; · the share or dollar amount to be redeemed; and · signatures by all shareholders on the account (with signature(s) guaranteed if applicable). Redemption proceeds will be sent to the address of record.Signature guarantees can be obtained from banks and securities dealers, but not from a notary public.The Funds will not be responsible for interest lost on redemption amounts due to lost or misdirected mail. A signature guarantee of each owner is required in the following situations: · if ownership is changed on your account; · when redemption proceeds are payable or sent to any person, address or bank account not on record; · written requests to wire redemption proceeds (if not previously authorized on the account); · if a change of address request was received by the Transfer Agent within the last 15 days; and · for all written redemptions in excess of $50,000 from any shareholder account. In addition to the situations described above, the Funds and/or the Transfer Agent reserve the right to require a signature guarantee or other acceptable signature verification in other instances based on the circumstances relative to the particular situation.Non-financial transactions including establishing or modifying certain services on an account may require a signature verification from a Signature Verification Program member or other acceptable form of authentication from a financial institution source. The Funds do not accept signatures authenticated by a notary public. The Funds and the Transfer Agent have adopted standards for accepting signature guarantees from the banks and securities dealers.The Funds may elect in the future to limit eligible signature guarantors to institutions that are members of a signature guarantee program.The Funds and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption Fee As discussed in the Prospectus, each Fund will assess a 0.50% fee on redemptions of shares that are held for 30 days or less.This fee will not be imposed on Fund shares acquired through the reinvestment of distributions and may not be applicable to certain qualified accounts held by financial intermediaries, as well as under other circumstances.In determining whether a redemption fee will be imposed, it will be assumed that the redemption is made on shares that have been held the longest.This is commonly referred to as “first-in, first-out.”This will result in you paying the lowest redemption fee possible or no redemption fee at all.The Funds reserve the right to change the terms and amount of this fee upon at least 60 days’ notice to shareholders. Table of Contents - SAI B-44 Redemption in Kind The Funds do not intend to redeem shares in any form except cash.The Trust, however, has filed a notice of election under Rule 18f-1 of the 1940 Act that allows a Fund to redeem in-kind redemption requests of a certain amount.Specifically, if the amount you are redeeming during any 90-day period is in excess of the lesser of $250,000 or 1% of the net assets of a Fund, valued at the beginning of such period, the Fund has the right to redeem your shares by giving you the amount that exceeds $250,000 or 1% of the Fund’s NAV in net assets of the Fund in securities instead of cash.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash, and will bear any market risks associated with such securities until they are converted into cash. Tax Matters Each series of the Trust is treated as a separate entity for federal income tax purposes.Each Fund, as a series of the Trust, intends to qualify and elect to be treated as a regulated investment company under SubchapterM of the Internal Revenue Code of 1986, as amended (the “Code”), provided it complies with all applicable requirements regarding the source of its income, diversification of its assets and timing of distributions.Each Fund’s policy is to distribute to its shareholders all of its net investment company taxable income and any net realized long-term capital gains for each fiscal year in a manner that complies with the distribution requirements of the Code, so that the Fund will not be subject to any federal income or excise taxes based on net income.However, a Fund can give no assurances that its anticipated distributions will be sufficient to eliminate all taxes.If a Fund does not qualify as a regulated investment company, it would be taxed as a corporation and, in such case, it would be more beneficial for a shareholder to directly own the Fund’s underlying investments rather than indirectly owning the underlying investments through the Fund.If a Fund fails to distribute (or be deemed to have distributed) by December31 of each calendar year (i)at least 98% of its ordinary income for such year, (ii)at least 98% of the excess of its realized capital gains over its realized capital losses for the 12-month period ending on October31 during such year and (iii)any amounts from the prior calendar year that were not distributed and on which the Fund paid no federal income tax, the Fund will be subject to a 4% excise tax. Net investment income generally consists of interest, dividends and short-term capital gains, less expenses.Net realized capital gains for a fiscal period are computed by taking into account any capital loss carryforward of the Fund.At February 28, 2010, the Opportunity Fund had accumulated net realized capital loss carryovers of $21,490,325 and $33,601,184 which will expire on February 28, 2017 and February 28, 2018, respectively. Distributions of net investment income are taxable to shareholders as ordinary income.For individual shareholders, a portion of the distributions paid by a Fund may consist of qualified dividends eligible for taxation at the rate applicable to long-term capital gains to the extent the Fund designates the amount distributed as a qualified dividend and the shareholder meets certain holding period requirements with respect to his or her Fund shares.In the case of corporate shareholders, a portion of the distributions may qualify for the intercorporate dividends-received deduction to the extent the Fund designates the amount distributed as eligible for deduction and the shareholder meets certain holding period requirements with respect to its Fund shares.The aggregate amount so designated to either individuals or corporate shareholders cannot, however, exceed the aggregate amount of such dividends received by a Fund for its taxable year.In view of the Funds’ investment policies, it is expected that part of the distributions by the Funds may be eligible for the qualified dividend income treatment for individual shareholders and the dividends-received deduction for corporate shareholders. Any long-term capital gain distributions are taxable to shareholders as long-term capital gains regardless of the length of time shares have been held.Capital gains distributions are not eligible for the qualified dividend income treatment or the dividends-received deduction referred to in the previous paragraph. Table of Contents - SAI B-45 Distributions of any net investment income and net realized capital gains will be taxable as described above, whether received in shares or in cash.Shareholders who choose to receive distributions in the form of additional shares will have a cost basis for federal income tax purposes in each share so received equal to the NAV of a share on the reinvestment date.Distributions are generally taxable when received.However, distributions declared in October, November or December to shareholders of record on a date in such a month and paid the following January are taxable as if received on December31.Distributions are includable in alternative minimum taxable income in computing a shareholder’s liability for the alternative minimum tax. A redemption of Fund shares may result in recognition of a taxable gain or loss.Any loss realized upon a redemption of shares within six months from the date of their purchase will be treated as a long-term capital loss to the extent of any amounts treated as distributions of long-term capital gains received on those shares.Any loss realized upon a redemption may be disallowed under certain wash sale rules to the extent shares of a Fund are purchased (through reinvestment of distributions or otherwise) within 30days before or after the redemption. Except in the case of certain exempt shareholders, if a shareholder does not furnish the Funds with its correct Taxpayer Identification Number and certain certifications or the Funds receive notification from the Internal Revenue Service requiring back-up withholding, the Funds are required by federal law to withhold federal income tax from the shareholder’s distributions and redemption proceeds, currently at a rate of 28% for U.S. residents. Foreign taxpayers (including nonresident aliens) are generally subject to a flat withholding rate, currently 30% on U.S. source income.This withholding rate may be lower under the terms of a tax convention.Certain distributions of short-term capital gains and qualified interest income of the Fund will not be subject to such withholding for tax years beginning prior to 2010. This discussion and the related discussion in the Prospectus have been prepared by Fund management, and counsel to the Funds has expressed no opinion in respect thereof. This section is not intended to be a full discussion of federal tax laws and the effect of such laws on you.There may be other federal, state, foreign or local tax considerations to a particular investor.You are urged to consult your own tax adviser. Distributions The Funds will receive income in the form of dividends and interest earned on their investments in securities.This income, less the expenses incurred in its operations, is a Fund’s net investment income, substantially all of which will be distributed to the Fund’s shareholders. The amount of a Fund’s distributions is dependent upon the amount of net investment income received by the Fund from its portfolio holdings, is not guaranteed and is subject to the discretion of the Board of Trustees.The Funds do not pay “interest” or guarantee any fixed rate of return on an investment in their shares. Table of Contents - SAI B-46 A Fund also may derive capital gains or losses in connection with sales or other dispositions of its portfolio securities.Any net gain a Fund may realize from transactions involving investments held less than the period required for long-term capital gain or loss recognition or otherwise producing short-term capital gains and losses (taking into account any carryover of capital losses from the eight previous taxable years), although a distribution from capital gains, will be distributed to shareholders with and as a part of the distributions of net investment income giving rise to ordinary income.If during any year a Fund realizes a net gain on transactions involving investments held for the period required for long-term capital gain or loss recognition or otherwise producing long-term capital gains and losses, a Fund will have a net long-term capital gain.After deduction of the amount of any net short-term capital loss, the balance (to the extent not offset by any capital losses carried over from the eight previous taxable years) will be distributed and treated as long-term capital gains in the hands of the shareholders regardless of the length of time a Fund’s shares may have been held by the shareholders.For more information concerning applicable capital gains tax rates, see your tax adviser. Any distribution paid by a Fund reduces the Fund’s NAV per share on the date paid by the amount of the distribution per share.Accordingly, a distribution paid shortly after a purchase of shares by a shareholder would represent, in substance, a partial return of capital (to the extent it is paid on the shares so purchased), even though it would be subject to income taxes. Distributions will be made in the form of additional shares of the Funds unless the shareholder has otherwise indicated.Investors have the right to change their elections with respect to the reinvestment of distributions by notifying the Transfer Agent in writing.However, any such change will be effective only as to other distributions for which the record date is five or more business days after the Transfer Agent has received the written request. Financial Statements The 2010 Annual Report to Shareholders of the Opportunity Fund, including the financial statements, accompanying notes and report of the independent registered public accounting firm appearing therein, are incorporated by reference in this SAI. Table of Contents - SAI B-47 APPENDIX “A” DESCRIPTION OF BOND RATINGS A Standard & Poor's issue credit rating is a current opinion of the creditworthiness of an obligor with respect to a specific financial obligation, a specific class of financial obligations, or a specific financial program (including ratings on medium-term note programs and commercial paper programs). It takes into consideration the creditworthiness of guarantors, insurers, or other forms of credit enhancement on the obligation and takes into account the currency in which the obligation is denominated.The opinion evaluates the obligor's capacity and willingness to meet its financial commitments as they come due, and may assess terms, such as collateral security and subordination, which could affect ultimate payment in the event of default.The issue credit rating is not a recommendation to purchase, sell, or hold a financial obligation, inasmuch as it does not comment as to market price or suitability for a particular investor. Issue credit ratings are based on current information furnished by the obligors or obtained by Standard & Poor's from other sources it considers reliable. Standard & Poor's does not perform an audit in connection with any credit rating and may, on occasion, rely on unaudited financial information. Credit ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or based on other circumstances. Issue credit ratings can be either long term or short term. Short-term ratings are generally assigned to those obligations considered short-term in the relevant market. In the U.S., for example, that means obligations with an original maturity of no more than 365 days including commercial paper. Short-term ratings are also used to indicate the creditworthiness of an obligor with respect to put features on long-term obligations. The result is a dual rating, in which the short-term rating addresses the put feature, in addition to the usual long-term rating.Medium-term notes are assigned long-term ratings. Short-Term Issue Credit Ratings A-1 A short-term obligation rated 'A-1' is rated in the highest category by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is strong. Within this category, certain obligations are designated with a plus sign (+). This indicates that the obligor's capacity to meet its financial commitment on these obligations is extremely strong. A-2 A short-term obligation rated 'A-2' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor's capacity to meet its financial commitment on the obligation is satisfactory. A-3 A short-term obligation rated 'A-3' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. Table of Contents - SAI B-48 B A short-term obligation rated 'B' is regarded as having significant speculative characteristics. Ratings of 'B-1', 'B-2', and 'B-3' may be assigned to indicate finer distinctions within the 'B' category. The obligor currently has the capacity to meet its financial commitment on the obligation; however, it faces major ongoing uncertainties which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. B-1 A short-term obligation rated 'B-1' is regarded as having significant speculative characteristics, but the obligor has a relatively stronger capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-2 A short-term obligation rated 'B-2' is regarded as having significant speculative characteristics, and the obligor has an average speculative-grade capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. B-3 A short-term obligation rated 'B-3' is regarded as having significant speculative characteristics, and the obligor has a relatively weaker capacity to meet its financial commitments over the short-term compared to other speculative-grade obligors. C A short-term obligation rated 'C' is currently vulnerable to nonpayment and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. D A short-term obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized. SPUR (Standard & Poor's Underlying Rating) This is a rating of a stand-alone capacity of an issue to pay debt service on a credit-enhanced debt issue, without giving effect to the enhancement that applies to it. These ratings are published only at the request of the debt issuer/obligor with the designation SPUR to distinguish them from the credit-enhanced rating that applies to the debt issue. Standard & Poor's maintains surveillance of an issue with a published SPUR. Table of Contents - SAI B-49 Dual Ratings Standard & Poor's assigns "dual" ratings to all debt issues that have a put option or demand feature as part of their structure. The first rating addresses the likelihood of repayment of principal and interest as due, and the second rating addresses only the demand feature. The long-term rating symbols are used for bonds to denote the long-term maturity and the short-term rating symbols for the put option (for example, 'AAA/A-1+'). With U.S. municipal short-term demand debt, note rating symbols are used with the short-term issue credit rating symbols (for example, 'SP-1+/A-1+'). The ratings and other credit related opinions of Standard & Poor's and its affiliates are statements of opinion as of the date they are expressed and not statements of fact or recommendations to purchase, hold, or sell any securities or make any investment decisions.Standard & Poor's assumes no obligation to update any information following publication. Users of ratings and credit related opinions should not rely on them in making any investment decision.Standard &Poor's opinions and analyses do not address the suitability of any security. Standard & Poor's Financial Services LLC does not act as a fiduciary or an investment advisor. While Standard & Poor's has obtained information from sources it believes to be reliable, Standard & Poor's does not perform an audit and undertakes no duty of due diligence or independent verification of any information it receives. Ratings and credit related opinions may be changed, suspended, or withdrawn at any time. Active Qualifiers (Currently applied and/or outstanding) i This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation. The 'i' subscript indicates that the rating addresses the interest portion of the obligation only. The 'i' subscript will always be used in conjunction with the 'p' subscript, which addresses likelihood of receipt of principal. For example, a rated obligation could be assigned ratings of "AAAp NRi" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. L Ratings qualified with 'L' apply only to amounts invested up to federal deposit insurance limits. p This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation. The 'p' subscript indicates that the rating addresses the principal portion of the obligation only. The 'p' subscript will always be used in conjunction with the 'i' subscript, which addresses likelihood of receipt of interest. For example, a rated obligation could be assigned ratings of "AAAp NRi" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. Table of Contents - SAI B-50 pi Ratings with a 'pi' subscript are based on an analysis of an issuer's published financial information, as well as additional information in the public domain. They do not, however, reflect in-depth meetings with an issuer's management and are therefore based on less comprehensive information than ratings without a 'pi' subscript. Ratings with a 'pi' subscript are reviewed annually based on a new year's financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer's credit quality. pr The letters 'pr' indicate that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. preliminary Preliminary ratings are assigned to issues, including financial programs, in the following circumstances. · Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. Assignment of a final rating is conditional on the receipt and approval by Standard & Poor's of appropriate documentation. Changes in the information provided to Standard & Poor's could result in the assignment of a different rating. In addition, Standard & Poor's reserves the right not to issue a final rating. · Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor's policies. The final rating may differ from the preliminary rating. t This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. unsolicited Unsolicited ratings are those credit ratings assigned at the initiative of Standard & Poor's and not at the request of the issuer or its agents. Table of Contents - SAI B-51 Inactive Qualifiers (No longer applied or outstanding) * This symbol indicated continuance of the ratings is contingent upon Standard & Poor's receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998. c This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer's bonds are deemed taxable. Discontinued use in January 2001. q A 'q' subscript indicates that the rating is based solely on quantitative analysis of publicly available information. Discontinued use in April 2001. r The 'r' modifier was assigned to securities containing extraordinary risks, particularly market risks, that are not covered in the credit rating. The absence of an 'r' modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks. Standard & Poor's discontinued the use of the 'r' modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Local Currency and Foreign Currency Risks Country risk considerations are a standard part of Standard & Poor's analysis for credit ratings on any issuer or issue. Currency of repayment is a key factor in this analysis. An obligor's capacity to repay foreign currency obligations may be lower than its capacity to repay obligations in its local currency due to the sovereign government's own relatively lower capacity to repay external versus domestic debt. These sovereign risk considerations are incorporated in the debt ratings assigned to specific issues. Foreign currency issuer ratings are also distinguished from local currency issuer ratings to identify those instances where sovereign risks make them different for the same issuer. Moody’s Credit Rating Definitions Purpose The system of rating securities was originated by John Moody in 1909. The purpose of Moody's ratings is to provide investors with a simple system of gradation by which relative creditworthiness of securities may be noted. Rating Symbols Gradations of creditworthiness are indicated by rating symbols, with each symbol representing a group in which the credit characteristics are broadly the same. There are nine symbols as shown below, from that used to designate least credit risk to that denoting greatest credit risk: Table of Contents - SAI B-52 Aaa Aa A Baa Ba B Caa Ca C Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. Absence of a Rating Where no rating has been assigned or where a rating has been withdrawn, it may be for reasons unrelated to the creditworthiness of the issue Should no rating be assigned, the reason may be one of the following: 1. An application was not received or accepted. 2. The issue or issuer belongs to a group of securities or entities that are not rated as a matter of policy. 3. There is a lack of essential data pertaining to the issue or issuer. 4. The issue was privately placed, in which case the rating is not published in Moody's publications. Withdrawal may occur if new and material circumstances arise, the effects of which preclude satisfactory analysis; if there is no longer available reasonable up-to-date data to permit a judgment to be formed; if a bond is called for redemption; or for other reasons. Changes in Rating The credit quality of most issuers and their obligations is not fixed and steady over a period of time, but tends to undergo change. For this reason changes in ratings occur so as to reflect variations in the intrinsic relative position of issuers and their obligations. A change in rating may thus occur at any time in the case of an individual issue. Such rating change should serve notice that Moody's observes some alteration in creditworthiness, or that the previous rating did not fully reflect the quality of the bond as now seen. While because of their very nature, changes are to be expected more frequently among bonds of lower ratings than among bonds of higher ratings. Nevertheless, the user of bond ratings should keep close and constant check on all ratings — both high and low — to be able to note promptly any signs of change in status that may occur. Limitations to Uses of Ratings* Obligations carrying the same rating are not claimed to be of absolutely equal credit quality. In a broad sense, they are alike in position, but since there are a limited number of rating classes used in grading thousands of bonds, the symbols cannot reflect the same shadings of risk which actually exist. As ratings are designed exclusively for the purpose of grading obligations according to their credit quality, they should not be used alone as a basis for investment operations. For example, they have no value in forecasting the direction of future trends of market price. Market price movements in bonds are influenced not only by the credit quality of individual issues but also by changes in money rates and general economic trends, as well as by the length of maturity, etc. During its life even the highest rated bond may have wide price movements, while its high rating status remains unchanged. The matter of market price has no bearing whatsoever on the determination of ratings, which are not to be construed as recommendations with respect to "attractiveness". The attractiveness of a given bond may depend on its yield, its maturity date or other factors for which the investor may search, as well as on its credit quality, the only characteristic to which the rating refers. Table of Contents - SAI B-53 Since ratings involve judgements about the future, on the one hand, and since they are used by investors as a means of protection, on the other, the effort is made when assigning ratings to look at "worst" possibilities in the "visible" future, rather than solely at the past record and the status of the present. Therefore, investors using the rating should not expect to find in them a reflection of statistical factors alone, since they are an appraisal of long-term risks, including the recognition of many non-statistical factors. Though ratings may be used by the banking authorities to classify bonds in their bank examination procedure, Moody's ratings are not made with these bank regulations in mind. Moody's Investors Service's own judgement as to the desirability or non-desirability of a bond for bank investment purposes is not indicated by Moody's ratings. Moody's ratings represent the opinion of Moody's Investors Service as to the relative creditworthiness of securities. As such, they should be used in conjunction with the descriptions and statistics appearing in Moody's publications. Reference should be made to these statements for information regarding the issuer. Moody's ratings are not commercial credit ratings. In no case is default or receivership to be imputed unless expressly stated. *As set forth more fully on the copyright, credit ratings are, and must be construed solely as, statements of opinion and not statements of fact or recommendations to purchase, sell or hold any securities. Each rating or other opinion must be weighed solely as one factor in any investment decision made by or on behalf of any user of the information, and each such user must accordingly make its own study and evaluation of each security and of each issuer and guarantor of, and each provider of credit support for, each security that it may consider purchasing, selling or holding. Moody’s Short-Term Debt Ratings Short-Term Ratings Moody's short-term ratings are opinions of the ability of issuers to honor short-term financial obligations. Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments. Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody's employs the following designations to indicate the relative repayment ability of rated issuers: P-1 Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Table of Contents - SAI B-54 Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. Table of Contents - SAI B-55 Fitch’s National Credit Ratings For those countries in which foreign and local currency sovereign ratings are below ‘AAA’, and where there is demand for such ratings, Fitch Ratings will provide National Ratings.It is important to note that each National Rating scale is unique and is defined to serve the needs of the local market in question. The National Rating scale provides a relative measure of creditworthiness for rated entities only within the country concerned.Under this rating scale, a ‘AAA’ Long-Term National Rating will be assigned to the lowest relative risk within that country, which, in most but not all cases, will be the sovereign state. The National Rating scale merely ranks the degree of perceived risk relative to the lowest default risk in that same country.Like local currency ratings, National Ratings exclude the effects of sovereign and transfer risk and exclude the possibility that investors may be unable to repatriate any due interest and principal repayments.It is not related to the rating scale of any other national market.Comparisons between different national scales or between an individual national scale and the international rating scale are therefore inappropriate and potentially misleading.Consequently they are identified by the addition of a special identifier for the country concerned, such as ‘AAA(arg)’ for National Ratings in Argentina. In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature.In these countries, the agency’s National Short-Term Rating definitions for ‘F1+(xxx)’, ‘F1(xxx)’, ‘F2(xxx)’ and ‘F3(xxx)’ may be substituted by the regulatory scales, e.g. ‘A1+’, ‘A1’, ‘A2’ and ‘A3’.The below definitions thus serve as a template, but users should consult the individual scales for each country listed on the agency’s web-site to determine if any additional or alternative category definitions apply. National Short-Term Credit Ratings F1(xxx) Indicates the strongest capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Under the agency’s National Rating scale, this rating is assigned to the lowest default risk relative to others in the same country.Where the liquidity profile is particularly strong, a “+” is added to the assigned rating. F2(xxx) Indicates a good capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.However, the margin of safety is not as great as in the case of the higher ratings. F3(xxx) Indicates an adequate capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.However, such capacity is more susceptible to near-term adverse changes than for financial commitments in higher rated categories. B(xxx) Indicates an uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Such capacity is highly susceptible to near-term adverse changes in financial and economic conditions. Table of Contents - SAI B-56 C(xxx) Indicates a highly uncertain capacity for timely payment of financial commitments relative to other issuers or obligations in the same country.Capacity for meeting financial commitments is solely reliant upon a sustained, favorable business and economic environment. D(xxx) Indicates actual or imminent payment default. Notes to Long-Term and Short-Term National Ratings: The ISO country code suffix is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies.For illustrative purposes, (xxx) has been used. “+” or“-” may be appended to a National Rating to denote relative status within a major rating category.Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’ or to Short-Term National Ratings other than ‘F1(xxx)’. Short-Term Ratings Assigned to Obligations in Corporate, Sovereign and Structured Finance A short-term issuer or obligation rating is based in all cases on the short-term vulnerability to default of the rated entity or security stream, and relates to the capacity to meet financial obligations in accordance with the documentation governing the relevant obligation.Short-Term Ratings are assigned to obligations whose initial maturity is viewed as “short term” based on market convention.Typically, this means up to 13months for corporate, structured and sovereign obligations, and up to 36months for obligations in US public finance markets, F1:Highest short-term credit quality Indicates the strongest intrinsic capacity for timely payment of financial commitments; may have an added “+” to denote any exceptionally strong credit feature. F2:Good short-term credit quality Good intrinsic capacity for timely payment of financial commitments. F3:Fair short-short term credit quality The intrinsic capacity for timely payment of financial commitments is adequate. B:Speculative short-term credit quality Minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near term adverse changes in financial and economic conditions. C:High short-term default risk Default is a real possibility. RD:Restricted default Indicates an entity that has defaulted on one or more of its financial commitments, although it continues to meet other financial obligations.Applicable to entity ratings only. D:Default Indicates a broad-based default for an entity, or the default of a specific short-term obligation. Table of Contents - SAI B-57 LONG-TERM RATINGS Standard & Poor’s Long-Term Issue Credit Ratings Long-Term Issue Credit Ratings Issue credit ratings are based, in varying degrees, on the following considerations: · Likelihood of payment capacity and willingness of the obligor to meet its financial commitment on an obligation in accordance with the terms of the obligation; · Nature of and provisions of the obligation; · Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors' rights. Issue ratings are an assessment of default risk, but may incorporate an assessment of relative seniority or ultimate recovery in the event of default. Junior obligations are typically rated lower than senior obligations, to reflect the lower priority in bankruptcy, as noted above. (Such differentiation may apply when an entity has both senior and subordinated obligations, secured and unsecured obligations, or operating company and holding company obligations.) AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's. The obligor's capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree. The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories. However, the obligor's capacity to meet its financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' exhibits adequate protection parameters. However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. BB, B, CCC, CC, and C Obligations rated 'BB', 'B', 'CCC', 'CC', and 'C' are regarded as having significant speculative characteristics. 'BB' indicates the least degree of speculation and 'C' the highest. While such obligations will likely have some quality and protective characteristics, these may be outweighed by large uncertainties or major exposures to adverse conditions. BB An obligation rated 'BB' is less vulnerable to nonpayment than other speculative issues. However, it faces major ongoing uncertainties or exposure to adverse business, financial, or economic conditions which could lead to the obligor's inadequate capacity to meet its financial commitment on the obligation. Table of Contents - SAI B-58 B An obligation rated 'B' is more vulnerable to nonpayment than obligations rated 'BB', but the obligor currently has the capacity to meet its financial commitment on the obligation. Adverse business, financial, or economic conditions will likely impair the obligor's capacity or willingness to meet its financial commitment on the obligation. CCC An obligation rated 'CCC' is currently vulnerable to nonpayment, and is dependent upon favorable business, financial, and economic conditions for the obligor to meet its financial commitment on the obligation. In the event of adverse business, financial, or economic conditions, the obligor is not likely to have the capacity to meet its financial commitment on the obligation. CC An obligation rated 'CC' is currently highly vulnerable to nonpayment. C A 'C' rating is assigned to obligations that are currently highly vulnerable to nonpayment, obligations that have payment arrearages allowed by the terms of the documents, or obligations of an issuer that is the subject of a bankruptcy petition or similar action which have not experienced a payment default. Among others, the 'C' rating may be assigned to subordinated debt, preferred stock or other obligations on which cash payments have been suspended in accordance with the instrument's terms or when preferred stock is the subject of a distressed exchange offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is less than par. D An obligation rated 'D' is in payment default. The 'D' rating category is used when payments on an obligation are not made on the date due even if the applicable grace period has not expired, unless Standard & Poor's believes that such payments will be made during such grace period. The 'D' rating also will be used upon the filing of a bankruptcy petition or the taking of a similar action if payments on an obligation are jeopardized.An obligation’s rating is lowered to “D” upon completion of a distressed exchanged offer, whereby some or all of the issue is either repurchased for an amount of cash or replaced by other instruments having a total value that is les than par. Plus (+) or minus (-) The ratings from 'AA' to 'CCC' may be modified by the addition of a plus (+) or minus (-) sign to show relative standing within the major rating categories. NR This indicates that no rating has been requested, that there is insufficient information on which to base a rating, or that Standard & Poor's does not rate a particular obligation as a matter of policy. Table of Contents - SAI B-59 Active Qualifiers (Currently applied and/or outstanding) i This subscript is used for issues in which the credit factors, terms, or both, that determine the likelihood of receipt of payment of interest are different from the credit factors, terms or both that determine the likelihood of receipt of principal on the obligation. The 'i' subscript indicates that the rating addresses the interest portion of the obligation only. The 'i' subscript will always be used in conjunction with the 'p' subscript, which addresses likelihood of receipt of principal. For example, a rated obligation could be assigned ratings of "AAAp NRi" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. L Ratings qualified with 'L' apply only to amounts invested up to federal deposit insurance limits. p This subscript is used for issues in which the credit factors, the terms, or both, that determine the likelihood of receipt of payment of principal are different from the credit factors, terms or both that determine the likelihood of receipt of interest on the obligation. The 'p' subscript indicates that the rating addresses the principal portion of the obligation only. The 'p' subscript will always be used in conjunction with the 'i' subscript, which addresses likelihood of receipt of interest. For example, a rated obligation could be assigned ratings of "AAAp NRi" indicating that the principal portion is rated "AAA" and the interest portion of the obligation is not rated. pi Ratings with a 'pi' subscript are based on an analysis of an issuer's published financial information, as well as additional information in the public domain. They do not, however, reflect in-depth meetings with an issuer's management and are therefore based on less comprehensive information than ratings without a 'pi' subscript. Ratings with a 'pi' subscript are reviewed annually based on a new year's financial statements, but may be reviewed on an interim basis if a major event occurs that may affect the issuer's credit quality. pr The letters 'pr' indicate that the rating is provisional. A provisional rating assumes the successful completion of the project financed by the debt being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful, timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of or the risk of default upon failure of such completion. The investor should exercise his own judgment with respect to such likelihood and risk. preliminary Preliminary ratings are assigned to issues, including financial programs, in the following circumstances. · Preliminary ratings may be assigned to obligations, most commonly structured and project finance issues, pending receipt of final documentation and legal opinions. Assignment of a final rating is conditional on the receipt and approval by Standard & Poor's of appropriate documentation. Changes in the information provided to Standard & Poor's could result in the assignment of a different rating. In addition, Standard & Poor's reserves the right not to issue a final rating. Table of Contents - SAI B-60 · Preliminary ratings are assigned to Rule 415 Shelf Registrations. As specific issues, with defined terms, are offered from the master registration, a final rating may be assigned to them in accordance with Standard & Poor's policies. The final rating may differ from the preliminary rating. t This symbol indicates termination structures that are designed to honor their contracts to full maturity or, should certain events occur, to terminate and cash settle all their contracts before their final maturity date. unsolicited Unsolicited ratings are those credit ratings assigned at the initiative of Standard & Poor's and not at the request of the issuer or its agents. Inactive Qualifiers (No longer applied or outstanding) * This symbol indicated continuance of the ratings is contingent upon Standard & Poor's receipt of an executed copy of the escrow agreement or closing documentation confirming investments and cash flows. Discontinued use in August 1998. c This qualifier was used to provide additional information to investors that the bank may terminate its obligation to purchase tendered bonds if the long-term credit rating of the issuer is below an investment-grade level and/or the issuer's bonds are deemed taxable. Discontinued use in January 2001. q A 'q' subscript indicates that the rating is based solely on quantitative analysis of publicly available information. Discontinued use in April 2001. r The 'r' modifier was assigned to securities containing extraordinary risks, particularly market risks, that are not covered in the credit rating. The absence of an 'r' modifier should not be taken as an indication that an obligation will not exhibit extraordinary non-credit related risks. Standard & Poor's discontinued the use of the 'r' modifier for most obligations in June 2000 and for the balance of obligations (mainly structured finance transactions) in November 2002. Local Currency and Foreign Currency Risks Country risk considerations are a standard part of Standard & Poor's analysis for credit ratings on any issuer or issue. Currency of repayment is a key factor in this analysis. An obligor's capacity to repay foreign currency obligations may be lower than its capacity to repay obligations in its local currency due to the sovereign government's own relatively lower capacity to repay external versus domestic debt. These sovereign risk considerations are incorporated in the debt ratings assigned to specific issues. Foreign currency issuer ratings are also distinguished from local currency issuer ratings to identify those instances where sovereign risks make them different for the same issuer. Table of Contents - SAI B-61 Moody’s Long-Term Debt Ratings Long-Term Obligation Ratings Moody's long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Moody's Long-Term Rating Definitions: Aaa Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B Obligations rated B are considered speculative and are subject to high credit risk. Caa Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. Note: Moody's appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Table of Contents - SAI B-62 Fitch’s Primary Credit Rating Scales–Long-Term Credit Ratings The Primary Credit Rating Scales (those featuring the symbols ‘AAA’–‘D’ and ‘F1’–‘D’) are used for debt and financial strength ratings.The below section describes their use for issuers and obligations in corporate, public and structured finance debt markets. AAA Highest credit quality.'AAA' ratings denote the lowest expectation of default risk. They are assigned only in cases of exceptionally strong capacity for payment of financial commitments. This capacity is highly unlikely to be adversely affected by foreseeable events AA Very high credit quality.'AA' ratings denote expectations of very low default risk. They indicate very strong capacity for payment of financial commitments. This capacity is not significantly vulnerable to foreseeable events. A High credit quality.'A' ratings denote expectations of low default risk. The capacity for payment of financial commitments is considered strong. This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB Good credit quality.'BBB' ratings indicate that expectations of default risk are currently low. The capacity for payment of financial commitments is considered adequate but adverse business or economic conditions are more likely to impair this capacity. BB Speculative.'BB' ratings indicate an elevated vulnerability to default risk, particularly in the event of adverse changes in business or economic conditions over time; however, business or financial flexibility exists which supports the servicing of financial commitments. B Highly speculative.'B' ratings indicate that material default risk is present, but a limited margin of safety remains. Financial commitments are currently being met; however, capacity for continued payment is vulnerable to deterioration in the business and economic environment. CCC Substantial credit risk.Default is a real possibility. CC Very high levels of credit risk.Default of some kind appears probable. C Exceptionally high levels of credit risk.Default is imminent or inevitable, or the issuer is in standstill. Conditions that are indicative of a 'C' category rating for an issuer include: · the issuer has entered into a grace or cure period following non-payment of a material financial obligation; · the issuer has entered into a temporary negotiated waiver or standstill agreement following a payment default on a material financial obligation; and · Fitch Ratings otherwise believes a condition of 'RD' or 'D' to be imminent or inevitable, including through the formal announcement of a coercive debt exchange. Table of Contents - SAI B-63 RD Restricted Default.'RD' ratings indicate an issuer that in Fitch Ratings' opinion has experienced an uncured payment default on a bond, loan or other material financial obligation but which has not entered into bankruptcy filings, administration, receivership, liquidation or other formal winding-up procedure, and which has not otherwise ceased business. This would include: · the selective payment default on a specific class or currency of debt; · the uncured expiry of any applicable grace period, cure period or default forbearance period following a payment default on a bank loan, capital markets security or other material financial obligation; · the extension of multiple waivers or forbearance periods upon a payment default on one or more material financial obligations, either in series or in parallel; and · execution of a coercive debt exchange on one or more material financial obligations. D Default.'D' ratings indicate an issuer that in Fitch Ratings' opinion has entered into bankruptcy filings, administration, receivership, liquidation or other formal winding-up procedure, or which has otherwise ceased business. Default ratings are not assigned prospectively to entities or their obligations; within this context, non-payment on an instrument that contains a deferral feature or grace period will generally not be considered a default until after the expiration of the deferral or grace period, unless a default is otherwise driven by bankruptcy or other similar circumstance, or by a coercive debt exchange. "Imminent" default typically refers to the occasion where a payment default has been intimated by the issuer, and is all but inevitable. This may, for example, be where an issuer has missed a scheduled payment, but (as is typical) has a grace period during which it may cure the payment default. Another alternative would be where an issuer has formally announced a coercive debt exchange, but the date of the exchange still lies several days or weeks in the immediate future. In all cases, the assignment of a default rating reflects the agency's opinion as to the most appropriate rating category consistent with the rest of its universe of ratings, and may differ from the definition of default under the terms of an issuer's financial obligations or local commercial practice. Note: The modifiers "+" or "-" may be appended to a rating to denote relative status within major rating categories. Such suffixes are not added to the 'AAA' Long-term rating category, to categories below 'CCC', or to Long-Term IDR categories below 'B'. Fitch’s National Credit Ratings For those countries in which foreign and local currency sovereign ratings are below ‘AAA’, and where there is demand for such ratings, Fitch Ratings will provide National Ratings.It is important to note that each National Rating scale is unique and is defined to serve the needs of the local market in question. Table of Contents - SAI B-64 The National Rating scale provides a relative measure of creditworthiness for rated entities only within the country concerned.Under this rating scale, a ‘AAA’ Long-Term National Rating will be assigned to the lowest relative risk within that country, which, in most but not all cases, will be the sovereign state. The National Rating scale merely ranks the degree of perceived risk relative to the lowest default risk in that same country.Like local currency ratings, National Ratings exclude the effects of sovereign and transfer risk and exclude the possibility that investors may be unable to repatriate any due interest and principal repayments.It is not related to the rating scale of any other national market.Comparisons between different national scales or between an individual national scale and the international rating scale are therefore inappropriate and potentially misleading.Consequently they are identified by the addition of a special identifier for the country concerned, such as ‘AAA(arg)’ for National Ratings in Argentina. In certain countries, regulators have established credit rating scales, to be used within their domestic markets, using specific nomenclature.In these countries, the agency’s National Short-Term Rating definitions for ‘F1+(xxx)’, ‘F1(xxx)’, ‘F2(xxx)’ and ‘F3(xxx)’ may be substituted by the regulatory scales, e.g. ‘A1+’, ‘A1’, ‘A2’ and ‘A3’.The below definitions thus serve as a template, but users should consult the individual scales for each country listed on the agency’s web-site to determine if any additional or alternative category definitions apply. National Long-Term Credit Ratings AAA(xxx) 'AAA' National Ratings denote the highest rating assigned by the agency in its National Rating scale for that country. This rating is assigned to issuers or obligations with the lowest expectation of default risk relative to all other issuers or obligations in the same country. AA(xxx) 'AA' National Ratings denote expectations of very low default risk relative to other issuers or obligations in the same country. The default risk inherent differs only slightly from that of the country's highest rated issuers or obligations. A (xxx) 'A' National Ratings denote expectations of low default risk relative to other issuers or obligations in the same country. However, changes in circumstances or economic conditions may affect the capacity for timely repayment to a greater degree than is the case for financial commitments denoted by a higher rated category. BBB(xxx) 'BBB' National Ratings denote a moderate default risk relative to other issuers or obligations in the same country. However, changes in circumstances or economic conditions are more likely to affect the capacity for timely repayment than is the case for financial commitments denoted by a higher rated category. BB(xxx) 'BB' National Ratings denote an elevated default risk relative to other issuers or obligations in the same country. Within the context of the country, payment is uncertain to some degree and capacity for timely repayment remains more vulnerable to adverse economic change over time. Table of Contents - SAI B-65 B (xxx) 'B' National Ratings denote a significantly elevated default risk relative to other issuers or obligations in the same country. Financial commitments are currently being met but a limited margin of safety remains and capacity for continued timely payments is contingent upon a sustained, favorable business and economic environment. For individual obligations, may indicate distressed or defaulted obligations with potential for extremely high recoveries. CCC(xxx) 'CCC' National Ratings denote that default is a real possibility. Capacity for meeting financial commitments is solely reliant upon sustained, favorable business or economic conditions. CC(xxx) 'CC' National Ratings denote that default of some kind appears probable. C(xxx) 'C' National Ratings denote that default is imminent. D(xxx) 'D' National Ratings denote an issuer or instrument that is currently in default. Notes to Long-Term and Short-Term National Ratings: The ISO country code suffix is placed in parentheses immediately following the rating letters to indicate the identity of the National market within which the rating applies.For illustrative purposes, (xxx) has been used. “+” or“-” may be appended to a National Rating to denote relative status within a major rating category.Such suffixes are not added to the ‘AAA(xxx)’ Long-Term National Rating category, to categories below ‘CCC(xxx)’ or to Short-Term National Ratings other than ‘F1(xxx)’. Table of Contents - SAI B-66 MUNICIPAL NOTE RATINGS Standard & Poor’s Note Ratings Short-Term Notes A Standard & Poor's U.S. municipal note rating reflects the liquidity factors and market access risks unique to notes. Notes due in three years or less will likely receive a note rating. Notes maturing beyond three years will most likely receive a long-term debt rating. The following criteria will be used in making that assessment: · Amortization schedule - the larger the final maturity relative to other maturities, the more likely it will be treated as a note; and · Source of payment - the more dependent the issue is on the market for its refinancing, the more likely it will be treated as a note. Note rating symbols are as follows: SP-1 Strong capacity to pay principal and interest. An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation. SP-2 Satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes. SP-3 Speculative capacity to pay principal and interest. Table of Contents - SAI B-67 Moody’s MIG/VMIG Ratings U.S. Short-Term Ratings US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Debt Ratings There are three rating categories for short-term municipal obligations that are considered investment grade. These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels MIG 1 through MIG 3. In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade. MIG ratings expire at the maturity of the obligation. MIG 1 This designation denotes superior credit quality. Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 This designation denotes strong credit quality. Margins of protection are ample, although not as large as in the preceding group. MIG This designation denotes acceptable credit quality. Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG This designation denotes speculative-grade credit quality. Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating. The first element represents Moody's evaluation of the degree of risk associated with scheduled principal and interest payments. The second element represents Moody's evaluation of the degree of risk associated with the ability to receive purchase price upon demand ("demand feature"), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR or NR/VMIG 1. VMIG rating expirations are a function of each issue's specific structural or credit features. VMIG 1 This designation denotes superior credit quality. Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. Table of Contents - SAI B-68 VMIG 2 This designation denotes strong credit quality. Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 This designation denotes acceptable credit quality. Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG This designation denotes speculative-grade credit quality. Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. Table of Contents - SAI B-69 Appendix “B” Proxy Voting Policies of the Adviser SNOW CAPITAL MANAGEMENT L.P. PROXY & CORPORATE ACTIONS VOTING POLICIES Snow Capital Management L.P. (the “Investment Adviser”) votes all proxies and corporate actions relating to the Fund securities.The Investment Adviser has adopted procedures and policies with respect to the voting of proxies and corporate actions related to the securities held by the Fund.The Investment Adviser’s primary objective when voting proxies and corporate actions is to make voting decisions in a method that the Investment Adviser believes is most likely to increase the value of the securities of the Fund.The procedures and policies are formulated to ensure that the Investment Adviser considers the Fund’s interests, and not the Investment Adviser’s interests, when voting proxies and corporate actions and that any material conflicts that may arise between the Investment Adviser and those of the Fund are properly addressed and resolved. The Investment Adviser may rely upon outside research media sources to assist with voting decisions.The Investment Adviser is responsible for ensuring that all reporting and record keeping requirements related to proxy and corporate action voting are upheld.Shareholders wishing to obtain information as to how the Investment Adviser voted any proxy or corporate action can do so by visiting the SEC’s website at www.sec.gov. October, 2005 Table of Contents - SAI B-70 TRUST FOR PROFESSIONAL MANAGERS PART C Snow Capital All Cap Value Fund Snow Capital Small Cap Value Fund Snow Capital Focused Value Fund Snow Capital Hedged Equity Fund Snow Capital Opportunity Fund OTHER INFORMATION Item 28.Exhibits. (a) Declaration of Trust. (i) Amended and Restated Certificate of Trust was previously filed with Registrant’s Post-Effective Amendment No. 84 to its Registration Statement on Form N-1A with the SEC on April 18, 2008, and is incorporated by reference. (ii) Amended and Restated Declaration of Trust was previously filed with Registrant’s Pre-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (b) Amended and Restated By-Laws. Previously filed with Registrant’s Post-Effective Amendment No. 140 to its Registration Statement on Form N-1A with the SEC on June 22, 2009, and is incorporated by reference. (c) Instruments Defining Rights of Security Holders are incorporated by reference to the Declaration of Trust and Bylaws. (d) Investment Advisory Agreement was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. (e) Underwriting Agreement was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. (f) Bonus or Profit Sharing Contracts – Not Applicable. (g) Custody Agreement was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. (h) Other Material Contracts. Fund Administration Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. Transfer Agent Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. Fund Accounting Servicing Agreement was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. Power of Attorney — Previously filed with Registrant’s Post-Effective Amendment No. 174 to its Registration Statement on Form N-1A with the SEC on January 26, 2010, and is incorporated by reference. 1 Operating Expenses Limitation Agreement was previously filed with Registrant’s Post-Effective Amendment No. 19 to its Registration Statement on Form N-1A with the SEC on April 28, 2006, and is incorporated by reference. (i) Legal Opinions. Opinion and Consent of Counsel was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. Consent of Counsel — To be filed by amendment. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm – To be filed by amendment. (k) Omitted Financial Statements – Not Applicable. (l) Agreement Relating to Initial Capital. Previously filed with Registrant’s Post-Effective Amendment No.2 to its Registration Statement on Form N-1A with the SEC on December 19, 2003, and is incorporated by reference. (m) Rule 12b-1 Plan was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. (n) Rule 18f-3 Plan was previously filed with Registrant’s Post-Effective Amendment No. 18 to its Registration Statement on Form N-1A with the SEC on April 27, 2006, and is incorporated by reference. (o) Reserved. (p) Code of Ethics. Code of Ethics for Registrant was previously filed with Registrant’s Post-Effective Amendment No. 162 to its Registration Statement on Form N-1A with the SEC on November 9, 2009, and is incorporated by reference. Code of Ethics for Fund and Adviser was previously filed with Registrant’s Post-Effective Amendment No. 195 to its Registration Statement on Form N-1A with the SEC on June 28, 2010, and is incorporated by reference. Code of Ethics for Principal Underwriter was previously filed with Registrant’s Post-Effective Amendment No. 38 to its Registration Statement on Form N-1A with the SEC on December 14, 2006, and is incorporated by reference. Item 29.Persons Controlled by or Under Common Control with Registrant No person is directly or indirectly controlled by or under common control with the Registrant. Item 30.Indemnification Reference is made to Article X of the Registrant’s Declaration of Trust. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking:“Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” 2 Item 31.Business and Other Connections of Investment Adviser Snow Capital Management L.P. (the “Adviser”) serves as the investment adviser for the Snow Capital Opportunity Fund (the “Fund”).The principal business address of the Adviser is 2100 Georgetowne Drive, Suite 400, Sewickley, PA 15143.With respect to the Adviser, the response to this Item is incorporated by reference to the Adviser’s Uniform Application for Investment Adviser Registration (Form ADV) on file with the Securities and Exchange Commission (“SEC”), and dated March 19, 2010.The Adviser’s Form ADV may be obtained, free of charge, at the SEC's website at www.adviserinfo.sec.gov. Item 32.Principal Underwriter. (a)Quasar Distributors, LLC, the Registrant’s principal underwriter, acts as principal underwriter for the following investment companies: Academy Funds Trust Jensen Portfolio, Inc. Advisors Series Trust Keystone Mutual Funds Allied Asset Advisors Funds Kiewit Investment Fund, LLLP Alpine Equity Trust Kirr Marbach Partners Funds, Inc. Alpine Income Trust LKCM Funds Alpine Series Trust Masters’ Select Funds Trust Artio Global Funds Matrix Advisors Value Fund, Inc. Brandes Investment Trust Monetta Fund, Inc. Brandywine Blue Funds, Inc. Monetta Trust Bridges Investment Fund, Inc. MP63 Fund, Inc. Buffalo Funds Nicholas Family of Funds, Inc. Country Mutual Funds Trust Permanent Portfolio Family of Funds, Inc. DoubleLine Funds Trust Perritt Funds, Inc. Empiric Funds, Inc. Perritt Microcap Opportunities Fund, Inc. Evermore Funds Trust PineBridge Mutual Funds First American Funds, Inc. PRIMECAP Odyssey Funds First American Investment Funds, Inc. Professionally Managed Portfolios First American Strategy Funds, Inc. Prospector Funds, Inc. Fort Pitt Capital Funds Purisima Funds Glenmede Fund, Inc. Quaker Investment Trust Glenmede Portfolios Rainier Investment Management Mutual Funds Greenspring Fund, Inc. RBC Funds Trust Guinness Atkinson Funds Thompson Plumb Funds, Inc. Harding Loevner Funds, Inc. TIFF Investment Program, Inc. Hennessy Funds Trust Trust for Professional Managers Hennessy Funds, Inc. USA Mutuals Funds Hennessy Mutual Funds, Inc. Wall Street Fund Hennessy SPARX Funds Trust Wexford Trust Hotchkis and Wiley Funds Wisconsin Capital Funds, Inc. Intrepid Capital Management Funds Trust WY Funds Jacob Funds, Inc. 3 (b)To the best of Registrant’s knowledge, the directors and executive officers of Quasar Distributors, LLC are as follows: Name and Principal Business Address Position and Offices with Quasar Distributors, LLC Positions and Offices with Registrant James R. Schoenike(1) President, Board Member None Andrew M. Strnad(2) Secretary None Joe D. Redwine(1) Board Member None Robert Kern(1) Board Member None Eric W. Falkeis(1) Board Member None Susan LaFond(1) Treasurer None Teresa Cowan(1) Assistant Secretary None (1) This individual is located at 615 East Michigan Street, Milwaukee, Wisconsin, 53202. (2) This individual is located at 6602 East 75th Street, Indianapolis, Indiana, 46250. (c)The following table sets forth the commissions and other compensation received, directly or indirectly, from the Fund during the last fiscal year by the principal underwriter who is not an affiliated person of the Fund. Name of Principal Underwriter Net Underwriting Discounts and Commission Compensation on Redemption and Repurchases Brokerage Commissions Other Compensation Quasar Distributors, LLC None None None $9,208* *During the fiscal year ended February 28, 2010, the Fund paid Rule 12b-1 fees of $432,293, of which $9,208 was paid to the Fund’s principal underwriter for the distribution of the Fund’s shares. Item 33.Location of Accounts and Records. The books and records required to be maintained by Section 31(a) of the Investment Company Act of 1940 are maintained in the following locations: Records Relating to: Are located at: Registrant’s Fund Administrator, Fund Accountant, and Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 Registrant’s Investment Advisor Snow Capital Management, L.P. 2100 Georgetowne Drive, Suite 400 Sewickley, PA 15143 Registrant’s Custodian U.S. Bank, National Association 1555 North River Center Drive, Suite 302 Milwaukee, WI 53212 Registrant’s Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI53202 4 Item 34.Management Services. All management-related service contracts entered into by Registrant are discussed in Parts A and B of this Registration Statement. Item 35.Undertakings. The Registrant hereby undertakes to furnish each person to whom a Prospectus for one or more of the series of the Registrant is delivered with a copy of the relevant latest annual report to shareholders, upon request and without charge. 5 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Milwaukee and State of Wisconsin, on the 25th day of August, 2010. TRUST FOR PROFESSIONAL MANAGERS By:/s/ John P. Buckel John P. Buckel Vice President, Treasurer and Principal Accounting Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on August 25, 2010 by the following persons in the capacities indicated. Signature Title Joseph C. Neuberger* Joseph C. Neuberger Chairperson, President and Trustee Dr. Michael D. Akers* Dr. Michael D. Akers Independent Trustee Gary A. Drska* Gary A. Drska Independent Trustee Jonas B. Siegel* Jonas B. Siegel Independent Trustee By/s/ John P. Buckel John P. Buckel *Attorney-in-Fact pursuant to Power of Attorney previously filed with Registrant’s Post-Effective Amendment No. 174 to its Registration Statement on Form N-1A with the SEC on January 26, 2010, and is incorporated by reference. 6
